                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 1 of 125



                    1    Douglas J. Melton, Bar No. 161353
                         Shane M. Cahill, Bar No. 227972
                    2    LONG & LEVIT LLP
                         dmelton@longlevit.com
                    3    scahill@longlevit.com
                          465 California Street, 5th Floor
                    4    San Francisco, California 94104
                         (415) 397-2222
                    5    Telephone:     (415) 397-2222
                         Facsimile:     (415) 397-6392
                    6
                         ATTORNEYS FOR PLAINTIFFS
                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                     NORTHERN DISTRICT OF CALIFORNIA

                  10                                          SAN FRANCISCO DIVISION

                  11

                  12     DEJA VU-SAN FRANCISCO, LLC; BIJOU-               Case No. 3:20-cv-03982
                         CENTURY, LLC; SAN FRANCISCO
                  13     GARDEN OF EDEN, LLC; DEJA VU                     PLAINTIFFS’ VERIFIED SECOND
                         SHOWGIRLS OF SAN FRANCISCO, LLC;                 AMENDED COMPLAINT FOR
                  14
                         GOLD CLUB-SF, LLC; DEJA VU                       EMERGENCY TEMPORARY
                  15     COLORADO SPRINGS, INC.; ROUGE                    RESTRAINING ORDER, PRELIMINARY
                         PORTLAND, LLC; DEJA VU SPOKANE,                  AND PERMANENT INJUNCTION, AND
                  16     INC.; DREAMGIRLS OF LAKE CITY, LLC;              DECLARATORY RELIEF
                         DEJA VU SEATTLE, LLC; DEJA VU LAKE
                  17                                                      Assigned to:
                         CITY, INC.; DREAMGIRLS OF TACOMA,
                         LLC; AND DREAMGIRLS OF SEATTLE,                  Magistrate Judge Laurel Beeler
                  18
                         LLC.; SAW ENTERTAINMENT, LTD.; BT
                  19     CALIFORNIA, LLC,

                  20                        Plaintiffs,
                                 v.
                  21

                  22     UNITED STATES SMALL BUSINESS
                         ADMINISTRATION; JOVITA CARRANZA,
                  23     ADMINISTRATOR OF THE SMALL
                         BUSINESS ADMINISTRATION, IN HER
                  24     OFFICIAL CAPACITY; AND THE UNITED
                         STATES OF AMERICA,
                  25

                  26                       Defendants.

                  27

                  28
LONG & LEVIT LLP                                                                 PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                                 COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                    RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 2 of 125



                    1                                              INTRODUCTION

                    2            1.       This is a civil action wherein Plaintiffs seek injunctive relief to restrain Defendants

                    3    from discriminating against businesses and workers who are entitled to benefit from Economic

                    4    Injury Disaster Loans (“EIDL”), see 15 U.S.C.A. 636(b)(2) (West 2020)), especially the

                    5    “Emergency EIDL Program” (15 U.S.C.A § 9009 (West 2020)) provisions of the Coronavirus,

                    6    Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-136 §§ 1101-03,

                    7    1107, 1110, 1114 (2020). While Congress designed and enacted the CARES Act to speed broad

                    8    relief to the economy through the businesses and workers who have been impacted by the

                    9    COVID-19 pandemic, the Small Business Administration (the “SBA”) and its Administrator have

                  10     chosen to saddle those recovery efforts with the irrelevant ballast of decades-old regulations that

                  11     impermissibly and unconscionably narrow the relief programs. Plaintiffs are First Amendment-

                  12     protected businesses that have been denied, or that are at risk of being denied, EIDLs based on

                  13     their expressive viewpoint and thereby the ability to participate in economic stabilization.

                  14     Because their inability to access EIDL funds threatens their very existence, Plaintiffs, on an

                  15     emergency basis, seek to restrain the SBA from continuing to violate the law and Plaintiffs’

                  16     fundamental First Amendment rights.

                  17             2.       Because the funding of the Emergency EIDL Program is to occur on a first-come-

                  18     first-serve basis until the fund is depleted, Plaintiffs bring this action on an emergency basis and

                  19     will seek a Temporary Restraining Order to prevent irreparable injury to their workers, their

                  20     businesses, the entertainers who perform on their premises, and all their constitutional rights.

                  21
                                                            JURISDICTION AND VENUE
                  22

                  23             3.       Jurisdiction is conferred on this Court for the resolution of the substantial

                  24     constitutional questions presented here by virtue of 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(1), (3),

                  25     (4); 28 U.S.C. § 1346(a)(2); and 28 U.S.C. § 1361.

                  26             4.       Authority for judicial review of agency action is further provided by 5 U.S.C. §

                  27     702, which states:

                  28
LONG & LEVIT LLP                                                                       PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           -2-         COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                          RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 3 of 125



                    1                     A person suffering legal wrong because of agency action, or
                                          adversely affected or aggrieved by agency action within the
                    2                     meaning of a relevant statute, is entitled to judicial review thereof.
                                          An action in a court of the United States seeking relief other than
                    3                     money damages and stating a claim that an agency or an officer or
                                          employee thereof acted or failed to act in an official capacity or
                    4                     under color of legal authority shall not be dismissed nor relief
                                          therein be denied on the ground that it is against the United States
                    5                     or that the United States is an indispensable party. The United
                                          States may be named as a defendant in any such action, and a
                    6                     judgment or decree may be entered against the United States:
                                          Provided, that any mandatory or injunctive decree shall specify the
                    7                     Federal officer or officers (by name or by title), and their successors
                                          in office, personally responsible for compliance. Nothing herein (1)
                    8                     affects other limitations on judicial review or the power or duty of
                                          the court to dismiss any action or deny relief on any other
                    9                     appropriate legal or equitable ground; or (2) confers authority to
                                          grant relief if any other statute that grants consent to suit expressly
                  10                      or impliedly forbids the relief which is sought.

                  11
                                 5.       The prayer for declaratory relief is founded in part on Rule 57 of the Federal Rules
                  12
                         of Civil Procedure as well as 28 U.S.C. § 2201, the latter of which provides: “. . . any court of the
                  13
                         United States, upon the filing of an appropriate pleading, may declare the rights and other legal
                  14
                         relations of any interested party seeking such declaration, whether or not further relief is or could
                  15
                         be sought. . . .”
                  16
                                 6.       The jurisdiction of the Court to grant injunctive relief is conferred upon this Court
                  17
                         by Rule 65 of the Federal Rules of Civil Procedure, and by 28 U.S.C. § 2202, the latter of which
                  18
                         provides: “Further necessary or proper relief on a declaratory judgment or decree may be granted,
                  19
                         after reasonable notice and hearing, against any adverse party whose rights have been determined
                  20
                         by such judgment.”
                  21
                                 7.       No other action, civil or criminal, is pending in any state court involving the
                  22
                         Plaintiffs regarding the activities and events at issue here.
                  23
                                 8.       This suit is authorized by law to redress deprivations of rights, privileges, and
                  24
                         immunities secured by the First and Fifth Amendments to the United States Constitution, and for
                  25
                         declaratory and injunctive relief.
                  26
                                 9.       Pursuant to 28 U.S.C. § 1391(e) venue in this Court is appropriate as Plaintiff Deja
                  27
                         Vu - San Francisco, LLC is located in the Northern District of California (as are the other “San
                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           -3-        COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 4 of 125



                    1    Francisco Plaintiffs” identified below) and has applied for an EIDL within the District; the Small

                    2    Business Administration operates in the District; and the injury complained of and acts causing

                    3    that injury have occurred and will continue to occur in the District.

                    4                                                 PARTIES

                    5            10.      Plaintiff Deja Vu - San Francisco, LLC (“DV San Francisco”) is a duly-organized

                    6    Nevada Limited Liability Company duly organized under the laws of that state and authorized to

                    7    conduct business in the State of California. DV San Francisco does business as Centerfolds at

                    8    391 Broadway in San Francisco, California.

                    9            11.      DV San Francisco presents lawful entertainment in conformity with its various

                  10     governmental licenses, permits, and other authorizations, including but not limited to:

                  11                   a. City of San Francisco Occupancy Permit; and

                  12
                                       b. City of San Francisco Board of Health Permit.
                  13

                  14             12.      Plaintiff Bijou - Century, LLC (“Bijou”) is a Nevada Limited Liability Company

                  15     duly organized under the laws of that state and authorized to conduct business in the State of

                  16     California. Bijou does business as New Century Theater at 816 Larkin Street in San Francisco,

                  17     California.

                  18             13.      Bijou presents lawful entertainment in conformity with its various governmental

                  19     licenses, permits, and other authorizations, including but not limited to:

                  20                   a. City of San Francisco Occupancy Permit;

                  21                   b. City of San Francisco Board of Health Permit; and
                  22
                                       c. City of San Francisco Theater Permit.
                  23

                  24             14.      Plaintiff San Francisco Garden of Eden, LLC (“Garden of Eden”), is a Nevada

                  25     Limited Liability Company duly organized under the laws of that state and authorized to conduct

                  26     business in the State of California. Garden of Eden does business as Garden of Eden at 529

                  27     Broadway in San Francisco, California.

                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -4-         COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 5 of 125



                    1            15.      Garden of Eden presents lawful entertainment in conformity with its various

                    2    governmental licenses, permits, and other authorizations, including but not limited to:

                    3                  a. City of San Francisco Occupancy Permit; and

                    4
                                       b. City of San Francisco Board of Health Permit.
                    5

                    6            16.      Plaintiff Deja Vu Showgirls of San Francisco, LLC (“DVS San Francisco”) is a

                    7    Nevada Limited Liability Company duly organized under the laws of that state and authorized to

                    8    conduct business in the State of California. DVS San Francisco does business as Little Darlings

                    9    at 312 Columbus in San Francisco, California.

                  10             17.      DVS San Francisco presents lawful entertainment in conformity with its various
                  11     governmental licenses, permits, and other authorizations, including but not limited to:
                  12                   a. City of San Francisco Occupancy Permit; and
                  13
                                       b. City of San Francisco Board of Health Permit.
                  14

                  15             18.      Plaintiff Gold Club - S.F., LLC (“Gold Club”) is a Nevada Limited Liability

                  16     Company duly organized under the laws of that state and authorized to conduct business in the

                  17     State of California. Gold Club does business as the Gold Club at 650 Howards Street in San

                  18     Francisco, California.

                  19             19.      Gold Club presents lawful entertainment in conformity with its various

                  20     governmental licenses, permits, and other authorizations, including but not limited to:

                  21                   a. Liquor License issued by the California Department of Alcoholic Beverage
                  22                      Control;
                  23
                                       b. City of San Francisco Occupancy Permit; and
                  24

                  25                   c. City of San Francisco Board of Health Permit.

                  26             20.      Plaintiff SAW Entertainment, LTD. (“SAW”) is a California Corporation duly
                  27     organized under the laws of the State of California and authorized to do business there. SAW
                  28
LONG & LEVIT LLP                                                                    PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -5-        COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                       RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 6 of 125



                    1    does business as Larry Flynt’s Hustler Club at 1031 Kearny Street in San Francisco, California

                    2    and as Condor Club at 560 Broadway, San Francisco, California.

                    3            21.      SAW presents lawful entertainment in conformity with its various governmental

                    4    licenses, permits, and other authorizations, including but not limited to:

                    5                  a. Liquor License issued by the California Department of Alcoholic Beverage

                    6                     Control;

                    7
                                       b. City of San Francisco Occupancy Permit; and
                    8
                                       c. City of San Francisco Board of Health Permit.
                    9

                  10             22.      Plaintiff BT California, LLC (“BT California”) is a Nevada Corporation duly

                  11     organized under the laws of the State of Nevada and authorized to conduct business in the State of

                  12     California. BT California does business as Vanity Nightclubat 412 Broadway, San Francisco,

                  13     California.

                  14             23.      BT California presents lawful entertainment in conformity with its various

                  15     governmental licenses, permits, and other authorizations, including but not limited to:

                  16                   a. Liquor License issued by the California Department of Alcoholic Beverage

                  17                      Control;

                  18
                                       b. City of San Francisco Occupancy Permit; and
                  19
                                       c. City of San Francisco Board of Health Permit.
                  20
                                 24.      Plaintiff Deja Vu Colorado Springs, Inc. (“DV Colorado Springs”) is a Colorado
                  21
                         corporation duly organized and authorized to conduct business in the State of Colorado. DV
                  22
                         Colorado Springs does business as Deja Vu Showgirls at 2145 B Street in Colorado Springs,
                  23
                         California.
                  24
                                 25.      DV Colorado Springs presents lawful entertainment in conformity with its various
                  25
                         governmental licenses, permits, and other authorizations, including but not limited to:
                  26
                                       a. El Paso County Public Health license/permit for Limited Food Service; and
                  27
                                       b. Colorado Department of Revenue Sales Tax License.
                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -6-         COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 7 of 125



                    1            26.      Plaintiff Rouge Portland, LLC (“Rouge”) is an Oregon Limited Liability Company

                    2    duly organized and authorized to conduct business in the State of Oregon. Rouge does business

                    3    as Club Rouge at 403 SW Stark Street in Portland, Oregon.

                    4            27.      Rouge presents lawful entertainment in conformity with its various governmental

                    5    licenses, permits, and other authorizations, including but not limited to:

                    6                  a. Liquor License issued by the State of Oregon; and

                    7                  b. County Restaurant License.

                    8            28.      Plaintiff Deja Vu Spokane, Inc. (“DV Spokane”) is a Washington corporation duly

                    9    organized and authorized to conduct business in the State of Washington. DV Spokane does

                  10     business as Deja Vu Showgirls at East 8722 Sprague Avenue in Spokane Valley, Washington.

                  11             29.      DV Spokane presents lawful entertainment in conformity with its various

                  12     governmental licenses, permits, and other authorizations, including but not limited to:

                  13                   a. Adult Entertainment Establishment Premises issued by the City of Spokane Valley

                  14                      Community Development Department;

                  15                   b. General Business License issued by the City of Spokane Valley; and

                  16
                                       c. Business License issued by the State of Washington.
                  17

                  18             30.      Plaintiff Dreamgirls of Lake City, LLC (“DG Lake City”) is a Washington Limited

                  19     Liability Company duly organized and authorized to conduct business in the State of Washington.

                  20     DG Lake City does business as Dream Girls at Rick’s at 11332 Lake City Way NE in Seattle,

                  21     Washington.

                  22             31.      DG Lake City presents lawful entertainment in conformity with it is various

                  23     governmental licenses, permits, and other authorizations, including but not limited to:

                  24                   a. Adult Entertainment Premises Permit issued by the City of Seattle;

                  25                   b. Business License Tax Certificate and Business License issued by the City of

                  26                      Seattle; and

                  27                   c. Assembly Occupancy Permit issued by the City of Seattle.

                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -7-        COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 8 of 125



                    1            32.      Plaintiff Deja Vu Seattle, LLC (“DV Seattle”) is a Washington Limited Liability

                    2    Company duly organized and authorized to conduct business in the State of Washington. DV

                    3    Seattle does business as Devil’s Triangle at 2027 Westlake in Seattle, Washington.

                    4
                                 33.      DV Seattle presents lawful entertainment in conformity with it is various
                    5
                         governmental licenses, permits, and other authorizations, including but not limited to:
                    6
                                       a. Admissions Tax Permit issued by the City of Seattle;
                    7

                    8                  b. Adult Entertainment Premises Permit issued by the City of Seattle; and

                    9
                                       c. Food Permit issued by the Public Health Department of Seattle & King County.
                  10
                                 34.      Plaintiff Deja Vu Lake City, Inc. (“DV Lake City”) is a Washington corporation
                  11
                         duly organized and authorized to conduct business in the State of Washington. DV Lake City
                  12
                         does business as Deja Vu Showgirls at 14556 Bothell Way NE in Lake Forest Park, Washington.
                  13

                  14             35.      DV Lake City presents lawful entertainment in conformity with it is various

                  15     governmental licenses, permits, and other authorizations, including but not limited to:

                  16
                                       a. Adult Cabaret License issued by the City of Lake Forest Park;
                  17
                                       b. Business License issued by the City of Lake Forest Park; and
                  18

                  19                   c. Commercial Places of Assembly Permit issued by the Northshore Fire Department.

                  20
                                 36.      Plaintiff Dreamgirls of Tacoma, LLC (“DG Tacoma”) is a Washington Limited
                  21
                         Liability Company duly organized and authorized to conduct business in the State of Washington.
                  22
                         DG Tacoma does business as Dream Girls at Fox’s at 10707 Pacific Avenue South, Suite G in
                  23
                         Tacoma, Washington.
                  24
                                 37.      DG Tacoma presents lawful entertainment in conformity with it is various
                  25
                         governmental licenses, permits, and other authorizations, including but not limited to:
                  26
                                       a. Adult Entertainment Premises Permit issued by Tacoma-Pierce County;
                  27
                                       b. Place of Assembly Permit Issued by West Pierce Fire & Rescue; and
                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -8-        COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                            Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 9 of 125



                    1                  c. Business License issued by the State of Washington.

                    2
                                 38.      Plaintiff Dreamgirls of Seattle, LLC (“DG Seattle”) is a Washington Limited
                    3
                         Liability Company duly organized and authorized to conduct business in the State of Washington.
                    4
                         DG Seattle does business as Dream Girls at 1530 First Avenue South in Seattle, Washington.
                    5
                                 39.      DG Seattle presents lawful entertainment in conformity with it is various
                    6
                         governmental licenses, permits, and other authorizations, including but not limited to:
                    7
                                       a. Adult Entertainment Premises Permit issued by the City of Seattle;
                    8

                    9                  b. Admission Tax Registration Permit issued by the City of Seattle;

                  10
                                       c. Business License Tax Certificate issued by the City of Seattle; and
                  11
                                       d. Business License issued by the State of Washington.
                  12

                  13             40.      Plaintiffs DV San Francisco, Bijou, Garden of Eden, DVS San Francisco, Gold
                  14     Club, SAW, BT California, DV Colorado Springs, Rouge, DV Spokane, DG Lake City, DV
                  15     Seattle, DV Lake City, DG Tacoma, DG Seattle are each a “Plaintiff” and are collectively
                  16     referred to as “Plaintiffs.” DV San Francisco, Bijou, Garden of Eden, DVS San Francisco, Gold
                  17     Club, SAW, and BT California will also be referred to as the “San Francisco Plaintiffs.” DV
                  18     Spokane, DG Lake City, DV Seattle, DV Lake City, DG Tacoma, and DG Seattle will also be
                  19     referred to as the “Washington Plaintiffs.”
                  20
                                 41.      Defendant United States Small Business Administration (the “SBA”) is an
                  21
                         independent federal agency created and authorized pursuant to 15 U.S.C. § 633, et seq. The SBA
                  22
                         maintains a branch office at 455 Market Street, Suite 600, San Francisco, California, which is
                  23
                         within the Northern District of California.
                  24
                                 42.      Defendant Jovita Carranza (“Carranza,” or the “Administrator”) is the
                  25
                         Administrator of the SBA, a Cabinet-level position, and is sued in her official capacity only, as
                  26
                         the Administrator of the SBA.
                  27

                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -9-        COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 10 of 125



                    1               43.    Authority to sue the Administrator is granted by 15 U.S.C. § 634(b), which states,

                    2    in part:

                    3               In the performance of, and with respect to, the functions, powers, and duties vested

                    4               in him by this chapter the Administrator may—

                    5               (1) sue and be sued in any court of record of a State having general jurisdiction, or

                    6               in any United States district court, and jurisdiction is conferred upon such district

                    7               court to determine such controversies without regard to the amount in controversy

                    8               ....

                    9               44.    Plaintiffs currently do not seek monetary damage but seek only to restrain the

                  10     actions of the Administrator in her official capacity.

                  11                45.    The United States of America is a sovereign nation dedicated to the protection of

                  12     life, liberty, and property, as set forth in the Bill of Rights and other provisions and amendments

                  13     to the Constitution of the United States of America.

                  14       RELEVANT STATUTORY PROVISIONS AND ADMINISTRATIVE REGULATIONS

                  15                46.    Having been duly enacted by Congress and endorsed by the President, the

                  16     Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act” or simply the “Act”),

                  17     Pub. L. 116-136, became law on or about March 27, 2020.

                  18                47.    The CARES Act created, inter alia, Emergency Economic Injury Disaster Loans

                  19     provisions (the “Emergency EIDL Program”) codified at 15 U.S.C. § 9009.

                  20                48.    The Emergency EIDL Program modified the then-existing Economic Injury

                  21     Disaster Loan (“EDIL”) program, codified at 15 U.S.C.A. 636(b)(2) (West 2020).

                  22                49.    A true and accurate copy of Section 1110 of the CARES Act, which sets forth the

                  23     Emergency EIDL Program provisions, is attached hereto as Exhibit A.

                  24                50.    “Emergency EIDL Grant Program” is set forth in 15 U.S.C. § 9009(e). The

                  25     Emergency EIDL Grant Program was originally funded by Congress to a maximum of

                  26     $10,000,000,000.
                  27                51.    15 U.S.C.A. § 9009(a)(2) defines the term “eligible entity” to mean: (A) a business

                  28     with not more than 500 employees;
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                            - 10 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                           RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 11 of 125



                    1            (B) any individual who operates under a sole proprietorship, with or without

                    2            employees, or as an independent contractor;

                    3            (C) a cooperative with not more than 500 employees;

                    4            (D) an ESOP (as defined in section 632 of this title) with not more than 500

                    5            employees;

                    6            (E) a tribal small business concern, as described in section 657a(b)(2)(C) of this

                    7            title, with not more than 500 employees; or

                    8            (F) an agricultural enterprise (as defined in section 647(b) of this title) with not

                    9            more than 500 employees.

                  10             52.      15 U.S.C.A. § 9009(b), entitled “Eligible entities,” further states: “During the

                  11     covered period, in addition to small business concerns, private nonprofit organizations, and small

                  12     agricultural cooperatives, an eligible entity shall be eligible for a loan made under section

                  13     636(b)(2) of this title.”

                  14             53.      Prior to the adoption of the CARES Act, the SBA was authorized to make and/or

                  15     guarantee loans for small business concerns including: “Section 7(a)” or “small business” loans,

                  16     see 15 U.S.C.A. 636(a) (West 2020); “Business Physical Damage Loans” (“BPDL”), see 15

                  17     U.S.C.A. 636(b)(1) (West 2020); and Economic Injury Disaster Loans (“EIDL”), also defined

                  18     above), see 15 U.S.C.A. 636(b)(2) (West 2020)

                  19             54.      13 C.F.R. § 123.301, applicable to the traditional EIDL program, states in part:

                  20     “Your business is not eligible for an economic disaster loan if you (or any principal of the

                  21     business) fits into any of the categories in §§ 123.101 and 123.201 . . . .”

                  22             55.      13 C.F.R. § 123.201, directly applicable to the traditional BPDL program, states in

                  23     part:

                  24             (f) You are not eligible if your business presents live performances of a prurient

                  25             sexual nature or derives directly or indirectly more than de minimis gross revenue

                  26             through the sale of products or services, or the presentation of any depictions or
                  27             displays, of a prurient sexual nature.

                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 11 -     COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 12 of 125



                    1            56.      Defendants, or any of them, take the position that 13 C.F.R. § 123.201 applies to

                    2    loan made or sought pursuant to the Emergency EIDL Program.

                    3            57.      The SBA or its Administrator have traditionally excluded certain entities from

                    4    receiving Section 7(a) loans. Specific entity types excluded from receiving Section 7(a) loans are

                    5    set forth in 13 C.F.R. § 120.110.

                    6            58.      13 C.F.R. § 120.110(p) excludes from Section 7(a) loan eligibility: “Businesses

                    7    which: (1) Present live performances of a prurient sexual nature; or (2) Derive directly or

                    8    indirectly more than de minimis gross revenue through the sale of products or services, or the

                    9    presentation of any depictions or displays, or a prurient sexual nature;”.

                  10             59.      The SBA or its Administrator’s record of promulgating 13 C.F.R. § 120.110 is set

                  11     forth in 60 Fed. Reg. 64356 et seq., a true and accurate but abridged copy of which, containing 60

                  12     Fed. Reg. 64360, is attached hereto as Exhibit B.

                  13             60.      The SBA or its Administrator promulgated rules that effectively adopted the 13

                  14     C.F.R. § 120.110 restrictions for Section 7(a) loans and apply them to EIDLs.

                  15             61.      In or about 1995, the SBA or its Administrator proposed certain rules applicable to

                  16     the traditional EIDL program. A true and accurate copy of 60 Fed. Reg. 58013 et seq., (Nov. 24,

                  17     1995) is attached hereto as Exhibit C.

                  18             62.      The proposed rule lodged at 60 Fed. Reg. 58013 et seq., inter alia, referenced

                  19     using 13 C.F.R. § 123.201 BPDL eligibility criteria for the EIDL program.

                  20             63.      In or about 1998, the SBA issued a proposed rule to amend the EIDL program to

                  21     “codify the SBA’s existing policy of using the same ineligibility criteria for its economic injury

                  22     disaster and business loan program[s].” This proposed rule incorporated 13 C.F.R. § 123.201 to

                  23     be applicable to EIDL loans. A true and accurate copy of this proposed rule, located at 63 Fed.

                  24     Reg. 20140, is attached hereto as Exhibit D.

                  25             64.      Ultimately, the SBA issued a final rule, located at 63 Fed. Reg. 46643 and codified

                  26     in part at 13 C.F.R. § 123.301, making the eligibility criteria found at 13 C.F.R. § 123.201,
                  27     including subsection 201(f) thereof, applicable to traditional EIDL loans. A true and accurate

                  28     copy of 63 Fed. Reg. 46643 et seq. is attached hereto as Exhibit E.
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 12 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 13 of 125



                    1            65.      The eligibility requirements and exclusion contained in 13 C.F.R. § 123.201(f) and

                    2    13 C.F.R. § 123.301, as they relate to or are applied to the EIDL program or the Emergency EIDL

                    3    Program, are referred to as the “Regulations.”

                    4            66.      The SBA and or its Administrator has further adopted and implemented certain

                    5    mandatory forms that an entity must complete to apply for an EIDL loan including as part of the

                    6    Emergency EIDL program.

                    7            67.      The SBA’s mandatory application for an EIDL includes the following language:

                    8                     The Applicant understands that the SBA is relying upon the self-
                                          certifications contained in this application to verify that the
                    9                     Applicant is an eligible entity to receive the advance, and that the
                                          Applicant is providing this self-certification under penalty of
                  10                      perjury pursuant to 28 U.S.C. 1746 for verification purposes.
                  11                                                 *      *       *
                  12                      Applicant must review and check all of the following (if Applicant
                                          is unable to check all of the following, Applicant is not an Eligible
                  13                      Entity):
                  14                                                 *       *       *
                                          Applicant does not present live performances of a prurient sexual
                  15                      nature or derive directly or indirectly more than de minimus gross
                                          revenue through the sale of products or services, or the presentation
                  16                      of any depictions or displays, of a prurient sexual nature.
                  17             68.      A true and accurate copy of a portion of the SBA’s online application process is

                  18     attached hereto as Exhibit F.

                  19             69.      As of at least June 15, 2020, the SBA’s website states that “only agricultural

                  20     business applications will be accepted due to limited funding availability . . . .” A true and

                  21     accurate copy of the SBA’s COVID-19 online information portal is attached hereto as Exhibit G.

                  22     Upon information and belief, the SBA began limiting its acceptance of EIDL applications to only

                  23     agricultural businesses (the “Agriculture-Only Policy”) after Plaintiffs submitted their EIDL

                  24     applications.

                  25                                         GENERAL ALLEGATIONS

                  26             70.      Plaintiffs are commercial establishments open to the consenting adult public which
                  27     are in the business of, have presented, and desire to continue to present in the future, live female

                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 13 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 14 of 125



                    1    performance dance entertainment which is fully-clothed, at times topless, and at times for certain

                    2    Plaintiffs, fully nude.

                    3            71.      None of the live performances at Plaintiffs’ establishments are unlawful or

                    4    obscene. No Plaintiff, nor any of the entertainers who have performed on their premises have

                    5    ever been charged, let alone convicted, of any crimes of obscenity.

                    6            72.      Plaintiffs present lawful entertainment in conformity with their various licenses,

                    7    permits, or governmental authorizations, as set forth above.

                    8            73.      Plaintiffs have been severely impacted by the COVID-19 pandemic. Plaintiffs

                    9    have been and continue to be shuttered as a result of governmental “stay-at-home” orders or

                  10     similar orders in their particular state. As a result of such state-ordered closures, Plaintiffs have

                  11     suffered substantial business losses, but plan to reopen when legally permitted to do so. All

                  12     Plaintiffs remain closed as of the date this complaint is filed.

                  13             74.      In order to sustain themselves, to survive their business losses, to satisfy their

                  14     business, and to provide monetary relief to their employees, Plaintiffs applied for EIDLs through

                  15     the Emergency EIDL Program.

                  16             75.      All Plaintiffs intend to use the EIDL funds in accordance with the Emergency

                  17     EIDL Program including using any advance provided pursuant to the Emergency EIDL Grant

                  18     Program, 15 U.S.C.A. § 9009(e) (West 2020), in accordance with the requirements of §

                  19     9009(e)(4).

                  20             76.      Plaintiffs each applied for an EIDL through the Emergency EIDL Program on or

                  21     about April 16, 2020.

                  22             77.      All Plaintiffs are fully qualified, but for the Regulations, to obtain loans in

                  23     accordance with the Emergency EIDL Program.

                  24             78.      On May 22, 2020 the SBA issued correspondence to each Plaintiff other than

                  25     SAW and BT California informing each that their EIDL application had been denied. The stated

                  26     reason for each such denial is: “Business activity is not eligible. EIDL assistance is available
                  27     only to a small business engaged in an eligible business activity. Business activity means the

                  28     nature of the business conducted by the applicant.”
LONG & LEVIT LLP                                                                       PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 14 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                          RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 15 of 125



                    1            79.      A true and accurate copy of the denial letter issued to DV San Francisco is

                    2    attached hereto as Exhibit H.

                    3            80.      A true and accurate copy of the denial letter issued to Bijou is attached hereto as

                    4    Exhibit I.

                    5            81.      A true and accurate copy of the denial letter issued to Garden of Eden attached

                    6    hereto as Exhibit J.

                    7            82.      A true and accurate copy of the denial letter issued to DVS San Francisco is

                    8    attached hereto as Exhibit K.

                    9
                                 83.      A true and accurate copy of the denial letter issued to Gold Club is attached hereto
                  10
                         as Exhibit L.
                  11
                                 84.      A true and accurate copy of the denial letter issued to DV Colorado Springs is
                  12
                         attached hereto as Exhibit M.
                  13
                                 85.      A true and accurate copy of the denial letter issued to Rouge is attached hereto as
                  14
                         Exhibit N.
                  15
                                 86.      A true and accurate copy of the denial letter issued to DV Spokane is attached
                  16
                         hereto as Exhibit O.
                  17
                                 87.      A true and accurate copy of the denial letter issued to DG Lake City is attached
                  18
                         hereto as Exhibit P.
                  19
                                 88.      A true and accurate copy of the denial letter issued to DV Seattle is attached hereto
                  20
                         as Exhibit Q.
                  21
                                 89.      A true and accurate copy of the denial letter issued to DV Lake City is attached
                  22
                         hereto as Exhibit R.
                  23
                                 90.      A true and accurate copy of the denial letter issued to DG Tacoma is attached
                  24
                         hereto as Exhibit S.
                  25
                                 91.      A true and accurate copy of the denial letter issued to DG Seattle is attached hereto
                  26
                         as Exhibit T.
                  27

                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 15 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 16 of 125



                    1            92.       Plaintiffs understand that the basis for the business “nature” rejection was the

                    2    Regulations.

                    3            93.       As for SAW, it understands from the SBA Disaster Loan website that its EIDL

                    4    loan application is “On Hold” and the amount of the EIDL loan for which it is under

                    5    consideration is “$0.” A true and accurate copy of the SBA Disaster Loan website page in that

                    6    regard is attached hereto as Exhibit U. To date, SAW has not received a denial letter nor has it

                    7    received notice that its loan application has been, or will be, approved.

                    8            94.       As for BT California, on June 18, 2020 the SBA issued correspondence to BT

                    9    California informing it that its EIDL application had been “[d]eclined.” A true and correct copy

                  10     of the declination letter issued to BT California is attached hereto as Exhibit V. BT California is

                  11     informed and believes, and based thereon alleges, that the basis for the SBA’s declination of its

                  12     EIDL application was the Regulations.

                  13             95.       In the event that Plaintiffs are unable to obtain EIDL loans, each may lack the staff

                  14     and/or funds to reopen following the COVID-19 pandemic, or to sustain their operations through

                  15     a period of reduced revenue that will likely follow reopening, resulting in the permanent ruination

                  16     of their businesses; the inability of Plaintiffs to engage in protected First Amendment activity;

                  17     and the inability of Plaintiffs’ staff, entertainers, and customers to continue engaging in or

                  18     viewing protected First Amendment activity.

                  19             96.       Since the passage of the CARES Act, the SBA and its Administrator have been

                  20     subject to numerous lawsuits regarding their unlawful attempts to subject CARES Act-modified

                  21     programs to the SBA’s historical lending exclusions, including its exclusion of small business

                  22     concerns that present or derive income from the presentation of live performances of a “prurient

                  23     sexual nature.”

                  24             97.       In response to these various suits, the SBA and its Administrator have attempted to

                  25     articulate the meaning of the word “prurient” when used in the phrases “prurient sexual nature” or

                  26     “live performances of a prurient sexual nature.”
                  27             98.       In DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                  28     District of Michigan Case No. 20-cv-10899, at an April 30, 2020 hearing, the Defendants took the
LONG & LEVIT LLP                                                                       PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 16 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                          RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 17 of 125



                    1    position that prurient meant “tending to arouse a ‘lustful’ or, you know, ‘lascivious’ interest in

                    2    sex.” “The SBA’s interpretation of ‘prurient,’ simply refers to, you know, invoking an avert

                    3    strong sexual interest.”

                    4            99.      Attached hereto as Exhibit W is a true and accurate transcription of the April 30,

                    5    2020 hearing in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                    6    District of Michigan Case No. 20-cv-10899.

                    7            100.     Also in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin.,

                    8    Eastern District of Michigan Case No. 20-cv-10899, at a later May 5, 2020 hearing, the

                    9    Defendants took the position that prurient meant “erotic.”

                  10             101.     Attached hereto as Exhibit X is a true and accurate transcription of the May 5,

                  11     2020 hearing in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                  12     District of Michigan Case No. 20-cv-10899.

                  13             102.     In light of the numerous decisions to date on the invalidity of the “prurient”

                  14     language used in the Regulations and the numerous grounds for the Regulations being unlawful

                  15     and unconstitutional on their face and as applied to these Plaintiffs, any position by the

                  16     Defendants that the Regulations are valid or that the Regulations may be validly applied against

                  17     these Plaintiffs is not substantially justified.

                  18               COUNT I – THE REGULATIONS VIOLATE THE FIRST AMENDMENT

                  19             103.     Plaintiffs incorporate herein by reference each and every paragraph above as

                  20     though fully set forth herein.

                  21             104.     In asserting their First Amendment challenges to the Regulations, each Plaintiff

                  22     asserts not only their own rights but also the rights of their employees, and the entertainers who

                  23     perform on its premises.

                  24             105.     The Regulations violate and are contrary to the First Amendment of the United

                  25     States Constitution, on their face and as applied to Plaintiffs, for numerous and various reasons

                  26     including but not limited to:
                  27                   a. They are impermissible content and viewpoint-based restrictions on speech and

                  28                      expression that cannot pass muster under strict scrutiny;
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                             - 17 -   COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 18 of 125



                    1                 b. They are impermissible content-neutral restrictions and expression that cannot pass

                    2                     muster under intermediate scrutiny;

                    3                 c. They fail to conform to the constitutional standards regarding obscenity;

                    4                 d. They violate the doctrine of unconstitutional conditions;

                    5                 e. They are unconstitutionally vague under the vagueness standards for matters

                    6                     impacting speech and expression; and

                    7                 f. They are substantially overbroad in relation to their legitimate sweep.

                    8            106.     As a direct and proximate result of the unconstitutional aspects of the Regulations

                    9    and the Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs,

                  10     their employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                  11     continue to suffer irreparable injuries, including but not limited to financial ruin, business

                  12     ruination, and the inability of present protected First Amendment protected entertainment.

                  13              COUNT II – THE REGULATIONS VIOLATE THE FIFTH AMENDMENT

                  14             107.     Plaintiffs incorporate herein by reference each and every paragraph above as

                  15     though fully set forth herein.

                  16             108.     The Regulations violate and are contrary to the Fifth Amendment of the United

                  17     States Constitution, on their face and as applied to Plaintiffs, for numerous and various reasons

                  18     including but not limited to:

                  19                  a. They treat establishments presenting certain forms of performance dance

                  20                      entertainment, such as Plaintiffs’, differently from establishments presenting other

                  21                      forms of entertainment or no entertainment, for no compelling, important, or

                  22                      rational reason;

                  23                  b. They treat workers at establishments presenting certain forms of performance

                  24                      dance entertainment, such as Plaintiffs’, differently from workers at establishments

                  25                      presenting other forms of entertainment or no entertainment, for no compelling,

                  26                      important, or rational reason;
                  27

                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                            - 18 -    COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 19 of 125



                    1                 c. They violate Plaintiffs’ rights and those of their employees, and the entertainers

                    2                      who perform on their premises under the occupational liberty component of the

                    3                      Fifth Amendment; and

                    4                 d. They are impermissibly vague.

                    5            109.      As a direct and proximate result of the unconstitutional aspects of the Regulations

                    6    and the Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs,

                    7    their employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                    8    continue to suffer irreparable injuries including but not limited to financial ruin, business

                    9    ruination, and the violation of the rights protected by the Fifth Amendment of the United States

                  10     Constitution.

                  11                        COUNT III – THE INVALIDITY OF THE REGULATIONS

                  12             110.      Plaintiffs incorporate herein by reference each and every paragraph above as

                  13     though fully set forth herein.

                  14             111.      The Regulations are not a legitimate or lawful exercise of the SBA or its

                  15     Administrator's rulemaking authority and are otherwise invalid under the Administrative

                  16     Procedure Act, 5 U.S.C.A. § 551 et seq. and applicable law for numerous reasons, including but

                  17     not limited to:

                  18                  a. It is clear and unambiguous as to what entities are eligible for the Emergency

                  19                       EIDL Program under the CARES Act, which includes these Plaintiffs; thus, the

                  20                       SBA and its Administrator lacked authority to promulgate regulations that

                  21                       restricted or otherwise ‘clarified’ what entities are eligible for the program;

                  22                  b. The SBA and its Administrator’s interpretation of the Regulations, in a manner

                  23                       which excludes these Plaintiffs from Emergency EIDL Program eligibility, is not a

                  24                       reasonable interpretation of the CARES Act or 15 U.S.C.A. § 636(b)(2);

                  25                  c. The Regulations fail to serve any lawful or legitimate regulatory purpose for the

                  26                       SBA or its Administrator as to the Emergency EIDL Program or otherwise.
                  27                  d. In drafting, reviewing, and enacted the provision currently codified as 15 U.S.C.A.

                  28                       633(e) and otherwise, Congress has specifically spoken as to when the nature of
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                            - 19 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                           RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 20 of 125



                    1                     sexual expression can be used to disqualify an entity or concern from receiving

                    2                     SBA assistance and, the Regulations are contrary to the same;

                    3                 e. In drafting, reviewing, and enacted the provision currently codified as 15 U.S.C.A.

                    4                     636(a)(1)(B) and otherwise, Congress has specifically spoken as to when the

                    5                     nature of sexual expression can be used to disqualify an entity or concern from

                    6                     receiving SBA assistance and, the Regulations are contrary to the same;

                    7                 f. The Regulations are arbitrary, capricious, an abuse of discretion, or otherwise not

                    8                     in accordance with law;

                    9                 g. The Regulations are contrary to Plaintiffs’ constitutional rights, powers, privileges,

                  10                      or immunities;

                  11                  h. The Regulations are in excess of statutory jurisdiction, authority, or limitations;

                  12                  i. The SBA or its Administrator failed to make a record or to otherwise articulate a

                  13                      satisfactory explanation that the Regulations are a rational or reasonable response

                  14                      to a problem that the agency was charged with solving; and

                  15                  j. The SBA or its Administrator failed to make a record or otherwise examine

                  16                      relevant data to show that the Regulations are a rational or reasonable response to

                  17                      a problem that the agency was charged with solving.

                  18             112.     The SBA or its Administrator’s Agriculture-Only Policy is not a legitimate or

                  19     lawful exercise of the SBA or its Administrator's rulemaking authority and is otherwise invalid

                  20     under the Administrative Procedure Act, 5 U.S.C.A. § 551 et seq. and applicable law for the same

                  21     reasons set forth immediately above with respect to the Regulations.

                  22             113.     As a direct and proximate result of the invalid portions of the Regulations and the

                  23     Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs, their

                  24     employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                  25     continue to suffer irreparable injuries including but not limited to financial ruin and business

                  26     ruination.
                  27

                  28
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 20 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 21 of 125



                    1                                             PRAYER FOR RELIEF

                    2            WHEREFORE, for the reasons set forth above, Plaintiffs respectfully request this

                    3    Honorable Court issue and enter orders:

                    4            A)       Granting a Temporary Restraining Order, Preliminary, and Permanent Injunction,

                    5    enjoining the Defendants, as well as their employees, agent, and representatives, from enforcing

                    6    or utilizing in any fashion or manner whatsoever, the Regulations in regard to these Plaintiffs or

                    7    the loan applications made by these Plaintiffs pursuant to the Emergency EIDL Program;

                    8            B)       Granting a Temporary Restraining Order, Preliminary, and Permanent Injunction,

                    9    enjoining the Defendants, as well as their employees, agent, and representatives, from enforcing

                  10     or utilizing in any fashion or manner whatsoever, the Agriculture-Only Policy in regard to these

                  11     Plaintiffs or the loan applications made by these Plaintiffs pursuant to the Emergency EIDL

                  12     Program;

                  13             C)       Directing the Defendants, as well as their employees, agents, and representatives,

                  14     to notify, as expeditiously as possible, all SBA district and regional offices, as well as the

                  15     Application Processing Department of the Disaster Assistance Office, to immediately discontinue

                  16     utilizing the Regulations or the Agriculture-Only Policy in their EIDL applications and as criteria

                  17     for determining eligibility thereof, and to fully process EIDL applications without reference to the

                  18     Regulation or the Agriculture-Only Policy;

                  19             D)       Directing the Defendants to remove all references to the Regulations from the

                  20     Online and print Emergency EIDL Application the Regulations ;

                  21             E)       Directing the Defendants, as well as their employees, agents, and representatives,

                  22     to reconsider and grant all EIDL applications of the Plaintiffs if they are otherwise qualified for

                  23     such loans. but for the Regulation or the Agriculture-Only Policy;

                  24             F)       Directing the Defendants, as well as their employees, agents, and representatives,

                  25     including the Application Processing Department of the Disaster Assistance Office, to restore

                  26     Plaintiffs to their place in the application queue as they were at the time that their applications
                  27     were electronically received by the SBA and before they were improperly denied because of the

                  28     Regulation
LONG & LEVIT LLP                                                                      PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 21 -       COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                         RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 22 of 125



                    1            G)       Awarding Plaintiffs attorneys’ fees and costs against the Defendants pursuant to 28

                    2    U.S.C. § 2412 and otherwise; and

                    3            H)       Entering such other and further relief as this Court may find to be warranted in

                    4    these circumstances.

                    5
                         Dated: August 6, 2020                       LONG & LEVIT LLP
                    6

                    7
                                                                     By: /s/ Douglas J. Melton
                    8                                                   DOUGLAS J. MELTON
                                                                        SHANE M. CAHILL
                    9                                                   Attorneys for Plaintiffs Deja Vu-San Francisco,
                                                                        LLC; Bijou-Century, LLC; San Francisco Garden
                  10                                                    of Eden, LLC; Deja Vu Showgirls of San
                                                                        Francisco, LLC; Gold Club-SF, LLC; Deja Vu
                  11                                                    Colorado Springs, Inc.; Rouge Portland, LLC;
                                                                        Deja Vu Spokane, Inc.; Dreamgirls of Lake City,
                  12                                                    LLC; Deja Vu Seattle, LLC; Deja Vu Lake City,
                                                                        Inc.; Dreamgirls of Tacoma, LLC; Dreamgirls of
                  13                                                    Seattle, LLC; SAW Entertainment, LTD; and BT
                                                                        California, LLC
                  14

                  15                                                    BRADLEY J. SHAFER (MI P36604)*
                                                                        Brad@BradShaferLaw.com
                  16                                                    MATTHEW J. HOFFER (MI P70495)*
                                                                        Matt@BradShaferLaw.com
                  17                                                    ZACHARY M. YOUNGSMA (MI P84148)*
                                                                        Zack@BradShaferLaw.com
                  18                                                    SHAFER & ASSOCIATES, P.C.
                                                                        3800 Capital City Boulevard, Suite 2
                  19                                                    Lansing, Michigan 48906
                                                                        (517) 886-6560
                  20
                                                                        Attorneys for Plaintiffs
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 22 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 23 of 125



                    1    Signature Attestation

                    2            I hereby attest that I have on file all holographic signatures corresponding to any

                    3    signatures indicated by a conformed signature (/S/) within this e-filed document.

                    4
                         Dated: August 6, 2020
                    5

                    6                                                       By: /s/ Douglas J. Melton
                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 23 -      COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 24 of 125
                           Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 25 of 125



                    1                VERIFICATION OF FIRST AMENDED COMPLAINT AS TO:
                         Deja Vu – San Francisco, LLC; Bijou-Century, LLC; San Francisco Garden of Eden, LLC;
                    2    Deja Vu Showgirls of San Francisco, LLC; Gold Club-SF, LLC, SAW Entertainment, LTD;
                                                         and BT California, LLC
                    3

                    4
                                       1. I, Joseph Carouba, am the Managing Member of Deja Vu – San Francisco, LLC;
                    5
                         Bijou-Century, LLC; San Francisco Garden of Eden, LLC; Deja Vu Showgirls of San Francisco,
                    6
                         LLC; Gold Club-SF, LLC, and BT California, LLC; and the President of: SAW Entertainment,
                    7
                         LTD (collectively, the “Listed Entities”).
                    8
                                       2. I make this verification upon my personal knowledge, unless specifically stated to
                    9
                         the contrary.
                  10
                                       3. I have reviewed the foregoing PLAINTIFFS’ VERIFIED SECOND AMENDED
                  11
                         COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING ORDER, PRELIMINARY AND
                  12
                         PERMANENT INJUNCTIVE RELIEF, AND DECLARATORY RELIEF (the “Complaint”) in its
                  13
                         entirety.
                  14
                                       4. The factual statements in the Complaint, as they pertain to the Listed Entities, are
                  15
                         true and accurate to the best of my information, knowledge and belief.
                  16
                                       5. Except, any matters stated to be upon “information and belief,” I verily believe to
                  17
                         be true.
                  18

                  19
                         I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
                  20     CORRECT.

                  21

                  22     Executed on: August 3, 2020                                         ?'d-v0A ea„„e,
                                                                                       ______________________________

                  23                                                                   By:     Joseph Carouba

                  24

                  25

                  26

                  27
                         4832-3694-1760, v. 3
                  28
LONG & LEVIT LLP                                                                     PLAINTIFFS’ VERIFIED SECOND AMENDED
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 25 -     COMPLAINT FOR EMERGENCY TEMPORARY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                        RESTRAINING ORDER
     (415) 397-2222
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 26 of 125




  EXHIBIT A
 AUTHENTICATED
U.S.. GOVERNMENT
                   Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 27 of 125
  INFORMATION
           GPO



                     H. R. 748



                                        One Hundred Sixteenth Congress
                                                    of the
                                           United States of America
                                                        AT T H E S E C O N D S E S S I O N

                                                Begun and held at the City of Washington on Friday,
                                                 the third day of January, two thousand and twenty




                                                                       An Act
                                        To amend the Internal Revenue Code of 1986 to repeal the excise tax on high
                                                        cost employer-sponsored health coverage.

                                     Be it enacted by the Senate and House of Representatives of
                                 the United States of America in Congress assembled,
                                 SECTION 1. SHORT TITLE.
                                     This Act may be cited as the ‘‘Coronavirus Aid, Relief, and
                                 Economic Security Act’’ or the ‘‘CARES Act’’.
                                 SEC. 2. TABLE OF CONTENTS.
                                         The table of contents for this Act is as follows:
                                 Sec. 1. Short title.
                                 Sec. 2. Table of contents.
                                 Sec. 3. References.
                                   DIVISION A—KEEPING WORKERS PAID AND EMPLOYED, HEALTH CARE
                                        SYSTEM ENHANCEMENTS, AND ECONOMIC STABILIZATION
                                        TITLE    I—KEEPING AMERICAN WORKERS PAID AND EMPLOYED ACT
                                 Sec.    1101.   Definitions.
                                 Sec.    1102.   Paycheck protection program.
                                 Sec.    1103.   Entrepreneurial development.
                                 Sec.    1104.   State trade expansion program.
                                 Sec.    1105.   Waiver of matching funds requirement under the women’s business cen-
                                                  ter program.
                                 Sec.   1106.    Loan forgiveness.
                                 Sec.   1107.    Direct appropriations.
                                 Sec.   1108.    Minority business development agency.
                                 Sec.   1109.    United States Treasury Program Management Authority.
                                 Sec.   1110.    Emergency EIDL grants.
                                 Sec.   1111.    Resources and services in languages other than English.
                                 Sec.   1112.    Subsidy for certain loan payments.
                                 Sec.   1113.    Bankruptcy.
                                 Sec.   1114.    Emergency rulemaking authority.
                                        TITLE II—ASSISTANCE FOR AMERICAN WORKERS, FAMILIES, AND
                                                               BUSINESSES
                                                  Subtitle A—Unemployment Insurance Provisions
                                 Sec. 2101. Short title.
                                 Sec. 2102. Pandemic Unemployment Assistance.
                                 Sec. 2103. Emergency unemployment relief for governmental entities and nonprofit
                                            organizations.
                                 Sec. 2104. Emergency increase in unemployment compensation benefits.
                                 Sec. 2105. Temporary full Federal funding of the first week of compensable regular
                                            unemployment for States with no waiting week.
                                 Sec. 2106. Emergency State staffing flexibility.
                                 Sec. 2107. Pandemic emergency unemployment compensation.
                                 Sec. 2108. Temporary financing of short-time compensation payments in States
                                            with programs in law.
                                 Sec. 2109. Temporary financing of short-time compensation agreements.




                                                                                                                        EXHIBIT A
                                                                                                                            Page 1
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 28 of 125




                                       H. R. 748—21

           without submitting to the lender that is servicing the covered
           loan the documentation required under subsection (e).
                (g) DECISION.—Not later than 60 days after the date on which
           a lender receives an application for loan forgiveness under this
           section from an eligible recipient, the lender shall issue a decision
           on the an application.
                (h) HOLD HARMLESS.—If a lender has received the documenta-
           tion required under this section from an eligible recipient attesting
           that the eligible recipient has accurately verified the payments
           for payroll costs, payments on covered mortgage obligations, pay-
           ments on covered lease obligations, or covered utility payments
           during covered period—
                     (1) an enforcement action may not be taken against the
                lender under section 47(e) of the Small Business Act (15 U.S.C.
                657t(e)) relating to loan forgiveness for the payments for payroll
                costs, payments on covered mortgage obligations, payments
                on covered lease obligations, or covered utility payments, as
                the case may be; and
                     (2) the lender shall not be subject to any penalties by
                the Administrator relating to loan forgiveness for the payments
                for payroll costs, payments on covered mortgage obligations,
                payments on covered lease obligations, or covered utility pay-
                ments, as the case may be.
                (i) TAXABILITY.—For purposes of the Internal Revenue Code
           of 1986, any amount which (but for this subsection) would be
           includible in gross income of the eligible recipient by reason of
           forgiveness described in subsection (b) shall be excluded from gross
           income.
                (j) RULE OF CONSTRUCTION.—The cancellation of indebtedness
           on a covered loan under this section shall not otherwise modify
           the terms and conditions of the covered loan.
                (k) REGULATIONS.—Not later than 30 days after the date of
           enactment of this Act, the Administrator shall issue guidance and
           regulations implementing this section.
           SEC. 1107. DIRECT APPROPRIATIONS.
                (a) IN GENERAL.—There is appropriated, out of amounts in
           the Treasury not otherwise appropriated, for the fiscal year ending
           September 30, 2020, to remain available until September 30, 2021,
           for additional amounts—
                     (1) $349,000,000,000 under the heading ‘‘Small Business
                Administration—Business Loans Program Account, CARES
                Act’’ for the cost of guaranteed loans as authorized under para-
                graph (36) of section 7(a) of the Small Business Act (15 U.S.C.
                636(a)), as added by section 1102(a) of this Act;
                     (2) $675,000,000 under the heading ‘‘Small Business
                Administration—Salaries and Expenses’’ for salaries and
                expenses of the Administration;
                     (3) $25,000,000 under the heading ‘‘Small Business
                Administration—Office of Inspector General’’, to remain avail-
                able until September 30, 2024, for necessary expenses of the
                Office of Inspector General of the Administration in carrying
                out the provisions of the Inspector General Act of 1978 (5
                U.S.C. App.);
                     (4) $265,000,000 under the heading ‘‘Small Business
                Administration—Entrepreneurial Development Programs’’, of
                which—




                                                                                     EXHIBIT A
                                                                                         Page 2
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 29 of 125




                                       H. R. 748—22

                         (A) $240,000,000 shall be for carrying out section
                    1103(b) of this Act; and
                         (B) $25,000,000 shall be for carrying out section 1103(c)
                    of this Act;
                    (5) $10,000,000 under the heading ‘‘Department of Com-
               merce—Minority Business Development Agency’’ for minority
               business centers of the Minority Business Development Agency
               to provide technical assistance to small business concerns;
                    (6) $10,000,000,000 under the heading ‘‘Small Business
               Administration—Emergency EIDL Grants’’ shall be for carrying
               out section 1110 of this Act;
                    (7) $17,000,000,000 under the heading ‘‘Small Business
               Administration—Business Loans Program Account, CARES
               Act’’ shall be for carrying out section 1112 of this Act; and
                    (8) $25,000,000 under the heading ‘‘Department of the
               Treasury—Departmental Offices—Salaries and Expenses’’ shall
               be for carrying out section 1109 of this Act.
               (b) SECONDARY MARKET.—During the period beginning on the
           date of enactment of this Act and ending on September 30, 2021,
           guarantees of trust certificates authorized by section 5(g) of the
           Small Business Act (15 U.S.C. 635(g)) shall not exceed a principal
           amount of $100,000,000,000.
               (c) REPORTS.—Not later than 180 days after the date of enact-
           ment of this Act, the Administrator shall submit to the Committee
           on Appropriations of the Senate and the Committee on Appropria-
           tions of the House of Representatives a detailed expenditure plan
           for using the amounts appropriated to the Administration under
           subsection (a).
           SEC. 1108. MINORITY BUSINESS DEVELOPMENT AGENCY.
               (a) DEFINITIONS.—In this section—
                    (1) the term ‘‘Agency’’ means the Minority Business
               Development Agency of the Department of Commerce;
                    (2) the term ‘‘minority business center’’ means a Business
               Center of the Agency;
                    (3) the term ‘‘minority business enterprise’’ means a for-
               profit business enterprise—
                         (A) not less than 51 percent of which is owned by
                    1 or more socially disadvantaged individuals, as determined
                    by the Agency; and
                         (B) the management and daily business operations of
                    which are controlled by 1 or more socially disadvantaged
                    individuals, as determined by the Agency; and
                    (4) the term ‘‘minority chamber of commerce’’ means a
               chamber of commerce developed specifically to support minority
               business enterprises.
               (b) EDUCATION, TRAINING, AND ADVISING GRANTS.—
                    (1) IN GENERAL.—The Agency may provide financial assist-
               ance in the form of grants to minority business centers and
               minority chambers of commerce to provide education, training,
               and advising to minority business enterprises.
                    (2) USE OF FUNDS.—Grants under this section shall be
               used for the education, training, and advising of minority busi-
               ness enterprises and their employees on—
                         (A) accessing and applying for resources provided by
                    the Agency and other Federal resources relating to access
                    to capital and business resiliency;




                                                                                     EXHIBIT A
                                                                                         Page 3
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 30 of 125




                                       H. R. 748—26

                         (C) A guarantee percentage that, to the maximum
                    extent practicable, is consistent with the guarantee percent-
                    age required under subparagraph (F) of section 7(a)(2) of
                    the Small Business Act (15 U.S.C. 636(a)(2)), as added
                    by section 1102 of this Act.
                         (D) Loan forgiveness under terms and conditions that,
                    to the maximum extent practicable, is consistent with the
                    terms and conditions for loan forgiveness under section
                    1106 of this Act.
               (e) ADDITIONAL REGULATIONS GENERALLY.—The Secretary may
           issue regulations and guidance as necessary to carry out the pur-
           poses of this section, including to allow additional lenders to origi-
           nate loans under this title and to establish terms and conditions
           such as compensation, underwriting standards, interest rates, and
           maturity for under this section.
               (f) CERTIFICATION.—As a condition of receiving a loan under
           this section, a borrower shall certify under terms acceptable to
           the Secretary that the borrower—
                    (1) does not have an application pending for a loan under
               section 7(a) of the Small Business Act (15 U.S.C. 636(a)) for
               the same purpose; and
                    (2) has not received such a loan during the period beginning
               on February 15, 2020 and ending on December 31, 2020.
               (g) OPT-IN FOR SBA QUALIFIED LENDERS.—Lenders qualified
           to participate as a lender under 7(a) of the Small Business Act
           (15 U.S.C. 636(a)) may elect to participate in the paycheck protec-
           tion program under the criteria, terms, and conditions established
           under this section. Such participation shall not preclude the lenders
           from continuing participation as a lender under section 7(a) of
           the Small Business Act (15 U.S.C. 636(a)).
               (h) PROGRAM ADMINISTRATION.—With guidance from the Sec-
           retary, the Administrator shall administer the program established
           under this section, including the making and purchasing of guaran-
           tees on loans under the program, until the date on which the
           national emergency declared by the President under the National
           Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
           Coronavirus Disease 2019 (COVID–19) expires.
               (i) CRIMINAL PENALTIES.—A loan under this section shall be
           deemed to be a loan under the Small Business Act (15 U.S.C.
           631 et seq.) for purposes of section 16 of such Act (15 U.S.C.
           645).
           SEC. 1110. EMERGENCY EIDL GRANTS.
               (a) DEFINITIONS.—In this section—
                    (1) the term ‘‘covered period’’ means the period beginning
               on January 31, 2020 and ending on December 31, 2020; and
                    (2) the term ‘‘eligible entity’’ means—
                         (A) a business with not more than 500 employees;
                         (B) any individual who operates under a sole
                    proprietorship, with or without employees, or as an inde-
                    pendent contractor;
                         (C) a cooperative with not more than 500 employees;
                         (D) an ESOP (as defined in section 3 of the Small
                    Business Act (15 U.S.C. 632)) with not more than 500
                    employees; or




                                                                                    EXHIBIT A
                                                                                        Page 4
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 31 of 125




                                      H. R. 748—27

                         (E) a tribal small business concern, as described in
                    section 31(b)(2)(C) of the Small Business Act (15 U.S.C.
                    657a(b)(2)(C)), with not more than 500 employees.
               (b) ELIGIBLE ENTITIES.—During the covered period, in addition
           to small business concerns, private nonprofit organizations, and
           small agricultural cooperatives, an eligible entity shall be eligible
           for a loan made under section 7(b)(2) of the Small Business Act
           (15 U.S.C. 636(b)(2)).
               (c) TERMS; CREDIT ELSEWHERE.—With respect to a loan made
           under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2))
           in response to COVID–19 during the covered period, the Adminis-
           trator shall waive—
                    (1) any rules related the personal guarantee on advances
               and loans of not more than $200,000 during the covered period
               for all applicants;
                    (2) the requirement that an applicant needs to be in busi-
               ness for the 1-year period before the disaster, except that no
               waiver may be made for a business that was not in operation
               on January 31, 2020; and
                    (3) the requirement in the flush matter following subpara-
               graph (E) of section 7(b)(2) of the Small Business Act (15
               U.S.C. 636(b)(2)), as so redesignated by subsection (f) of this
               section, that an applicant be unable to obtain credit elsewhere.
               (d) APPROVAL AND ABILITY TO REPAY FOR SMALL DOLLAR
           LOANS.—With respect to a loan made under section 7(b)(2) of the
           Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–
           19 during the covered period, the Administrator may—
                    (1) approve an applicant based solely on the credit score
               of the applicant and shall not require an applicant to submit
               a tax return or a tax return transcript for such approval;
               or
                    (2) use alternative appropriate methods to determine an
               applicant’s ability to repay.
               (e) EMERGENCY GRANT.—
                    (1) IN GENERAL.—During the covered period, an entity
               included for eligibility in subsection (b), including small busi-
               ness concerns, private nonprofit organizations, and small agri-
               cultural cooperatives, that applies for a loan under section
               7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in
               response to COVID–19 may request that the Administrator
               provide an advance that is, subject to paragraph (3), in the
               amount requested by such applicant to such applicant within
               3 days after the Administrator receives an application from
               such applicant.
                    (2) VERIFICATION.—Before disbursing amounts under this
               subsection, the Administrator shall verify that the applicant
               is an eligible entity by accepting a self-certification from the
               applicant under penalty of perjury pursuant to section 1746
               of title 28 United States Code.
                    (3) AMOUNT.—The amount of an advance provided under
               this subsection shall be not more than $10,000.
                    (4) USE OF FUNDS.—An advance provided under this sub-
               section may be used to address any allowable purpose for
               a loan made under section 7(b)(2) of the Small Business Act
               (15 U.S.C. 636(b)(2)), including—
                         (A) providing paid sick leave to employees unable to
                    work due to the direct effect of the COVID–19;




                                                                                   EXHIBIT A
                                                                                       Page 5
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 32 of 125




                                       H. R. 748—28

                         (B) maintaining payroll to retain employees during
                    business disruptions or substantial slowdowns;
                         (C) meeting increased costs to obtain materials unavail-
                    able from the applicant’s original source due to interrupted
                    supply chains;
                         (D) making rent or mortgage payments; and
                         (E) repaying obligations that cannot be met due to
                    revenue losses.
                    (5) REPAYMENT.—An applicant shall not be required to
               repay any amounts of an advance provided under this sub-
               section, even if subsequently denied a loan under section 7(b)(2)
               of the Small Business Act (15 U.S.C. 636(b)(2)).
                    (6) UNEMPLOYMENT GRANT.—If an applicant that receives
               an advance under this subsection transfers into, or is approved
               for, the loan program under section 7(a) of the Small Business
               Act (15 U.S.C. 636(a)), the advance amount shall be reduced
               from the loan forgiveness amount for a loan for payroll costs
               made under such section 7(a).
                    (7) AUTHORIZATION OF APPROPRIATIONS.—There is author-
               ized to be appropriated to the Administration $10,000,000,000
               to carry out this subsection.
                    (8) TERMINATION.—The authority to carry out grants under
               this subsection shall terminate on December 31, 2020.
               (f) EMERGENCIES INVOLVING FEDERAL PRIMARY RESPONSIBILITY
           QUALIFYING FOR SBA ASSISTANCE.—Section 7(b)(2) of the Small
           Business Act (15 U.S.C. 636(b)(2)) is amended—
                    (1) in subparagraph (A), by striking ‘‘or’’ at the end;
                    (2) in subparagraph (B), by striking ‘‘or’’ at the end;
                    (3) in subparagraph (C), by striking ‘‘or’’ at the end;
                    (4) by redesignating subparagraph (D) as subparagraph
               (E);
                    (5) by inserting after subparagraph (C) the following:
                         ‘‘(D) an emergency involving Federal primary responsi-
                    bility determined to exist by the President under the section
                    501(b) of the Robert T. Stafford Disaster Relief and Emer-
                    gency Assistance Act (42 U.S.C. 5191(b)); or’’; and
                    (6) in subparagraph (E), as so redesignated—
                         (A) by striking ‘‘or (C)’’ and inserting ‘‘(C), or (D)’’;
                         (B) by striking ‘‘disaster declaration’’ each place it
                    appears and inserting ‘‘disaster or emergency declaration’’;
                         (C) by striking ‘‘disaster has occurred’’ and inserting
                    ‘‘disaster or emergency has occurred’’;
                         (D) by striking ‘‘such disaster’’ and inserting ‘‘such
                    disaster or emergency’’; and
                         (E) by striking ‘‘disaster stricken’’ and inserting
                    ‘‘disaster- or emergency-stricken’’; and
                    (7) in the flush matter following subparagraph (E), as so
               redesignated, by striking the period at the end and inserting
               the following: ‘‘: Provided further, That for purposes of subpara-
               graph (D), the Administrator shall deem that such an emer-
               gency affects each State or subdivision thereof (including coun-
               ties), and that each State or subdivision has sufficient economic
               damage to small business concerns to qualify for assistance
               under this paragraph and the Administrator shall accept
               applications for such assistance immediately.’’.




                                                                                     EXHIBIT A
                                                                                         Page 6
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 33 of 125




  EXHIBIT B
wrmw~nGP~
wrmrnnCP~          Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 34 of 125
64356

Proposed Rules                                                                                  Federal Register
                                                                                                Vol. 60, No. 241

                                                                                                Friday, December 15, 1995



This section of the FEDERAL REGISTER             its business loan programs, SBA is                                      Subject mat-        Section
contains notices to the public of the proposed                                                       Subpart
                                                 proposing to eliminate many pages of                                    ter covered         numbers
issuance of rules and regulations. The           business loan regulations and
purpose of these notices is to give interested   consolidate and simplify the remainder.        A ....................   Policies ap-      120.100 to
persons an opportunity to participate in the        The proposed rule combines Parts                                       plicable to       120.199.
rule making prior to the adoption of the final                                                                             all busi-
                                                 108, 116, 120, 122 and 131 of 13 CFR
rules.                                                                                                                     ness loans.
                                                 into one new Part to be known as Part          B ....................   Loanmaking        120.200 to
                                                 120. The new Part 120 will regulate all                                   policy spe-       120.299.
SMALL BUSINESS ADMINISTRATION                    of SBA’s non-disaster financial                                           cific to
                                                 assistance to small businesses under its                                  Guaran-
13 CFR Parts 108, 116, 120, 122, 131             general business loan program (‘‘7(a)                                     tees and
                                                 loans’’), its microloan demonstration                                     Direct 7(a)
Business Loan Programs                           program (‘‘Microloans’’), and its                                         Loans.
                                                 development company program (‘‘504             C ....................   Special Pur-      120.300 to
AGENCY:   Small Business Administration                                                                                    pose              120.399.
                                                 loans’’).
(SBA).                                                                                                                     Loans.
                                                    Many repetitive and overlapping
ACTION:   Proposed rule.                                                                        D ....................   Lenders .......   120.400 to
                                                 sections from the current regulations                                                       120.499.
SUMMARY:    In response to President             will be eliminated. The remaining              E ....................   Loan Admin-       120.500 to
Clinton’s government-wide regulatory             provisions will be easy to find and easy                                  istration.        120.599.
review directive, SBA has completed a            to understand. Formerly, provisions            F ....................   Secondary         120.600 to
                                                 applicable to a business loan program                                     Market.           120.699.
page-by-page and line-by-line review of
                                                 were often located in different Parts.         G ...................    Microloan         120.700 to
all of its existing regulations. SBA                                                                                       Dem-              120.799.
determined that it could eliminate some          Sometimes unintended differences
                                                 developed between the loan programs in                                    onstration
regulations and consolidate, clarify, and                                                                                  Program.
                                                 the interpretation or implementation of
simplify the remainder. This proposed                                                           H ....................   Development 120.800 to
rule consolidates five current CFR parts         similar program policies because of                                       Company     120.899.
into one Part to be known as Part 120.           minor inconsistencies in the language of                                  Loan Pro-
The surviving Part 120 covers virtually          the provisions in the several Parts.                                      gram (504).
all policies and regulations, other than         These inconsistencies have been
size standards, applicable to SBA’s              eliminated.                                       The most noticeable change in the
                                                    In the proposed rule, the basic             proposed regulation is in the format.
business (non-disaster) loan programs.
                                                 requirements that apply to all of the          The rule is written in a ‘‘user-friendly’’,
Almost all provisions have been
                                                 business loan programs are located in          ‘‘plain-language’’ style. Provisions have
reworded, renumbered, and relocated.
                                                 subpart A. These include elements              been grouped in logical sequences.
There are a few new or revised policies.
                                                 currently found in portions of Parts 108,      Descriptive headings make it easier to
Several sections have been deleted.
                                                 116, and 120. Policies specific to a           find sections. Hyphenated section
However, most of the revisions merely
                                                 particular program are in the separate         numbers are no longer used. Questions
streamline and clarify the regulations
                                                 subpart applying to that program. Rules        and answers are sometimes used.
and do not represent substantive
                                                 specific to 7(a) loans will be in subpart      Wherever possible, ordinary language is
change.
                                                 B and include elements currently in            used instead of ‘‘government-speak’’.
DATES: Comments must be submitted on             portions of Parts 116, 120, and 122.              SBA’s intent was to write regulations
or before January 16, 1996.                      Regulations applying to SBA’s special          that provide easy-to-comprehend notice
ADDRESSES: Address written comments              purpose loans currently in Part 122 and        of the general content of a policy, rather
to David R. Kohler, Associate General            a portion of Part 116 will be in subpart       than detailed information explaining or
Counsel for General Law, (120) Small             C. Subparts D, E, and F will contain           expounding upon that policy. Much
Business Administration, 409 3rd Street          rules regarding lenders, program               explanatory material currently in the
S.W., Washington, D.C. 20416.                    administration, and the secondary              regulations and used primarily by SBA
FOR FURTHER INFORMATION CONTACT:                 market currently found primarily in Part       personnel to implement SBA’s programs
Ronald Matzner, Associate Deputy                 120. The loan moratorium provisions            has been eliminated from the proposed
General Counsel; Office of General               presently in Part 131 will also be in          rule, but is available to the public and
Counsel, at (202) 205–6882.                      subpart E. Subpart G will contain rules        may be found in SBA policy guidances,
SUPPLEMENTARY INFORMATION: On March              specific to Microloans currently in Part       Standard Operating Procedures
4, 1995, President Clinton directed all          122. Finally, regulations applying only        (‘‘SOPs’’), and other SBA materials.
federal agencies to conduct a page-by-           to 504 loans currently located in Part            Most of the revisions do not represent
page, line-by-line review of their               108 will be in subpart H. The following        policy changes. In many cases, the
existing regulations to determine which          chart summarizes the proposed rule:            wording of the regulation has been
could be eliminated or streamlined. The                                                         changed to conform to actual conduct.
                                                                    Subject mat-      Section   Although SBA is not aware of any
President’s directive complemented                  Subpart         ter covered       numbers
SBA’s ongoing reinvention effort, which                                                         instances, SBA requests comments
had already targeted portions of the             Introduction ...   Overview of     120.1 to    regarding any inadvertent substantive
business loan programs for streamlining                              Part 120;        120.99.   changes which may have been caused
and simplification. From its review of                               definitions.               by rewording and format changes.


                                                                                                                                           EXHIBIT B
                                                                                                                                              Page 1
                    Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 35 of 125
64360             Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules

whether the prohibition extends to                  small businesses which sell sexually oriented        Note 2. The proposed regulation
businesses principally engaged in promoting         products or services, or engage in sexually       establishes a new ‘‘Eligible Passive
religion through their activities. Nonetheless,     oriented activities. The present regulation is    Company’’ rule replacing the current ‘‘alter
such businesses in the past have been found         silent regarding obscene, pornographic, or        ego’’ rule. The new rule will be found at
to be ineligible.                                   sexually oriented activities. A business          § 120.111. An ‘‘Eligible Passive Company’’ is
   SBA’s primary focus is to provide financial      engaging in any such activity that is illegal     defined as an entity which does not engage
assistance to for-profit small businesses that      is ineligible under § 120.110(h) of this          in regular and continuous business activity,
can contribute to job growth and economic           regulation. However, SBA receives inquiries       which leases real or personal property to an
development in the United States. Within the        regarding businesses engaged in activities        Operating Company for use in the Operating
limits set by the Establishment Clause of the       which, while not illegal, may be considered       Company’s operations. SBA generally makes
Constitution, SBA does not disqualify               by the average person to be obscene or            business loans only to small businesses
otherwise eligible small businesses from            pornographic.                                     engaged in regular business activities, and
receiving financial assistance merely because          ‘‘Obscene’’ material is not protected by the   prohibits such assistance to entities engaged
they offer religious books, articles, or other      First Amendment. It has been defined by the       in passive investment or real estate
products for sale or because they support or        United States Supreme Court in the context        development, or which do not engage in
encourage moral and ethical values based            of a criminal case, Miller v. California, 413     regular and continuous activity as an
upon religious beliefs. At the same time, SBA       U.S. 15, 24 (1973), as follows: ‘‘* * *           operating business. SBA calls such entities
does not make financial assistance available        whether a work which depicts or describes         ‘‘passive businesses.’’ At the same time, SBA
to religious entities or their affiliates for use   sexual conduct is obscene is [determined by]      recognizes that valid business reasons may
in directly promoting or teaching religion.         whether the average person, applying              exist for an Operating Company not to own
   The Establishment Clause of the First            contemporary community standards, would           the real estate and fixed assets used to
Amendment, which states ‘‘Congress shall            find that the work, taken as a whole, appeals     conduct its business. This proposed rule
make no law respecting an establishment of          to the prurient interest, whether the work        would allow certain passive businesses to be
religion,’’ serves as a limitation on               depicts or describes, in a patently offensive     eligible for SBA assistance if that assistance
governmental activities with regard to              way, sexual conduct specifically defined by       is used only to acquire and/or improve real
religion. The Establishment Clause primarily        the applicable state law, and whether the         or personal property leased to a small
proscribes ‘‘sponsorship, financial support,        work, taken as a whole, lacks serious literary,   business and is used in that small business’
and active involvement of the sovereign in          artistic, political, or scientific value.’’       operations. The proposed rule would
religious activity.’’ Walz v. Tax Commission,          Under Supreme Court precedent, ‘‘[w]hen        eliminate certain requirements and
397 U.S. 664, 668 (1970). ‘‘Neither a state nor     the government appropriates funds to              restrictions which presently limit the use of
the Federal Government * * * can pass laws          establish a program, it is entitled to define     real estate holding entities in SBA’s business-
which aid one religion, aid all religions, or       the limits of that program.’’ Rust v. Sullivan,   loan and development company programs.
prefer one religion over another * * * No tax       114 L.Ed.2d 233, 256 (1991). In
                                                                                                         For purposes of these regulations, an
in any amount, large or small, can be levied        implementing its programs, SBA must also
                                                    follow the Congressional mandate set forth in     Operating Company is defined in section
to support any religious activities or
                                                    Section 4(d) of the Small Business Act (15        120.100 as a small business actively currently
institutions, whatever they may be called, or
                                                    U.S.C. 633(d)) (‘‘the Act’’) to consider the      involved in conducting business operations
whatever form they may adopt to teach or
                                                    public interest in granting or denying an         or about to be located on real property owned
practice religion.’’ Everson v. Bd. of Educ.,
                                                    application for SBA financial assistance.         by an Eligible Passive Company, or using or
330 U.S. 1, 15–16 (1947); see also Grand
                                                       Having considered the legal precedent and      about to use in its business operations,
Rapids School Dist. v. Ball, 473 U.S. 373, 381
                                                    the Congressional mandate, SBA has                personal property owned by an Eligible
(1985) (quoting this language); McCollum v.
                                                    determined that it may exclude small              Passive Company.
Bd. of Educ., 333 U.S. 203, 210 (1948) (same).
                                                    businesses engaging in lawful activities of an       Many years ago, SBA agreed to assist
   Under the proposed rule, SBA would not
provide financial assistance to businesses          obscene, pornographic, or prurient sexual         eligible Operating Companies seeking SBA
principally engaged in teaching, instructing,       nature. Under the proposed rule, SBA would        financial assistance through their affiliated
counseling, or indoctrinating religion or           not provide financial assistance to small         ‘‘mirror image’’ passive businesses by
religious beliefs. While incidental or indirect     businesses which present live performances        creating an exception for such ‘‘alter egos’’.
support of religious objectives might be            of a prurient sexual nature or which derive       Subsequent modifications to the mirror
permissible, SBA would not provide                  significant gross revenue from the sale, on a     image requirement permitted variations in
financial assistance to a newspaper,                regular basis, of products or services, or the    ownership percentages between the operating
broadcasting business, day care center, or          presentation of depictions or displays, of a      business and the alter ego for immediate
private school principally engaged in such          pornographic, obscene, or prurient sexual         family members. Such variances led to
activities.                                         nature. Thus, an establishment featuring          conflicting interpretations of the policy,
   Some of the more difficult eligibility           nude dancing, or a book, magazine or video        which have frustrated its original intent and
inquiries received by SBA field offices have        store containing merchandise of a prurient        confused both the public and SBA personnel.
involved businesses which engage in                 sexual nature would not be eligible for SBA       Such variances limited the effectiveness of
activities in a secular setting which may be        financial assistance if the obscene,              the intended assistance. In addition, the
considered to be religious in nature. The U.S.      pornographic, or prurient activity                variances caused inconsistencies between the
Supreme Court has held that aid used to fund        contributed to the generation of a significant    7(a) loan program and the development
specifically religious activities in an             portion of the gross revenue of the business.     company loan program.
otherwise substantially secular setting, has           SBA considers this proposed rule to be            On February 22, 1994, SBA published (59
the primary effect of advancing religion, and       consistent with its obligation to direct its      FR 8425) a proposed rule (‘‘1994 proposal’’)
therefore violates the Establishment Clause.        limited resources and financial assistance to     to eliminate the conflicting interpretations
Hunt v. McNair, 413 U.S. 734 (1973); Bowen          small businesses in ways which will best          and inconsistencies and to revise the family
v. Kendrick, 487 U.S. 589, 613 (1988). The          accomplish SBA’s mission, serve its               member common ownership threshold to
facts of each situation must be carefully           constituency, and serve the public interest.      extend the alter ego exception to additional
examined. With the above Supreme Court              Applicants’ First Amendment freedoms are          passive businesses. SBA received more than
standard in mind, SBA proposes to include           in no way abridged. They may still express        twenty detailed comments suggesting
among ineligible businesses those principally       their views, exercise their freedoms, operate     changes in the proposal. It also has received
engaged in teaching, instructing, counseling        their businesses, and obtain any other aid        many other suggestions and
or indoctrinating religion or religious beliefs,    available to them.                                recommendations from small business
whether the setting is religious or secular,           SBA is considering the use of a percentage     owners, development companies, lending
because, in SBA’s view, financial assistance        of gross revenue instead of ‘‘significant’’ in    institutions and SBA employees at regulatory
to such small businesses would violate the          the final formulation of this rule and requests   partnership meetings and other outreach
Establishment Clause.                               commenters to focus particularly on the           activities conducted by SBA. After
   SBA field office personnel and others also       relative merits of the two approaches and         considering these comments and suggestions,
have sought guidance on the eligibility of          what percentage would be appropriate.             SBA has revised its thinking sufficiently to


                                                                                                                                      EXHIBIT B
                                                                                                                                         Page 2
                 Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 36 of 125
               Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules                            64375

operations personal property owned by        documentation in its file to support the       (a) Non-profit businesses (for-profit
a Passive Company.                           certification.                              subsidiaries are eligible);
  Preference is any arrangement giving                                                      (b) Financial businesses primarily
                                             § 120.102 Funds not available from          engaged in the business of lending, such
a Lender or a CDC a preferred position
                                             alternative sources, including personal
compared to SBA relating to the making                                                   as banks, finance companies, and factors
                                             resources of principals.
of a business loan with respect to such                                                  (pawn shops, although engaged in
things as repayment, collateral,               An applicant for a business loan must     lending, may qualify in some
guarantees, control, maintainance of a       show that the desired funds are not         circumstances);
compensating balance, purchase of a          available from the personal resources of       (c) Passive businesses owned by
Certificate of deposit or acceptance of a    the applicant’s principals or other         developers and landlords that do not
separate or companion loan, without          sources such as the sale of the             actively use or occupy the assets
SBA’s consent.                               applicant’s assets or securities. SBA       acquired or improved with the loan
  Rural Area is a political subdivision      may require the use of personal             proceeds (except Eligible Passive
or unincorporated area in a non-             resources before a loan will be granted,    Companies under § 120.111);
metropolitan county (as defined by the       unless SBA determines that undue               (d) Life insurance companies;
Department of Agriculture), or, if in a      hardship would result or if the loan is        (e) Businesses located in a foreign
metropolitan county, any such                to an employee trust.                       country (businesses in the U.S. owned
subdivision or area with a resident          § 120.103 Are farm enterprises eligible?
                                                                                         by aliens may qualify);
population under 20,000 which is                                                            (f) Pyramid sale distribution plans;
                                                Federal financial assistance to             (g) Businesses deriving more than
designated by SBA as rural.                  agricultural enterprises is generally
  Service Provider is an entity that                                                     one-third of gross annual income from
                                             made by the United States Department        legal gambling activities);
contracts with a Lender or CDC to            of Agriculture (USDA), but may be made
perform management, marketing, legal                                                        (h) Businesses engaged in any illegal
                                             by SBA under the Memorandum of              activity;
or other services.                           Understanding signed by SBA and                (i) Private clubs and businesses which
Subpart A—Policies Applying to All           USDA. Farm-related businesses are           limit the number of memberships for
Business Loans                               eligible businesses under SBA’s             reasons other than capacity;
                                             business loan programs.                        (j) Government-owned entities (except
Eligibility Requirements                                                                 for businesses owned or controlled by a
                                             § 120.104 Are businesses financed by
                                             SBICs eligible?
                                                                                         Native American tribe);
§ 120.100 What are the basic requirements
                                                                                            (k) Businesses principally engaged in
for all Borrowers?                             SBA may make or guarantee loans to        teaching, instructing, counseling or
   To be an eligible Borrower for an SBA     a business financed by an SBIC if SBA’s     indoctrinating religion or religious
loan, a small business must:                 collateral position will be superior to     beliefs, whether in a religious or secular
   (a) Be an operating business (except      that of the SBIC. SBA may also make or      setting;
for loans to Passive Companies);             guarantee a loan to an otherwise eligible      (l) Consumer and marketing
   (b) Be organized for profit;              small business which temporarily is         cooperatives (producer cooperatives are
   (c) Be located in the United States;      owned or controlled by an SBIC under        eligible);
   (d) Be small under the size               the regulations in part 107 of this            (m) Loan packagers earning 30
requirements of Part 121 of this chapter     chapter. SBA neither guarantees SBIC        percent or more of their gross annual
(including affiliates). See subpart H of     loans nor makes loans jointly with          revenue from packaging SBA loans;
this part for the size standards of Part     SBICs.                                         (n) Businesses with an Associate
121 of this chapter which apply only to                                                  considered to have control under Part
                                             § 120.105 Special consideration for
504 loans; and                               veterans.                                   121 who is incarcerated, on probation,
   (e) Must demonstrate a need for the                                                   on parole, or subject to pending felony
desired credit.                                 SBA will give special consideration to   charges;
                                             a small business owned by a veteran or,        (o) Businesses in which the Lender or
§ 120.101 Credit not available elsewhere.    if the veteran chooses not to apply, to     CDC, or any of its Associates owns an
  SBA provides business loan                 a business owned or controlled by one       equity interest (unless waived by SBA
assistance only to applicants for whom       of the veteran’s dependents. If the         for good cause in the case of minor
the desired credit is not otherwise          veteran is deceased or permanently          ownership interests);
available on reasonable terms from non-      disabled, SBA will give special                (p) Businesses which:
Federal sources. SBA requires the            consideration to one survivor or               (1) Present live performances of a
Lender or CDC to certify or otherwise        dependent. SBA will process the             prurient sexual nature; or
show that the desired credit is              application of a business owned or             (2) Derive significant gross revenue
unavailable to the applicant on              controlled by a veteran or dependent        through the sale of products or services,
reasonable terms and conditions from         promptly, resolve close questions in the    or the presentation of depictions or
non-Federal sources without SBA              applicant’s favor, and pay particular       displays, of a prurient sexual nature;
assistance, taking into consideration the    attention to maximum loan maturity.            (q) Unless waived by SBA for good
prevailing rates and terms in the            For SBA loans, a veteran is a person        cause, businesses that have previously
community in or near where the               honorably discharged from active            defaulted on a Federal loan or Federally
applicant conducts business, for similar     military service.                           assisted financing, resulting in the
purposes and periods of time.                Ineligible Businesses and Eligible          Federal government or any of its
Submission of an application to SBA by       Passive Companies                           agencies or Departments sustaining a
a Lender or CDC constitutes certification                                                loss in any of its programs, and
by the Lender or CDC that it has             § 120.110 What businesses are ineligible    businesses owned or controlled by an
examined the availability of credit to the   for SBA business loans?                     applicant or any of its Associates which
applicant, has based its certification         The following types of businesses are     previously owned, operated, or
upon that examination, and has               ineligible:                                 controlled a business which defaulted


                                                                                                                     EXHIBIT B
                                                                                                                        Page 3
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 37 of 125




  EXHIBIT C
wrmw~nGP~
wrmrnnCP~        Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 38 of 125
               Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules                              58013

Federal Government within 24 months          Federal Register stating that no small       particular form, but must, at a
from the date of the request for waiver,     business sources were found and that a       minimum, include:
either directly or through a dealer, or      waiver of the Nonmanufacturer Rule for          (i) A definitive statement of the
who have submitted an offer on a             that class of products has been granted.     specific item to be waived and
solicitation for that class of products         (5) An expedited procedure for            justification as to why the specific item
within that time frame.                      issuing a class waiver may be used for       is required;
   (d) Class of products is an individual    emergency situations, but only if the           (ii) The solicitation number, SIC code,
subdivision within a four-digit Industry     contracting officer provides a               dollar amount of the procurement, and
Number as established by the Office of       determination to the Associate               a brief statement of the procurement
Management and Budget in the SIC             Administrator for Government                 history;
Manual.                                      Contracting that the procurement is             (iii) A determination by the
§ 121.1303 When will a waiver of the         proceeding under the authority of FAR        contracting officer that there are no
Nonmanufacturer Rule be granted for an       (48 CFR 6.302–2 for ‘‘unusual and            known small business manufacturers or
individual contract?                         compelling urgency,’’ or provides a          processors for the requested items (the
   An individual waiver for a product in     determination materially the same as         determination must contain a narrative
a specific solicitation will be approved     one of unusual and compelling urgency.       statement of the contracting officer’s
when the SBA Associate Administrator         Under the expedited procedure, if a          efforts to search for small business
for Government Contracting reviews and       small business manufacturer or               manufacturers or processors of the item
accepts a contracting officer’s              processor is not identified by a PASS        and the results of those efforts, and a
determination that no small business         search, the SBA will grant the waiver for    statement by the contracting officer that
manufacturer or processor can                the class of products and then publish       there are no known small business
reasonably be expected to offer a            a notice in the Federal Register. The        manufacturers for the items and that no
product meeting the specifications of a      notice will state that a waiver has been     small business manufacturer or
solicitation, including the period of        granted, and solicit public comment for      processor can reasonably be expected to
performance.                                 future procurements.                         offer the required items); and
                                                (6) The decision by the Associate            (iv) For contracts expected to exceed
§ 121.1304 What are the procedures for       Administrator for Government
requesting and granting waivers?                                                          $500,000, a copy of the Statement of
                                             Contracting to grant or deny a waiver is     Work.
  (a) Waivers for classes of products. (1)   the final decision by the Agency.
SBA may, at its own initiative, examine                                                      (2) Requests should be addressed to
                                                (7) A waiver of the Nonmanufacturer
a class of products for possible waiver                                                   the Associate Administrator for
                                             Rule for classes of products has no
of the Nonmanufacturer Rule.                                                              Government Contracting, Small
                                             specific time limitation. SBA will,
  (2) Any interested person, business,                                                    Business Administration, 409 3rd Street,
                                             however, periodically review existing
association, or Federal agency may                                                        S.W., Washington, D.C. 20416.
                                             class waivers to the Nonmanufacturer
submit a request for a waiver for a          Rule to determine if small business             (3) SBA will examine the contracting
particular class of products. Requests       manufacturers or processors have             officer’s determination and any other
should be addressed or hand-carried to       become available to participate in the       information it deems necessary to make
the Associate Administrator of               Federal market for the waived classes of     an informed decision on the individual
Government Contracting, Small                                                             waiver request. If SBA’s research
                                             products and the waiver should be
Business Administration, 409 3rd Street                                                   verifies that no small business
                                             terminated.
S.W., Washington, D.C.                                                                    manufacturers or processors exist for the
  (3) Requests for a waiver of a class of       (i) Upon SBA’s receipt of evidence
                                             that a small business manufacturer or        item, the Associate Administrator for
products need not be in any particular                                                    Government Contracting will grant an
form, but should include a statement of      processor exists in the Federal market
                                             for a waived class of products, the          individual, one-time waiver. If a small
the class of products to be waived, the                                                   business manufacturer or processor is
applicable SIC code, and detailed            waiver will be terminated by the
                                             Associate Administrator for Government       found for the product in question, the
information on the efforts made to                                                        Associate Administrator will deny the
identify small business manufacturers        Contracting. This evidence may be
                                             discovered by SBA during a periodic          request. Either decision represents a
or processors for the class.                                                              final decision by SBA.
  (4) If SBA decides that there are small    review of existing waivers or may be
business manufacturers or processors in      brought to SBA’s attention by other          § 121.1305 How is a list of previously
the Federal procurement market, it will      sources.                                     granted class waivers obtained?
deny the request for waiver, issue notice       (ii) SBA will announce its intent to        A list of classes of products for which
of the denial, and provide the names,        terminate a waiver for a class of            waivers of the Nonmanufacturer Rule
addresses, and telephone numbers of          products through the publication of a        have been granted will be maintained in
the sources found. If SBA does not           notice in the Federal Register, asking       SBA’s Procurement Automated Source
initially confirm the existence of small     for comments regarding the proposed          System (PASS). A list of such waivers
business manufacturers or processors in      termination.                                 may also be obtained by contacting the
the Federal market, it will:                    (iii) Unless public comment reveals       Office of Government Contracting at the
  (i) Publish notices in the Commerce        that no small business manufacturer or       Small Business Administration,
Business Daily and the Federal Register      process in fact exists for the class of      Washington, D.C. 20416, or at the
seeking information on small business        products in question, SBA will publish       nearest SBA Government Contracting
manufacturers or processors,                 a final Notice of Termination in the         Area Office.
announcing a notice of intent to waive       Federal Register.
                                                (b) Individual waivers for specific         Dated: November 11, 1995.
the Nonmanufacturer Rule for that class
of products and affording the public a       solicitations. (1) A contracting officer’s   Philip Lader,
15-day comment period; and                   request for a waiver of the                  Administrator.
  (ii) If no small business sources are      Nonmanufacturer Rule for specific            [FR Doc. 95–28449 Filed 11–22–95; 8:45 am]
identified, publish a notice in the          solicitations need not be in any             BILLING CODE 8025–01–P



                                                                                                                       EXHIBIT C
                                                                                                                           Page 1
                         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 39 of 125
58014                  Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules

13 CFR Part 123                                              Existing sec-                                               PART 123—DISASTER LOAN
                                                                                       Action            New section
                                                                  tion                                                   PROGRAM
Disaster Loan Program
                                                             123.15   ..........   Delete   ..........                   Overview
AGENCY:  Small Business Administration.                      123.16   ..........   Delete   ..........                   Sec.
ACTION: Proposed rule.                                       123.17   ..........   Revise   ..........   123.201         123.1 What do these rules cover?
                                                             123.18   ..........   Revise   ..........   123.12          123.2 What are disaster loans and disaster
SUMMARY:   In response to President                          123.19   ..........   Revise   ..........   123.9               declarations?
Clinton’s regulatory review directive,                       123.20   ..........   Delete   ..........
                                                                                                                         123.3 How are disaster declarations made?
the Small Business Administration has                        123.21   ..........   Revise   ..........   123.100,
                                                                                                                         123.4 What is a disaster area and why is it
completed a page-by-page and line-by-                                                                      123.200
                                                                                                                             important?
line review of its regulations. As a                         123.22 ..........     Revise ..........     123.3
                                                                                                                         123.5 What kinds of loans are available?
                                                             123.23 ..........     Revise ..........     123.3
result, SBA is proposing to clarify and                      123.24 ..........     Revise ..........     123.6, 123.7,
                                                                                                                         123.6 What does SBA look for when
streamline its regulations, revising or                                                                                      considering a disaster loan applicant?
                                                                                                           123.12,
eliminating any duplicative, outdated,                                                                                   123.7 Are there restrictions on how disaster
                                                                                                           123.101,
inconsistent or confusing provisions.                                                                                        loans can be used?
                                                                                                           123.105,
                                                                                                                         123.8 Does SBA charge any fees for
This proposed rule would reorganize                                                                        123.106,
                                                                                                                             obtaining a disaster loan?
the entire regulation 123 covering the                                                                     23.107,
                                                                                                                         123.9 What happens if I don’t use loan
disaster loan program to make it more                                                                      123.201,
                                                                                                                             proceeds for the intended purpose?
clear and easier to use.                                                                                   123.202
                                                                                                                         123.10 What happens if I cannot use my
                                                             123.25 ..........     Revise ..........     123.15,
DATES: Comments must be submitted on                                                                       123.105
                                                                                                                             insurance proceeds to make repairs?
or before December 26, 1995.                                                                                             123.11 Does SBA require collateral for any
                                                             123.26 ..........     Revise ..........     123.202,
                                                                                                                             of its disaster loans?
ADDRESSES: Written comments should                                                                         123.203
                                                                                                                         123.12 Are books and records required?
be addressed to David R. Kohler,                             123.27   ..........   Delete   ..........
                                                                                                                         123.13 What happens if my loan
Regulatory Reform Initiative Team                            123.28   ..........   Revise   ..........   123.202
                                                                                                                             application is denied?
Leader (123), Small Business                                 123.29   ..........   Delete   ..........
                                                                                                                         123.14 Application of the Federal Debt
                                                             123.40   ..........   Delete   ..........
Administration, 409 Third Street, SW.,                       123.41   ..........   Revise   ..........   123.14,             Collection Procedures Act of 1990.
Suite 13, Washington, DC 20416.                                                                            123.301,      123.15 What if I change my mind?
FOR FURTHER INFORMATION CONTACT:                                                                                         123.16 Loan Administration and Servicing.
                                                                                                           123.302,
                                                                                                                         123.17 Application of Federal requirements
Bernard Kulik, Associate Administrator                                                                     123.303
                                                             123.60–69 ....        Delete ..........                         relating to flood insurance,
for Disaster Assistance, at (202) 205–                                                                                       environmental considerations, and other
6734.                                                                                                                        matters.
SUPPLEMENTARY INFORMATION: Part 123 of                       Compliance With Executive Orders
                                                             12612, 12778, and 12866, the                                Home Disaster Loans
Chapter I, 13 CFR contains policies
governing the eligibility of disaster                        Regulatory Flexibility Act (5.U.S.C. 601,                   123.100 Am I eligible to apply for a home
victims to obtain low-cost loans to                          et seq.), and the Paperwork Reduction                           disaster loan?
                                                             Act (44 U.S.C. Ch. 35)                                      123.101 When am I not eligible to apply for
restore their damaged property to its                                                                                        a home disaster loan?
pre-disaster condition. This proposed                           SBA certifies that this rule does not                    123.102 What circumstances would justify
rule would reorganize the entire Part                        have a significant economic impact on                           my relocating?
123 to make it more clear and easier to                      a substantial number of small entities                      123.103 What happens if I am forced to
use. It would eliminate references to                        within the meaning of Executive Order                           move from my home?
disasters which occurred years ago, and                      12866, or the Regulatory Flexibility Act,                   123.104 What interest rate will I pay on my
it would eliminate Subpart D—Persian                         5 U.S.C. 601, et seq.                                           home disaster loan?
Gulf Troop Deployment Economic                                  For purposes of the Paperwork                            123.105 How much can I borrow with a
                                                             Reduction Act, 44 U.S.C. Ch. 35, SBA                            home disaster loan and what limits
Injury Loans because the authority for
                                                                                                                             apply on use of funds and repayment
that loan program has expired. A                             certifies that this rule contains no new
                                                                                                                             terms apply?
conversion table follows:                                    reporting or recordkeeping                                  123.106 What is eligible refinancing?
                                                             requirements.                                               123.107 What is mitigation?
Existing sec-                                                   For purposes of Executive Order
                           Action            New section                                                                 Physical Disaster Business Loans
     tion                                                    12612, SBA certifies that this rule has
                                                             no federalism implications warranting                       123.200 Am I eligible to apply for a
123.1 ............     Revise ..........     123.1           preparation of the federalism                                   physical disaster business loan?
123.2 ............     Revise ..........     123.101                                                                     123.201 When am I not eligible to apply for
                                                             assessment.
123.3 ............     Revise ..........     123.3, 123.4,                                                                   a physical disaster business loan?
                                               123.5,
                                                                For purposes of Executive Order
                                                             12778, SBA certifies that this rule is                      123.202 How much can my business
                                               123.10,                                                                       borrow with a physical disaster business
                                               123.101       drafted, to the extent practicable, in                          loan?
123.4   ............   Revise   ..........   123.5           accordance with the standards set forth                     123.203 What interest rate will my business
123.5   ............   Delete   ..........                   in Section 2 of that Order.                                     pay on a physical disaster business loan
123.6   ............   Revise   ..........   123.8                                                                           and what are the repayment terms?
123.7   ............   Revise   ..........   123.3           List of Subjects in 13 CFR Part 123
123.8   ............   Delete   ..........                     Disaster assistance, Loan programs—                       Economic Injury Disaster Loans
123.9   ............   Revise   ..........   123.101,        business, Reporting and recordkeeping                       123.300 Is my business eligible to apply for
                                               123.104,      requirements, Small businesses.                                 an economic injury disaster loan?
                                               123.105                                                                   123.301 When would my business not be
                                                               Accordingly, pursuant to the
123.10    ..........   Delete   ..........                                                                                   eligible to apply for an economic injury
123.11    ..........   Revise   ..........   123.11          authority set forth in sections 5(b)(6),                        disaster loan?
123.12    ..........   Revise   ..........   123.13          7(b)(1), and 7(c)(6) of the Small Business                  123.302 What is the interest rate on an
123.13    ..........   Revise   ..........   123.16,         Act, SBA hereby proposes to revise Part                         economic injury disaster loan?
                                               123.104       123 of Title 13 of the Code of Federal                      123.303 How can my business spend my
123.14 ..........      Revise ..........     123.101         Regulations to read as follows:                                 economic injury disaster loan?


                                                                                                                                                       EXHIBIT C
                                                                                                                                                           Page 2
                  Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 40 of 125
                Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules                                 58015

  Authority: 15 U.S.C. 634(b)(6), 636(b),       possession, at least 25 homes or 25          § 123.4 What is a disaster area and why is
636(c) and 636(f); Pub. L. 102–395, 106 Stat.   businesses, or a combination of at least     it important?
1828, 1864; and Pub. L. 103–75, 107 Stat.       25 homes, businesses, or other eligible        Each disaster declaration defines the
739.                                                                                         geographical areas affected by the
                                                institutions, must each sustain
Overview                                        uninsured losses of 40 percent or more       disaster. Only those victims located in
                                                of the estimated fair replacement value      the declared disaster area are eligible to
§ 123.1 What do these rules cover?              or pre-disaster fair market value of the     apply for SBA disaster loans. When the
   This part covers the disaster loan           damaged property, whichever is lower;        President declares a major disaster, the
programs authorized under the Small             or                                           Federal Emergency Management Agency
Business Act, 15 U.S.C. 636(b), (c), and                                                     defines the disaster area. In major
                                                   (ii) In any such political subdivision,   disasters, economic injury disaster loans
(f). Since SBA cannot predict the
                                                at least three businesses each sustain       may be made for victims in contiguous
occurrence or magnitude of disasters, it
                                                uninsured losses of 40 percent or more       counties or other political subdivisions.
reserves the right to change these rules,
                                                of the estimated fair replacement value      Disaster declarations issued by the
without advance notice, by publishing
interim emergency regulations in the            or pre-disaster fair market value of the     Administrator of SBA include
Federal Register.                               damaged property, whichever is lower,        contiguous counties for both physical
                                                and, as a direct result of such physical     and economic injury assistance.
§ 123.2 What are disaster loans and             damage, 25 percent or more of the work       Contiguous counties or other political
disaster declarations?                          force in their community would be            subdivisions are those land areas which
   SBA offers low interest, fixed rate          unemployed for at least 90 days; and         abut the land area of the declared
loans to disaster victims, enabling them           (iii) The Governor of the State in        disaster area without geographic
to repair or replace property damaged or        which the disaster occurred submits a        separation other than by a minor body
destroyed in declared disasters. It also        written request to SBA for a physical        of water, not to exceed one mile
offers such loans to affected small             disaster declaration by SBA (OMB             between the land areas of such counties.
businesses to help them recover from            Approval No. 3245–0121). This request
economic injury caused by such                                                               § 123.5   What kinds of loans are available?
                                                should be delivered to the SBA Disaster
disasters. Disaster declarations are                                                           SBA offers three kinds of disaster
                                                Area Office serving the region where the
official notices recognizing that specific                                                   loans: physical disaster home loans,
                                                disaster occurred within 60 days of the
geographic areas have been damaged by                                                        physical disaster business loans, and
                                                date of the disaster.
floods and other acts of nature, riots,                                                      economic injury business loans. SBA
civil disorders, or industrial accidents           (3) SBA makes an economic injury          makes these loans directly or in
such as oil spills. These disasters are         disaster declaration in response to a        participation with a financial
sudden events which cause severe                determination of a natural disaster by       institution. If a loan is made in
physical damage, and do not include             the Secretary of Agriculture.                participation with a financial
slower physical occurrences such as                (4) SBA makes an economic injury          institution, SBA’s share in that loan may
shoreline erosion or gradual land               declaration in reliance on a state           not exceed 90 percent.
settling. Sudden physical events that           certification that at least 5 small          § 123.6 What does SBA look for when
cause substantial economic injury may           business concerns in a disaster area         considering a disaster loan applicant?
be disasters even if they do not cause          have suffered substantial economic             There must be reasonable assurance
physical damage to a victim’s property.         injury as a result of the disaster and are   that you can repay your loan out of your
Past examples include ocean conditions          in need of financial assistance not          personal or business cash flow, and you
causing significant displacement (major         otherwise available on reasonable terms.     must have satisfactory credit and
ocean currents) or closure (toxic algae         The state certification must be signed by    character. SBA will not make a loan to
blooms) of customary fishing waters, as         the Governor, must specify the county        you if repayment depends upon the sale
well as contamination of food or other          or counties or other political               of collateral through foreclosure or any
products for human consumption from             subdivisions in which the disaster           other disposition of assets owned by
unforeseeable and unintended events             occurred, and must be delivered (with        you. SBA is prohibited by statute from
beyond the control of the victims.              supporting documentation) to the             making a loan to you if you are engaged
                                                servicing SBA Disaster Area Office           in the production or distribution of any
§ 123.3 How are disaster declarations
made?                                           within 120 days of the disaster              product or service that has been
                                                occurrence.                                  determined to be obscene by a court.
   (a) There are four ways in which
disaster declarations are issued which             (b) SBA publishes notice of any
                                                                                             § 123.7 Are there restrictions on how
make SBA disaster loans possible:               disaster declaration in the Federal          disaster loans can be used?
   (1) The President declares a Major           Register. The published notice will
                                                                                                You must use disaster loans to restore
Disaster and authorizes Federal                 identify the kinds of assistance
                                                                                             or replace your primary home
assistance, including individual                available, the date and nature of the
                                                                                             (including a mobile home used as
assistance (temporary housing and               disaster, and the deadline and location
                                                                                             primary residence) and your personal or
Individual and Family Grant                     for filing loan applications. SBA will
                                                                                             business property as nearly as possible
Assistance).                                    accept applications after the announced
                                                                                             to their condition before the disaster
   (2) SBA makes a physical disaster            deadline only when SBA determines
                                                                                             occurred, and within certain limits, to
declaration, based on the occurrence of         that the late filing resulted from
                                                                                             protect damaged or destroyed real
at least a minimum amount of physical           substantial causes essentially beyond
                                                                                             property from possible future similar
damage to buildings, machinery,                 the control of the applicant.
                                                                                             disasters.
equipment, inventory, homes and other           Additionally, SBA will use the local
property. Such damage usually must              media to inform potential loan               § 123.8 Does SBA charge any fees for
meet the following tests:                       applicants where to obtain loan              obtaining a disaster loan?
   (i) In any county or other smaller           applications and otherwise to assist           SBA does not charge points, closing,
political subdivision of a State or U.S.        victims in applying for disaster loans.      or servicing fees on any disaster loan.


                                                                                                                           EXHIBIT C
                                                                                                                               Page 3
                 Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 41 of 125
58016          Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules

You will be responsible for payment of       economic injury disaster loan of $5,000         (c) Any request for reconsideration
any closing costs owed to third parties,     or less. For loans larger than these         must be in writing and must be
such as recording fees and title             amounts, you will be required to             delivered to the SBA office that
insurance premiums. Also, if your loan       provide available collateral such as a       declined the original application within
is made in participation with a financial    lien on the damaged or replacement           six months of the date of the notice of
institution, SBA will charge a guaranty      property, a security interest in personal    the denial. After six months, a new loan
fee to the financial institution and the     property, or both.                           application is required.
financial institution may recover the           (a) Sometimes a borrower, including          (d) A written request for
guaranty fee from you.                       affiliates as defined in Part 121 of this    reconsideration must contain all
§ 123.9 What happens if I don’t use loan     chapter, will have more than one loan        significant new information that you
proceeds for the intended purpose?           after a single disaster. In deciding         rely on to overcome SBA’s denial of
   (a) When SBA approves each loan           whether collateral is required, SBA will     your original loan application. Your
application, it issues a loan                add up all physical disaster loans to see    request for reconsideration of a business
authorization which specifies the            if they exceed $10,000 and all economic      loan application must also be
amount of the loan, repayment terms,         injury disaster loans to see if they         accompanied by current business
any collateral requirements, and the         exceed $5,000.                               financial statements.
permitted use of loan proceeds. If you          (b) SBA will not decline a loan if you       (e) If SBA declines your application a
wrongfully misapply these proceeds,          lack a particular amount of collateral as    second time, you have the right to
you will be liable to SBA for one and        long as it is reasonably sure that you can   appeal to the Area Director’s Office. All
one-half times the proceeds disbursed to     repay your loan. If you refuse to pledge     appeals must be in writing and be
you as of the date SBA learns of your        available collateral when requested by       received by the office that processed
wrongful misapplication. Wrongful            SBA, however, SBA may decline or             and declined the prior reconsideration
misapplication means the willful use of      cancel your loan.                            within 30 days of the decline action.
any loan proceeds without SBA                                                             Your request must state that you are
                                             § 123.12 Are books and records required?     appealing, and must contain your
approval contrary to the loan
authorization. If you fail to use loan          You must retain complete records of       written justification for believing that
proceeds for authorized purposes for 60      all transactions financed with your SBA      the decline action should be reversed.
days or more after receiving a loan          loan proceeds, including copies of all          (f) The decision of the Area Director
disbursement check, such non-use also        contracts and receipts, for a period of 3    is final unless:
is considered a wrongful misapplication      years after you receive your final              (1) The Area Director does not have
of the proceeds.                             disbursement of loan proceeds. If you        authority to approve the requested loan;
   (b) If SBA learns that you may have       have a physical disaster business or            (2) The Area Director refers the matter
misapplied your loan proceeds, SBA           economic injury loan, you must also          to the Associate Administrator for
will notify you at your last known           maintain current and accurate books of       Disaster Assistance; or
address, by certified mail, return receipt   account, including financial and                (3) The Associate Administrator for
requested. You will be given at least 30     operating statements, insurance              Disaster Assistance, upon a showing of
days to submit to SBA evidence that you      policies, and tax returns. You must          special circumstances, requests the Area
have not misapplied the loan proceeds        retain applicable books and records for      Director’s office to forward the matter to
or that you have corrected any such          3 years after your loan matures              him or her for final consideration.
misapplication. Any failure to respond       including any extensions, or from the        Special circumstances may include, but
in time will be considered an admission      date when your loan is paid in full,         are not limited to, policy considerations,
that you misapplied the proceeds. If         whichever occurs first. You must make        alleged improper acts by SBA personnel
SBA finds a wrongful misapplication, it      available to SBA or other authorized         or others in processing the application,
will cancel any undisbursed loan             government personnel upon request all        and conflicting policy interpretations
proceeds, call the loan, and begin           such books and records for inspection,       between two Area Offices.
collection measures to collect your          audit, and reproduction during normal
outstanding loan balance and the civil       business hours and you must also             § 123.14 Application of the Federal Debt
penalty. You may also face criminal          permit SBA and any participating             Collection Procedures Act of 1990.
prosecution.                                 financial institution to inspect and           (a) Under the Federal Debt Collection
                                             appraise your assets. (OMB Approval          Procedures Act of 1990 (28 U.S.C.
§ 123.10 What happens if I cannot use my
insurance proceeds to make repairs?          No. 3245–0110.)                              3201(e)), a debtor who owns property
                                                                                          which is subject to an outstanding
  If you must pay insurance proceeds to      § 123.13 What happens if my loan             judgment lien for a debt owed to the
the holder of a recorded lien or             application is denied?
                                                                                          United States is generally not eligible to
encumbrance against your damaged                (a) If SBA denies your loan               receive physical and economic injury
property instead of using them to make       application, SBA will notify you in          disaster loans. The SBA Associate
repairs, you may apply to SBA for the        writing and set forth the specific reasons   Administrator for Disaster Assistance, or
full amount needed to make such              for the denial. Any applicant whose          designee, may waive this restriction
repairs. If you voluntarily pay insurance
                                             request for a loan is declined for reasons   against receiving disaster loans upon a
proceeds to a recorded lienholder, your
                                             other than not being a small business        demonstration of good cause. Good
loan eligibility is reduced by the amount
                                             (size) has the right to present              cause means a written representation by
of the voluntary payment.
                                             information to overcome the reason or        you under oath which convinces SBA
§ 123.11 Does SBA require collateral for     reasons for the denial and to request        that:
any of its disaster loans?                   reconsideration. (OMB Approval No.             (1) The declared disaster was a major
  Generally, SBA will not require that       3245–0122.)                                  contributing factor to the delinquency
you pledge collateral to secure a disaster      (b) Any decline due to size can only      which led to the judgment lien,
home loan or a physical disaster             be appealed as set forth in Part 121 of      regardless of when the original debt was
business loan of $10,000 or less, or an      this chapter.                                incurred; or


                                                                                                                       EXHIBIT C
                                                                                                                           Page 4
                  Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 42 of 125
                Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules                             58017

   (2) The disaster directly prevented        loss to your primary residence, personal       (g) Your damaged property consists of
you from fulfilling the terms of an           property, or both; or                        cash or securities;
agreement with SBA or any other                  (2) Do not own your primary                 (h) The replacement value of your
Federal Government entity to satisfy its      residence, but suffered a physical loss to   damaged personal property is
pre-disaster judgment lien; in this           your personal property. Family               extraordinarily high and not easily
situation, the judgment creditor must         members residing in the same                 verified, such as the value of antiques,
certify to SBA that you were complying        household are eligible if they are not       artworks, or hobby collections;
with the agreement to satisfy the             dependents of the owners of the                (i) You or other principal owners of
judgment lien when the disaster               residence.                                   the damaged property are presently
occurred; or                                     (b) Losses may be claimed only by the     incarcerated, or on probation or parole
   (3) Other circumstances exist which        owners of the property at the time of the    following conviction for a serious
would justify a waiver.                       disaster, and all such losses will be        criminal offense;
   (b) The waiver determination by the        verified by SBA. SBA will consider             (j) Your only interest in the damaged
Associate Administrator for Disaster          beneficial ownership as well as legal        property is in the form of a security
Assistance, or designee, is a final, non-     title (for real or personal property) in     interest, mortgage, or deed of trust;
appealable decision. The granting of a        determining who suffered the loss.
waiver does not include loan approval;                                                       (k) The damaged building, including
a waiver recipient must then follow           § 123.101 When am I not eligible for a       contents, was newly constructed or
normal loan application procedures.           home disaster loan?                          substantially improved on or after
                                                 You are not eligible for a home           February 9, 1989, and (without a
§ 123.15 What if I change my mind?            disaster loan if:                            significant business justification) is
  If SBA required you to pledge                  (a) You have been convicted, during       located seaward of mean high tide or
collateral for your loan, you may change      the past year, of a felony during and in     entirely in or over water; or
your mind and rescind your loan               connection with a riot or civil disorder       (l) You voluntarily decide to relocate
pursuant to the Consumer Credit               or other declared disaster;                  outside the business area in which the
Protection Act, 15 U.S.C. 1601, and              (b) You acquired voluntarily more         disaster has occurred, and there are no
Regulation Z of the Federal Reserve           than a 50 percent ownership interest in      special or unusual circumstances
Board, 12 CFR Part 226. Your note and         the damaged property after the disaster,     leading to your decision (Business area
any collateral documents signed by you        and no contract of sale existed at the       means the municipality which provides
will be canceled upon your return of all      time of the disaster;                        general governmental services to your
loan proceeds and your payment of any            (c) Your damaged property can be          damaged home or, if not located in a
interest accrued.                             repaired or replaced with the proceeds       municipality, the county or equivalent
                                              of insurance, gifts or other                 political entity in which your damaged
§ 123.16 Loan Administration and
Servicing.
                                              compensation, including condemnation         home is located).
                                              awards (with one exception, these
   (a) If you obtained your disaster loan                                                  § 123.102 What circumstances would
                                              amounts must either be deducted from
from a participating lender, that lender                                                   justify my relocating?
                                              the amount of the claimed losses or, if
is responsible for closing and servicing                                                     SBA may approve a loan if you intend
                                              received after SBA has approved and
your loan. If you obtained your loan                                                       to relocate outside the business area in
                                              disbursed a loan, must be paid to SBA
directly from SBA, your loan will be                                                       which the disaster has occurred if your
                                              as principal payments on your loan.
closed and serviced by SBA. The SBA                                                        relocation is caused by such special or
                                              You must notify SBA of any such
rules on servicing are found in part 120                                                   unusual circumstances as:
                                              recoveries collected after receiving an
of this chapter.                                                                             (a) Demonstrable risk that the
                                              SBA disaster loan (OMB Approval No.
   (b) If you are unable to pay your SBA                                                   business area will suffer future
                                              3245–0124). The one exception applies
loan installments in a timely manner for                                                   disasters;
                                              to the Individual and Family Grant
reasons substantially beyond your
                                              Program of the Federal Emergency               (b) A change in employment status
control, you may request that SBA
                                              Management Agency solely to meet an          (such as loss of job, transfer, lack of
suspend your loan payments, extend
                                              emergency need pending processing of         adequate job opportunities within the
your maturity, or both.
                                              an SBA loan. In such an event, you must      business area or scheduled retirement
§ 123.17 Application of Federal               repay the financial assistance with SBA      within 18 months after the disaster
requirements relating to flood insurance,     loan proceeds if it was used for             occurs);
environmental considerations, and other       purposes also eligible for an SBA loan);       (c) Medical reasons; or
matters.                                         (d) SBA determines that you assumed         (d) Special family considerations
  As a condition of disbursement, you         the risk (for example, by not                which necessitate a move outside of the
must be in compliance with certain            maintaining flood insurance as required      business area.
requirements relating to flood                by an earlier SBA disaster loan when
insurance, lead-based paint, earthquake       the current loss is also due to flood);      § 123.103 What happens if I am forced to
hazards, coastal barrier islands, and            (e) Your damaged property is a            move from my home?
child support obligations, as set forth in    secondary home (although if you rented         If you must relocate inside or outside
§§ 120.170 through 120.175 of this            the property out before the disaster and     the business area because local
chapter.                                      the property would not constitute a          authorities will not allow you to repair
                                              ‘‘residence’’ under the provisions of        your damaged property, SBA considers
Home Disaster Loans
                                              Section 280A of the Internal Revenue         this to be a total loss and a mandatory
§ 123.100 Am I eligible to apply for a home   Code, you may be eligible for a physical     relocation. In this case, your loan would
disaster loan?                                disaster business loan);                     be an amount that SBA considers
  (a) You are eligible to apply for a            (f) Your damaged property is the type     sufficient to replace your residence at
home disaster loan if you:                    of vehicle normally used for recreational    your new location, plus funds to cover
  (1) Own and occupy your primary             purposes, such as motorhomes, aircraft,      losses of personal property and eligible
residence and have suffered a physical        and boats;                                   refinancing.


                                                                                                                       EXHIBIT C
                                                                                                                           Page 5
                  Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 43 of 125
58018           Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules

§ 123.104 What interest rate will I pay on    damaged, and you do not have credit         repair the property. In all other cases,
my home disaster loan?                        elsewhere, SBA may allow you to             the owner of the building is the eligible
  If you can obtain credit elsewhere,         borrow money to refinance recorded          loan applicant.
your interest rate is set by a statutory      liens or encumbrances on your home.           (b) Damaged vehicles, of the type
formula, but will not exceed 8 percent        Your home is totally destroyed or           normally used for recreational purposes,
per annum. If you cannot obtain credit        substantially damaged if it has suffered    such as motorhomes, aircraft, and boats,
elsewhere, your interest rate is one-half     uninsured or otherwise uncompensated        may be repaired or replaced with SBA
the statutory rate, but will not exceed 4     damage which, at the time of the            loan proceeds if you can submit
percent per annum. Credit elsewhere           disaster, is either:                        evidence that the damaged vehicles
means that, with your cash flow and              (1) 40 percent or more of the home’s     were used in your business at the time
disposable assets, SBA believes you           market value or replacement cost at the     of the disaster.
could obtain financing from non-federal       time of the disaster, including land
                                              value, whichever is less; or                § 123.201 When am I not eligible to apply
sources on reasonable terms. If you
                                                 (2) 50 percent or more of its market     for a physical disaster business loan?
cannot obtain credit elsewhere, you also
may be able to borrow from SBA to             value or replacement cost at the time of       (a) You are not eligible for a physical
refinance existing recorded liens against     the disaster, not including land value,     disaster business loan if your business
your damaged real property. Under             whichever is less.                          is an agricultural enterprise or if you fit
prior legislation, some SBA disaster             (b) Your home disaster loan for          into any of the categories in § 123.101.
loans had split interest rates. On any        refinancing existing liens or               Agricultural enterprise means a
such loan, repayments of principal are        encumbrances cannot exceed an amount        business primarily engaged in the
applied first to that portion of the loan     equal to the lesser of $200,000, or the     production of food and fiber, ranching
with the lowest interest rate.                physical damage to your primary             and raising of livestock, aquaculture and
                                              residence after reductions for any          all other farming and agriculture-related
§ 123.105 How much can I borrow with a        insurance or other recovery.                industries.
home disaster loan and what limits apply on                                                  (b) Sometimes a damaged business is
use of funds and repayment terms?             § 123.107 What is mitigation?               engaged in both agricultural and non-
   (a) For all disasters occurring on or         Mitigation means specific measures       agricultural business activities. If the
after October 26, 1993, there are limits      taken by you to protect against recurring   primary business activity of your
on how much money you can borrow              damage in similar future disasters.         damaged business is not an agricultural
for particular purposes:                      Examples include retaining walls, sea       enterprise, you may apply for a physical
   (1) $40,000 for repair or replacement      walls, grading and contouring land,         disaster business loan, but loan
of household and personal effects;            relocating utilities and modifying          proceeds may not be used, directly or
   (2) $200,000 for repair or replacement     structures. The money that you can          indirectly, for the benefit of your
of a primary residence (including             borrow for mitigation is limited to the     agricultural enterprises, even if they
upgrading in order to meet minimum            lesser of the cost of mitigation, or 20     also suffered damage.
standards of safety and decency or            percent of your loan to repair or replace      (c) If your business is going to relocate
current building code requirements).          your damaged primary residence and          voluntarily outside the business area in
Repair or replacement of landscaping          personal property. SBA will not accept      which the disaster occurred, you are not
and/or recreational facilities can not        a request for a loan increase for           eligible for a physical disaster business
exceed $5,000;                                mitigation filed after final disbursement   loan. If, however, the relocation is due
   (3) $200,000 for eligible refinancing      of your original loan unless you can        to uncontrollable or compelling
purposes; and                                 show that your request was late because     circumstances, SBA will consider the
   (4) 20 percent of the loan amount (not     of substantial reasons beyond your          relocation to be involuntary and eligible
including refinancing) up to a maximum        control.                                    for a loan. Such circumstances may
of $48,000 for mitigation.                    Physical Disaster Business Loans            include, but are not limited to:
   (b) You may not use loan proceeds to                                                      (1) The elimination or substantial
repay any debts on personal property,         § 123.200 Am I eligible to apply for a      decrease in the market for your products
secured or unsecured, unless you              physical disaster business loan?            or services, as a consequence of the
incurred those debts as a direct result of       (a) Almost any business concern or       disaster;
the disaster.                                 charitable or other non-profit entity          (2) A change in the demographics of
   (c) SBA determines the loan maturity       whose real or tangible personal property    your business area within 18 months
and repayment terms based on your             is damaged in a declared disaster area      prior to the disaster, or as a result of the
needs and your ability to pay. Generally,     is eligible to apply for a physical         disaster, which makes it uneconomical
you will pay equal monthly installments       disaster business loan. Your business       to continue operations in your business
of principal and interest, beginning five     may be a sole proprietorship,               area;
months from the date of the loan, as          partnership, corporation, limited              (3) A substantial change in your cost
shown on the Note securing the loan.          liability company, or other legal entity    of doing business, as a result of the
SBA will consider other payment terms         recognized under State law. Your            disaster, which makes the continuation
if you have seasonal or fluctuating           business’ size (average annual receipts     of your business in the business area not
income, and SBA may allow installment         or number of employees) is not taken        economically viable;
payments of varying amounts over the          into consideration in determining your         (4) Location of your business in a
first two years of the loan. The              eligibility for a physical disaster         hazardous area such as a special flood
maximum maturity for a home disaster          business loan. If your damaged business     hazard area or an earthquake-prone area;
loan is 30 years. There is no penalty for     occupied rented space at the time of the       (5) A change in the public
prepayment of home disaster loans.            disaster, and the terms of your business’   infrastructure in your business area
                                              lease require you to make repairs to        which occurred within 18 months or as
§ 123.106 What is eligible refinancing?       your business’ building, you may have       a result of the disaster that would result
   (a) If your home (primary residence)       suffered a physical loss and can apply      in substantially increased expenses for
is totally destroyed or substantially         for a physical business disaster loan to    your business in the business area;


                                                                                                                       EXHIBIT C
                                                                                                                           Page 6
                 Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 44 of 125
               Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules                             58019

  (6) Your implementation of decisions      property must be totally destroyed or        substantial economic injury for this
adopted and at least partially              substantially damaged, which means:          purpose.
implemented within 18 months prior to          (1) 40 percent or more of the aggregate      (b) Economic injury disaster loans are
the disaster to move your business out      value (lesser of market value or             available only if you were a small
of the business area; and                   replacement cost at the time of the          business (as defined in part 121 of this
  (7) Other factors which undermine the     disaster) of the damaged real property       chapter) when the declared disaster
economic viability of your business         (including land) and damaged                 commenced, you and your affiliates and
area.                                       machinery and equipment; or                  principal owners (20% or more
                                               (2) 50 percent or more of the aggregate   ownership interest) have used all
§ 123.202 How much can my business                                                       reasonably available funds, and you are
borrow with a physical disaster business    value (lesser of market value or
loan?                                       replacement cost at the time of the          unable to obtain credit elsewhere (as
                                            disaster) of the damaged real property       described in § 123.104).
   (a) Disaster business loans, including                                                   (c) Eligible businesses do not include
both physical disaster and economic         (excluding land) and damaged
                                            machinery and equipment.                     agricultural enterprises, but do
injury loans to the same borrower,                                                       include—
together with its affiliates, cannot           (d) Loan funds allocated for repair or
                                            replacement of landscaping or                   (1) Small nurseries affected by a
exceed the greater of the                                                                drought disaster designated by the
uncompensated physical loss and             recreational facilities may not exceed
                                            $5,000 unless the landscaping or             Secretary of Agriculture (nurseries are
economic injury or $1.5 million.                                                         commercial establishments deriving 50
Physical disaster loans may include         recreational facilities fulfilled a
                                            functional need or contributed to the        percent or more of their annual receipts
amounts to meet current building code                                                    from the production and sale of
requirements. If your business is a major   generation of business.
                                                                                         ornamental plants and other nursery
source of employment, SBA may waive         § 123.203 What interest rate will my         products, including, but not limited to,
the $1.5 million limitation. A major        business pay on a physical disaster          bulbs, florist greens, foliage, flowers,
source of employment is a business          business loan and what are the repayment     flower and vegetable seeds, shrubbery,
concern which has one or more               terms?                                       and sod);
locations in the disaster area which:          (a) SBA will announce interest rates         (2) Small agricultural cooperatives;
   (1) Employed 10 percent or more of       with each disaster declaration. If your      and
the entire work force within the            business, together with its affiliates and      (3) Producer cooperatives.
commuting area of a geographically          principal owners, have credit elsewhere,
identifiable community (no larger than                                                   § 123.301 When would my business not be
                                            your interest rate is set by a statutory     eligible to apply for an economic injury
a county), provided that the commuting      formula, but will not exceed 8 percent
area does not extend more than 50 miles                                                  disaster loan?
                                            per annum. If you do not have credit
from such community; or                                                                    Your business is not eligible for an
                                            elsewhere, your interest rate will not
   (2) Employed 5 percent of the work                                                    economic disaster loan if you fit into
                                            exceed 4 percent per annum. The
force in an industry within the disaster                                                 any of the categories in §§ 123.101 and
                                            maturity of your loan depends upon
area and, if the concern is a non-                                                       123.201, or if your business is:
                                            your repayment ability but cannot              (a) Engaged in gambling, lending,
manufacturing concern, employed no          exceed 3 years if you have credit
less than 50 employees in the disaster                                                   multi-level sales distribution, loan
                                            elsewhere. Otherwise, the maximum            packaging, speculation, or investment
area, or if the concern is a                maturity is 30 years.
manufacturing concern, employed no                                                       (except for real estate investment with
                                               (b) Generally, you must pay equal         property held for rental when the
less than 150 employees in the disaster     monthly installments, of principal and
area; or                                                                                 disaster occurred);
                                            interest, beginning five months from the       (b) A non-profit or charitable concern;
   (3) Employed no less than 250
                                            date of the loan as shown on the Note.         (c) A consumer or marketing
employees within the disaster area.
                                            SBA will consider other payment terms        cooperative; or
   (b) SBA will consider waiving the
                                            if you have seasonal or fluctuating            (d) Not a small business concern.
$1.5 million loan limit only if:
                                            income, and SBA may allow installment
   (1) Your damaged location or                                                          § 123.302 What is the interest rate on an
                                            payments of varying amounts over the
locations are out of business or in                                                      economic injury disaster loan?
                                            first two years of the loan. There is no
imminent danger of going out of                                                            Your economic injury loan will have
                                            penalty for prepayment for disaster
business as a result of the disaster, and                                                an interest rate of 4 percent per annum
                                            loans.
a loan in excess of $1.5 million is                                                      or less.
necessary to reopen or keep open the        Economic Injury Disaster Loans
damaged locations in order to avoid                                                      § 123.303 How can my business spend my
substantial unemployment in the             § 123.300 Is my business eligible to apply   economic injury disaster loan?
                                            for an economic injury disaster loan?
disaster area; and                                                                         (a) You can only use the loan
   (2) You have used all reasonably            (a) If your business is located in a      proceeds for working capital necessary
available funds from your business, its     declared disaster area, and suffered         to carry your concern until resumption
affiliates and its principal owners (20%    substantial economic injury as a direct      of normal operations and for
or greater ownership interest) and all      result of a declared disaster, you are       expenditures necessary to alleviate the
available credit elsewhere (as described    eligible to apply for an economic injury     specific economic injury, but not to
in Section 123.104) to alleviate your       disaster loan.                               exceed that which the business could
physical damage and economic injury.           (1) Substantial economic injury is        have provided had the injury not
   (c) Physical disaster business           such that a business concern is unable       occurred.
borrowers may request refinancing of        to meet its obligations as they mature or      (b) Loan proceeds may not be used to:
liens on both damaged real property and     to pay its ordinary and necessary              (1) Refinance indebtedness which you
machinery and equipment, but for an         operating expenses.                          incurred prior to the disaster event; or
amount reduced by insurance or other           (2) Loss of anticipated profits or a        (2) Make payments on loans owned by
compensation. To do so, your business       drop in sales is not considered              another federal agency (including SBA)


                                                                                                                      EXHIBIT C
                                                                                                                          Page 7
                   Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 45 of 125
58020            Federal Register / Vol. 60, No. 226 / Friday, November 24, 1995 / Proposed Rules

or a Small Business Investment               Benny L. McGlamery, System                   The Proposal
Company licensed under the Small             Management Branch, Air Traffic                  The FAA is considering an
Business Investment Act; or                  Division, Federal Aviation                   amendment to part 71 of the Federal
  (3) Pay, directly or indirectly, any       Administration, P.O. Box 20636,              Aviation Regulations (14 CFR part 71) to
obligations resulting from a federal,        Atlanta, Georgia 30320; telephone (404)      establish Class E airspace at Stuart, FL.
state or local tax penalty as a result of    305–5570.                                    GPS RWY 11 and GPS RWY 29 SIAP’s
negligence or fraud, or any non-tax                                                       have been developed for Witham Field.
criminal fine, civil fine, or penalty for    SUPPLEMENTARY INFORMATION:
                                                                                          Controlled airspace extending upward
non-compliance with a law, regulation,       Comments Invited                             from 700 feet AGL is needed to
or order of a federal, state, regional, or                                                accommodate these SIAP’s and for IFR
local agency or similar matter; or              Interested parties are invited to         operations at Witham Field. The
  (4) Repair physical damage; or             participate in this proposed rulemaking      operating status of the airport will
  (5) Pay dividends or other                 by submitting such written data, views       change from VFR to include IFR
disbursements to owners, partners,           or arguments as they may desire.             operations concurrent with publication
officers or stockholders, except for         Comments that provide the factual basis      of these SIAP’s. Class E airspace
reasonable remuneration directly related     supporting the views and suggestions         designations for airspace areas
to their performance of services for the     presented are particularly helpful in        extending upward from 700 feet or more
business.                                    developing reasoned regulatory               above the surface are published in
  Dated: November 11, 1995.                  decisions on the proposal. Comments          Paragraph 6005 of FAA Order 7400.9C
Philip Lader,                                are specifically invited on the overall      dated August 17, 1995, and effective
Administrator.                               regulatory, aeronautical, economic,          September 16, 1995, which is
[FR Doc. 95–28450 Filed 11–22–95; 8:45 am]   environmental, and energy-related            incorporated by reference in 14 CFR
BILLING CODE 8025–01–P
                                             aspects of the proposal.                     71.1. The Class E airspace designation
                                             Communications should identify the           listed in this document would be
                                             airspace docket and be submitted in          published subsequently in the Order.
DEPARTMENT OF TRANSPORTATION                 triplicate to the address listed above.         The FAA has determined that this
                                             Commenters wishing the FAA to                proposed regulation only involves an
Federal Aviation Administration              acknowledge receipt of their comments        established body of technical
                                             on this notice must submit with those        regulations for which frequent and
14 CFR Part 71                               comments a self-addressed, stamped           routine amendments are necessary to
[Airspace Docket No. 95–ASO–25]              postcard on which the following              keep them operationally current. It,
                                             statement is made: ‘‘Comments to             therefore, (1) is not a ‘‘significant
Proposed Establishment of Class E            Airspace Docket No. 95–ASO–25.’’ The         regulatory action’’ under Executive
Airspace; Stuart, FL                         postcard will be date/time stamped and       Order 12866; (2) is not a ‘‘significant
                                             returned to the commenter. All               rule’’ under DOT Regulatory Policies
AGENCY: Federal Aviation                                                                  and Procedures (44 FR 11034; February
                                             communications received before the
Administration (FAA), DOT.                   specified closing date for comments will     26, 1979); and (3) does not warrant
ACTION: Notice of proposed rulemaking.       be considered before taking action on        preparation of a regulatory evaluation as
                                             the proposed rule. The proposal              the anticipated impact is so minimal.
SUMMARY:   This notice proposes to
                                             contained in this notice may be changed      Since this is a routine matter that will
establish Class E airspace at Stuart, FL.
                                             in light of the comments received. All       only affect air traffic procedures and air
GPS RWY 11 and GPS RWY 29
                                             comments submitted will be available         navigation, it is certified that this rule,
Standard Instrument Approach
                                             for examination in the Office of the         when promulgated, will not have a
Procedures (SIAP’s) have been
                                             Assistant Chief Counsel for Southern         significant economic impact on a
developed for Witham Field. Controlled
                                             Region, Room 550, 1701 Columbia              substantial number of small entities
airspace extending upward from 700
                                             Avenue, College Park, Georgia 30337,         under the criteria of the Regulatory
feet above the surface (AGL) is needed
                                             both before and after the closing date for   Flexibility Act.
to accommodate these SIAP’s and for
instrument flight rules (IFR) operations     comments. A report summarizing each          List of Subjects in 14 CFR Part 71
at Witham Field. The operating status of     substantive public contact with FAA
                                                                                            Airspace, Incorporation by reference,
the airport will change from VFR to          personnel concerned with this
                                                                                          Navigation (Air).
include IFR operations concurrent with       rulemaking will be filed in the docket.
publication of these SIAP’s.                                                              The Proposed Amendment
                                             Availability of NPRMs
DATES: Comments must be received on                                                         In consideration of the foregoing, the
or before January 5, 1996.                      Any person may obtain a copy of this      Federal Aviation Administration
ADDRESSES: Send comments on the              Notice of Proposed Rulemaking (NPRM)         proposes to amend 14 CFR part 71 as
proposal in triplicate to: Federal           by submitting a request to the Federal       follows:
Aviation Administration, Docket No.          Aviation Administration, Manager,
95–ASO–25, Manager, System                   System Management Branch, ASO–530,           PART 71—[AMENDED]
Management Branch, ASO–530, P.O.             Air Traffic Division, P.O. Box 20636,          1. The authority citation for 14 CFR
Box 20636, Atlanta, Georgia 30320.           Atlanta, Georgia 30320.                      part 71 continues to read as follows:
   The official docket may be examined       Communications must identify the
in the Office of the Assistant Chief                                                        Authority: 49 U.S.C. 106(g), 40103, 40113,
                                             notice number of this NPRM. Persons          40120; E.O. 10854, 24 FR 9565, 3 CFR 1959–
Counsel for Southern Region, Room 550,       interested in being placed on a mailing      1963 Comp., p. 389; 14 CFR 11.69.
1701 Columbia Avenue, College Park,          list for future NPRMs should also
Georgia 30337, telephone (404) 305–          request a copy of Advisory Circular No.      § 71.1 [Amended]
5586.                                        11–2A which describes the application          2. The incorporation by reference in
FOR FURTHER INFORMATION CONTACT:             procedure.                                   14 CFR 71.1 of Federal Aviation


                                                                                                                        EXHIBIT C
                                                                                                                            Page 8
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 46 of 125




  EXHIBIT D
wrmw~nGP~
wrmrnnCP~          Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 47 of 125
20140                    Federal Register / Vol. 63, No. 78 / Thursday, April 23, 1998 / Proposed Rules

(SIC 2911), Towers, Telephone and            physical disaster business loan if it is         meaning of the Regulatory Flexibility
Telegraph Apparatus (3661 PSC 5805),         engaged in any illegal activity; if it is a      Act, 5 U.S.C. et seq. It is not likely to
Cellular Handsets and Telephones (SIC        government owned entity (other than a            have an annual economic effect of $100
3663 PSC 5805). and invites the public       business owned or controlled by a                million or more, result in a major
to comment or provide information on         Native American tribe); or if the                increase in costs or prices, or have a
potential small business manufacturers       business (1) presents live performances          significant adverse effect on competition
for this product.                            of a prurient sexual nature or (2) derives       or the United States economy. This
  In an effort to identify potential small   directly or indirectly more than de              proposed rule codifies current SBA
business manufacturers, the SBA has          minimis gross revenue from activities of         practices and will not affect additional
searched the Procurement Marketing           a prurient sexual nature. This proposed          businesses or impose any costs
and Access Network (PRO-net) and             rule would codify SBA’s existing policy            For purposes of the Paperwork
Thomas Register, and the SBA will            of using the same ineligibility criteria         Reduction Act, 44 U.S.C. Ch 35, SBA
publish a notice in the Commerce             for SBA’s disaster and business loan             certifies that this proposed rule contains
Business Daily. The public is invited to     programs. Thus, a business that would            no new reporting or record keeping
comment or provide source information        not be eligible to receive an SBA                requirements.
to SBA on the proposed waiver of the         guaranteed business loan because it met            For purposes of Executive Order
Nonmanufacturer Rule for this class of       these criteria, would also not be eligible       12612, SBA certifies that this proposed
products.                                    to obtain a physical disaster loan.              rule has no federalism implications
Judith A. Roussel,                              Under this proposed rule amending             warranting the preparation of a
Associate Administrator for Government       § 123.301 of SBA’s regulations, a                Federalism Assessment.
Contracting.                                 business would not be eligible for an              For purposes of Executive Order
[FR Doc. 98–10762 Filed 4–22–98; 8:45 am]    economic injury disaster loan if it (1)          12778, SBA certifies that this rule is
BILLING CODE 8025–01–P
                                             derived more than one-third of its gross         drafted, to the extent practicable, in
                                             annual revenue from legal gambling               accordance with the standards set forth
                                             activities; (2) earned more than one-            in section 2 of that Order.
SMALL BUSINESS ADMINISTRATION                third of its gross annual revenue from
                                             packaging SBA loans; (3) was                     (Catalog of Federal Domestic Assistance
13 CFR Part 123                              principally engaged in teaching,                 Programs, No. 59.012 and 59.008)
                                             instructing, counselling or                      List of Subjects in 13 CFR Part 123
Disaster Loan Program                        indoctrinating religion or religious
                                             beliefs, whether in a religious or secular         Disaster assistance, Loan programs-
AGENCY:   Small Business Administration                                                       business, Small businesses.
(SBA).                                       setting; or (4) primarily engaged in
                                             political or lobbying activities. These            Accordingly, pursuant to the
ACTION:   Proposed rule.
                                             proposed changes would codify SBA’s              authority contained in section 5(b)(6) of
SUMMARY:     SBA is proposing to amend its   existing policy of using the same                the Small Business Act (15 U.S.C.
regulations to conform the eligibility       ineligibility criteria for its economic          634(b)(6)), SBA proposes to amend part
criteria for disaster loans to those         injury disaster and business loan                123, chapter I, title 13, Code of Federal
applicable in SBA’s business loan            program. Thus, if a business is not              Regulations, as follows:
program. Thus, under the proposed rule,      eligible, because of these criteria, for an
a business could not obtain a physical       SBA guaranteed loan under the business           PART 123—DISASTER LOAN
disaster loan if it is engaged in any        loan program, it would not be eligible           ASSISTANCE
illegal activity; if it is a government      for an economic injury disaster loan.             1. The authority citation for part 123
owned entity (other than one owned or           SBA is proposing to correct a
                                                                                              would continue to read as follows:
controlled by a Native American tribe);      typographical error in § 123.202(a) by
                                             substituting ‘‘lesser’’ for ‘‘greater’’ in the     Authority: 15 U.S.C. 634(b)(6), 636(b),
or if it engages in products or services                                                      636(c) and 636(f); Pub. L. 102–395, 106 Stat.
of a prurient sexual nature. Under the       first sentence which would then read:
                                             ‘‘Disaster business loans, including both        1828, 1864; and Pub. L. 103–75, 107 Stat.
proposed rule, a business would not be                                                        739.
eligible for an economic injury disaster     physical disaster and economic injury
loan if more than one-third of its           loans to the same borrower, together               2. Section 123.201 would be amended
revenues are from legal gambling             with its affiliates, cannot exceed the           by adding paragraphs (d), (e), and (f) to
operations or from packaging SBA             lesser of the uncompensated physical             read as follows:
loans; if it is principally engaged in       loss and economic injury or $1.5
                                                                                              § 123.201 When am I not eligible to apply
teaching or indoctrinating religion; or is   million.’’ This would ensure that an
                                                                                              for a physical disaster business loan?
primarily engaged in political or            applicant receives disaster assistance for
                                             an uncompensated loss or injury                  *     *     *     *    *
lobbying activities.                                                                            (d) You are not eligible if your
DATES: Comments must be submitted on
                                             without obtaining excessive SBA
                                             assistance at lower than market rates.           business is engaged in any illegal
or before May 26, 1998.                                                                       activity.
ADDRESSES: Comments may be mailed to         Compliance With Executive Orders                   (e) You are not eligible if you are a
Bernard Kulik, Associate Administrator       12612, 12778, and 12866, the                     government owned entity (except for a
for Disaster Assistance, Small Business      Regulatory Flexibility Act (5 U.S.C. 601,        business owned or controlled by a
Administration, 409 Third Street, SW.,       et seq.), and the Paperwork Reduction            Native American tribe).
Washington, DC 20416.                        Act (44 U.S.C. Ch 35)                              (f) You are not eligible if your
FOR FURTHER INFORMATION CONTACT:                SBA certifies that this proposed rule         business:
Bernard Kulik, 202–205–6734.                 does not constitute a significant rule             (1) Presents live performances of a
SUPPLEMENTARY INFORMATION: Under the         within the meaning of Executive Order            prurient sexual nature or
proposed rule, SBA would amend               12866 and does not have significant                (2) Derives directly or indirectly more
§ 123.201 of its regulations so that an      economic impact on a substantial                 than de minimis gross revenue through
applicant would not be eligible for a        number of small entities within the              the sale of products or services, or the


                                                                                                                             EXHIBIT D
                                                                                                                                 Page 1
                   Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 48 of 125
                         Federal Register / Vol. 63, No. 78 / Thursday, April 23, 1998 / Proposed Rules                       20141

presentation of any depictions or              directive (AD) that is applicable to all        Comments are specifically invited on
displays, of a prurient sexual nature.         Fokker Model F27 Mark 100, 200, 300,          the overall regulatory, economic,
  3. Section 123.202(a) would be               400, 500, 600, and 700 series airplanes.      environmental, and energy aspects of
amended by revising the first sentence         This proposal would require a one-time        the proposed rule. All comments
to read as follows:                            detailed visual inspection of the forward     submitted will be available, both before
                                               fuel feed lines in the left- and right-hand   and after the closing date for comments,
§ 123.202 How much can my business             engine nacelles for chafing; replacement      in the Rules Docket for examination by
borrow with a physical disaster business
                                               of damaged parts with serviceable parts;      interested persons. A report
loan?
                                               and modification of the supports and          summarizing each FAA-public contact
   (a) Disaster business loans, including      improved routing for the high- and low-       concerned with the substance of this
both physical disaster and economic            tension leads of the inboard ignition         proposal will be filed in the Rules
injury loans to the same borrower,             units. This proposal is prompted by           Docket.
together with its affiliates, cannot           issuance of mandatory continuing                Commenters wishing the FAA to
exceed the lesser of the uncompensated         airworthiness information by a foreign        acknowledge receipt of their comments
physical loss and economic injury or           civil airworthiness authority. The            submitted in response to this notice
$1.5 million. * * *                            actions specified by the proposed AD          must submit a self-addressed, stamped
   4. Section 123.301 would be amended         are intended to prevent chafing on the        postcard on which the following
by removing ‘‘gambling’’ and ‘‘loan            forward fuel feed lines, which could          statement is made: ‘‘Comments to
packaging’’ in paragraph (a), removing         result in fuel leakage and consequent         Docket Number 98–NM–102–AD.’’ The
‘‘or’’ at the end of paragraph (c),            increased risk of fire in the engine          postcard will be date stamped and
removing the period and adding ‘‘; or’’        nacelles.                                     returned to the commenter.
at the end of paragraph (d), and adding
paragraphs (e), (f), (g), and (h) to read as   DATES: Comments must be received by           Availability of NPRMs
follows:                                       May 26, 1998.                                   Any person may obtain a copy of this
                                               ADDRESSES: Submit comments in                 NPRM by submitting a request to the
§ 123.301 When would my business not be        triplicate to the Federal Aviation            FAA, Transport Airplane Directorate,
eligible to apply for an economic injury
disaster loan?
                                               Administration (FAA), Transport               ANM–114, Attention: Rules Docket No.
                                               Airplane Directorate, ANM–114,                98–NM–102–AD, 1601 Lind Avenue,
*     *     *    *      *                      Attention: Rules Docket No. 98–NM–            SW., Renton, Washington 98055–4056.
  (e) Deriving more than one-third of          102–AD, 1601 Lind Avenue, SW.,
gross annual revenue from legal                                                              Discussion
                                               Renton, Washington 98055–4056.
gambling activities;                           Comments may be inspected at this               The Rijksluchtvaartdienst (RLD),
  (f) A loan packager which earns more         location between 9:00 a.m. and 3:00           which is the airworthiness authority for
than one-third of its gross annual             p.m., Monday through Friday, except           the Netherlands, notified the FAA that
revenue from packaging SBA loans;              Federal holidays.                             an unsafe condition may exist on all
  (g) Principally engaged in teaching,                                                       Fokker Model F27 Mark 100, 200, 300,
                                                  The service information referenced in
instructing, counselling or                                                                  400, 500, 600, and 700 series airplanes.
                                               the proposed rule may be obtained from
indoctrinating religion or religious                                                         The RLD advises that it has received a
                                               Fokker Services B.V., Technical Support
beliefs, whether in a religious or secular                                                   report of fuel leakage from the right-
                                               Department, P.O. Box 75047, 1117 ZN
setting; or                                                                                  hand engine nacelle on a Fokker F27
                                               Schiphol Airport, the Netherlands. This
  (h) Primarily engaged in political or                                                      Mark 500RF series airplane. Further
                                               information may be examined at the
lobbying activities.                                                                         investigation revealed that the leak was
                                               FAA, Transport Airplane Directorate,
  Dated: April 14, 1998.                       1601 Lind Avenue, SW., Renton,                caused by a small hole in the forward
Aida Alvarez,                                  Washington.                                   fuel feed line in the engine nacelle.
Administrator.                                                                               Closer examination showed that the
                                               FOR FURTHER INFORMATION CONTACT:
[FR Doc. 98–10757 Filed 4–22–98; 8:45 am]
                                                                                             hole was caused by interference
                                               Norman B. Martenson, Manager,
                                                                                             between the high-tension leads of the
BILLING CODE 8025–01–P                         International Branch, ANM–116, FAA,
                                                                                             nearby ignition unit and the affected
                                               Transport Airplane Directorate, 1601
                                                                                             fuel feed line. One lead appeared to be
                                               Lind Avenue, SW., Renton, Washington
                                                                                             incorrectly supported, resulting in
DEPARTMENT OF TRANSPORTATION                   98055–4056; telephone (425) 227–2110;
                                                                                             chafing and subsequent damage to the
                                               fax (425) 227–1149.
                                                                                             fuel feed line. Such chafing, if not
Federal Aviation Administration                SUPPLEMENTARY INFORMATION:                    corrected, could result in fuel leakage
14 CFR Part 39                                 Comments Invited                              and consequent increased risk of fire in
                                                                                             the engine nacelles.
[Docket No. 98–NM–102–AD]                        Interested persons are invited to
                                               participate in the making of the              Explanation of Relevant Service
RIN 2120–AA64                                  proposed rule by submitting such              Information
                                               written data, views, or arguments as            The manufacturer has issued Fokker
Airworthiness Directives; Fokker
                                               they may desire. Communications shall         Service Bulletin F27/28–62, dated
Model F27 Mark 100, 200, 300, 400, 500,
                                               identify the Rules Docket number and          September 1, 1997, which describes
600, and 700 Series Airplanes
                                               be submitted in triplicate to the address     procedures for a one-time detailed
AGENCY: Federal Aviation                       specified above. All communications           visual inspection of the forward fuel
Administration, DOT.                           received on or before the closing date        feed lines in the left- and right-hand
ACTION: Notice of proposed rulemaking          for comments, specified above, will be        engine nacelles for chafing; replacement
(NPRM).                                        considered before taking action on the        of damaged parts with serviceable parts;
                                               proposed rule. The proposals contained        and modification of the supports and
SUMMARY:  This document proposes the           in this notice may be changed in light        improved routing for the high- and low-
adoption of a new airworthiness                of the comments received.                     tension leads of the inboard ignition


                                                                                                                        EXHIBIT D
                                                                                                                            Page 2
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 49 of 125




  EXHIBIT E
wrmw~nGP~
wrmrnnCP~        Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 50 of 125
            Federal Register / Vol. 63, No. 170 / Wednesday, September 2, 1998 / Rules and Regulations                       46643

counties in Pennsylvania: Adams,             expectation of receiving at least two        than one-third of its revenues are from
Berks, Bradford, Bucks, Carbon, Chester,     responsible offers from VSB concerns         legal gambling operations or from
Clinton, Columbia, Cumberland,               headquartered within the geographic          packaging SBA loans; if it is principally
Dauphin, Delaware, Franklin, Fulton,         area served by the applicable designated     engaged in teaching or indoctrinating
Huntington, Juniata, Lackawanna,             SBA district, he or she must include in      religion; or is primarily engaged in
Lancaster, Lebanon, Lehigh, Luzerne,         the contract file the reason(s) for this     political or lobbying activities.
Lycoming, Mifflin, Monroe,                   determination, and solicit the               DATES: This rule is effective September
Montgomery, Montour, Northampton,            procurement pursuant to the provisions       2, 1998.
Northumberland, Philadelphia, Perry,         of 48 CFR 19.502–2. SBA may appeal           FOR FURTHER INFORMATION CONTACT:
Pike, Potter, Schuylkill, Snyder,            such determination using the same            Bernard Kulik, 202–205–6734.
Sullivan, Susquehanna, Tioga, Union,         procedure described in 48 CFR 19.505.        SUPPLEMENTARY INFORMATION: On April
Wayne, Wyoming, and York;                      (4) If the contracting officer receives    23, 1998, SBA published a notice of
   (ix) El Paso, TX, serving the following   only one acceptable offer from a             proposed rulemaking (63 FR 20140) to
counties in Texas: Brewster, Culberson,      responsible VSB concern in response to       amend section 123.201 of its regulations
El Paso, Hudspeth, Jeff Davis, Pecos,        a VSB set-aside, the contracting officer     so that an applicant would not be
Presidio, Reeves, and Terrell; and           will make an award to that firm. If the      eligible for a physical disaster business
   (x) Santa Ana, CA, serving the            contracting officer receives no              loan if it is engaged in any illegal
following counties in California:            acceptable offers from responsible VSB       activity; if it is a government owned
Orange, Riverside, and San Bernadino.        concerns, he or she will withdraw the
   (2) The term very small business or                                                    entity (other than a business owned or
                                             procurement and, if still valid, must        controlled by a Native American tribe);
VSB means a concern whose                    resolicit it pursuant to the provisions of
headquarters is located within the                                                        or if the business (1) presents live
                                             48 CFR 19.502–2.                             performances of a prurient sexual
geographic area served by a designated         (d) Where a procurement is set aside
SBA district and, together with its                                                       nature, or (2) derives directly or
                                             for VSB concerns, only those VSB
affiliates, has no more than 15                                                           indirectly more than de minimis gross
                                             concerns whose headquarters are
employees and has average annual                                                          revenue from activities of a prurient
                                             located within the geographic area
receipts that do not exceed $1 million.                                                   sexual nature. The proposed rule was
                                             served by the applicable designated
The terms concerns, affiliates, average                                                   intended to codify SBA’s existing policy
                                             SBA district are eligible to submits
annual receipts, and employees have the                                                   of using the same ineligibility criteria
                                             offers in response to the solicitation.
meaning given to them in §§ 121.105,           (e) Nothing in this section shall be       for SBA’s disaster and business loan
121.103, 121.104, and 121.106,               construed to alter in any way the            programs. Thus, a business that would
respectively, of this chapter.               procedures by which procuring                not be eligible to receive an SBA
   (c)(1) A contracting officer must set     activities award contracts under the         guaranteed business loan because it met
aside for VSB concerns each                  SBA’s 8(a) Business Development              these criteria, would also not be eligible
procurement that has an anticipated          program (see 13 CFR part 124).               to obtain a physical disaster loan.
dollar value between $2,500 and                (f) This pilot program terminates on          SBA also proposed to amend section
$50,000 if:                                  September 30, 2000. Any award under          123.301 of its regulations so that a
   (i) In the case of a procurement for      this program must be made on or before       business would not be eligible for an
manufactured or supply items:                this date.                                   economic injury disaster loan if it: (1)
   (A) The buying activity is located                                                     derived more than one-third of its gross
                                               Dated: July 28, 1998.                      annual revenue from legal gambling
within the geographical area served by
                                             Aida Alvarez,                                activities; (2) earned more than one-
a designated SBA district, and
   (B) There is a reasonable expectation     Administrator.                               third of its gross annual revenue from
of obtaining offers from two or more         [FR Doc. 98–23656 Filed 9–1–98; 8:45 am]     packaging SBA loans; (3) was
responsible VSB concerns                     BILLING CODE 8025–01–P                       principally engaged in teaching,
headquartered within the geographical                                                     instructing, counseling, or
area served by that designated SBA                                                        indoctrinating religion or religious
district that are competitive in terms of    SMALL BUSINESS ADMINISTRATION                beliefs, whether in a religious or secular
market prices, quality and delivery; or                                                   setting; or (4) primarily engaged in
   (ii) In the case of a procurement for     13 CFR Part 123                              political or lobbying activities. These
other than manufactured or supply                                                         proposed changes were intended to
                                             Disaster Loan Program                        codify SBA’s existing policy of using the
items:
   (A) The requirement will be               AGENCY:    Small Business Administration.    same ineligibility criteria for its
performed within the geographical area       ACTION:   Final rule.                        economic injury disaster and business
served by a designated SBA district, and                                                  loan program. Thus, if a business is not
   (B) There is a reasonable expectation     SUMMARY:    Under this final rule SBA        eligible, because of these criteria, for an
of obtaining offers from two or more         amends its regulations to conform the        SBA guaranteed loan under the business
responsible VSB concerns                     eligibility criteria for disaster loans to   loan program, it would not be eligible
headquartered within the geographical        those applicable in SBA’s business loan      for an economic injury disaster loan.
area served by that designated SBA           program. Under the final rule, a                SBA received one comment. The
district that are competitive in terms of    business can not obtain a physical           commenter was concerned that if the
market prices, quality and delivery.         disaster loan if it is engaged in any        proposed economic injury amendments
   (2) The geographic areas served by the    illegal activity; if it is a government      were finalized, SBA would not be able
SBA Los Angeles and Santa Ana District       owned entity (other than one owned or        to assist non-profit entities which
Offices will be treated as one designated    controlled by a Native American tribe);      provide community services and derive
SBA district for the purposes of this        or if it engages in products or services     more than one third of their revenue
section.                                     of a prurient sexual nature. Under the       from legal gambling activities. Under
   (3) If the contracting officer            final rule, a business is not eligible for   SBA’s rules, non-profit entities
determines that there is not a reasonable    an economic injury disaster loan if more     presently do not qualify for economic


                                                                                                                       EXHIBIT E
                                                                                                                           Page 1
                  Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 51 of 125
46644       Federal Register / Vol. 63, No. 170 / Wednesday, September 2, 1998 / Rules and Regulations

injury loans, so the proposed                   chapter I, title 13, Code of Federal              Dated: July 20, 1998.
amendment would not change their                Regulations, as follows:                        Aida Alvarez,
eligibility. Accordingly, the final rule is                                                     Administrator.
identical to the proposed rule.                 PART 123—DISASTER LOAN
                                                                                                [FR Doc. 98–23657 Filed 9–1–98; 8:45 am]
   In this final rule, SBA also corrects a      ASSISTANCE
                                                                                                BILLING CODE 8025–01–P
typographical error in section 123.202(a)         1. The authority citation for part 123
by substituting ‘‘lesser’’ for ‘‘greater’’ in   continues to read as follows:
the first sentence which now reads:                                                             SMALL BUSINESS ADMINISTRATION
‘‘Disaster business loans, including both         Authority: 15 U.S.C. 634(b)(6), 636(b),
                                                636(c) and 636(f); Pub. L. 102–395, 106 Stat.
physical disaster and economic injury                                                           13 CFR Part 123
                                                1828, 1864; and Pub. L. 103–75, 107 Stat.
loans to the same borrower, together
                                                739.
with its affiliates, cannot exceed the                                                          Disaster Loan Program
lesser of the uncompensated physical              2. Add new paragraphs (d), (e), and (f)
loss and economic injury or $1.5                to § 123.201 to read as follows:                AGENCY:   Small Business Administration.
million.’’ This ensures that an applicant
                                                § 123.201 When am I not eligible to apply       ACTION:   Final rule.
receives disaster assistance for an
                                                for a physical disaster business loan?
uncompensated loss or injury without
obtaining excessive SBA assistance at           *     *     *     *    *                        SUMMARY:   The Small Business
lower than market rates.                          (d) You are not eligible if your              Administration (SBA) adopts as a final
                                                business is engaged in any illegal              rule, without change, the provisions of
Compliance with Executive Orders                activity.                                       an interim final rule amending its
12612, 12778, and 12866, the                                                                    disaster loan rules. This final rule
                                                  (e) You are not eligible if you are a
Regulatory Flexibility Act (5 U.S.C. 601,                                                       continues to ensure that when a legal
                                                government owned entity (except for a
et seq.), and the Paperwork Reduction                                                           business entity is engaged in both
                                                business owned or controlled by a
Act (44 U.S.C. Ch 35)                                                                           agricultural enterprises and non-
                                                Native American tribe).
   SBA certifies that this final rule does        (f) You are not eligible if your              agricultural business ventures, SBA can
not constitute a significant rule within        business presents live performances of a        provide physical disaster business loans
the meaning of Executive Order 12866            prurient sexual nature or derives               to the non-agricultural portion which
and does not have significant economic          directly or indirectly more than de             has been damaged by floods and other
impact on a substantial number of small         minimis gross revenue through the sale          catastrophes.
entities within the meaning of the              of products or services, or the                 DATES: This rule is effective September
Regulatory Flexibility Act, 5 U.S.C. et         presentation of any depictions or               2, 1998.
seq. It is not likely to have an annual         displays, of a prurient sexual nature.
economic effect of $100 million or more,                                                        FOR FURTHER INFORMATION CONTACT:
result in a major increase in costs or          § 123.202 [Amended]                             Bernard Kulik, Associate Administrator
prices, or have a significant adverse             3. Amend § 123.202(a) by removing             for Disaster Assistance, (202) 205–6734.
effect on competition or the United             the word ‘‘greater’’ and adding, in its         SUPPLEMENTARY INFORMATION:        Section
States economy. This final rule codifies        place, the word ‘‘lesser’’ in the first         2(e) of the Small Business Act (15 USC
current SBA practices and will not              sentence.                                       S 631(e)) (‘‘Act’’) states that the policy
affect additional businesses or impose            4. Amend § 123.301 as follows:                of the Congress is that the Government
any costs.                                        a. Remove ‘‘gambling’’ and ‘‘loan             aid and assist ‘‘victims’’ of floods and
   For purposes of the Paperwork                packaging’’ in paragraph (a);                   other catastrophes. Section 2(g) of the
Reduction Act, 44 U.S.C. Ch 35, SBA               b. Remove ‘‘or’’ at the end of                Act provides that in its administration
certifies that this final rule contains no      paragraph (c);                                  of the disaster loan program, pursuant to
new reporting or record keeping                   (c) Remove the period and insert ‘‘;          section 7(b) of the Act, SBA shall
requirements.                                   or’’ at the end of paragraph (d); and           provide, ‘‘to the maximum extent
   For purposes of Executive Order                (d) Add new paragraphs (e), (f), (g),         possible,’’ assistance and counseling to
12612, SBA certifies that this final rule       and (h) to read as follows:                     disaster ‘‘victims.’’ In administering the
has no federalism implications                                                                  disaster loan program, SBA is
warranting the preparation of a                 § 123.301 When would my business not be         precluded, by section 7(b) of the Act,
Federalism Assessment.                          eligible to apply for an economic injury        from assisting agricultural enterprises.
   For purposes of Executive Order              disaster loan?                                  As defined in section 18(b)(1) of the Act,
12778, SBA certifies that this rule is          *     *     *    *      *                       an ‘‘agricultural enterprise’’ is a
drafted, to the extent practicable, in            (e) Deriving more than one-third of           business engaged in the production of
accordance with the standards set forth         gross annual revenue from legal                 food and fiber, ranching, and raising of
in section 2 of that Order.                     gambling activities;                            livestock, aquaculture, and all other
(Catalog of Federal Domestic Assistance           (f) A loan packager which earns more          farming and agricultural related
Programs, No. 59.012 and 59.008)                than one-third of its gross annual              industries.
List of Subjects in 13 CFR Part 123             revenue from packaging SBA loans;                  SBA previously provided physical
                                                  (g) Principally engaged in teaching,          disaster business loan assistance only to
  Disaster assistance, Loan programs-           instructing, counseling, or                     business entities which were adversely
business, Small businesses.                     indoctrinating religion or religious            affected by floods and other
  Accordingly, pursuant to the                  beliefs, whether in a religious or secular      catastrophes when the primary activity
authority contained in section 5(b)(6) of       setting; or                                     of the business entity was non-
the Small Business Act (15 U.S.C.                 (h) Primarily engaged in political or         agricultural. Thus, if a person or a single
634(b)(6)), SBA amends part 123,                lobbying activities.                            business entity operated both


                                                                                                                             EXHIBIT E
                                                                                                                                 Page 2
                 Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 52 of 125
           Federal Register / Vol. 63, No. 170 / Wednesday, September 2, 1998 / Rules and Regulations                        46645

agricultural and non-agricultural            new reporting or recordkeeping               of the abrasion strip for erosion, cracks,
enterprises, SBA would not assist any        requirements.                                or blisters; a tap (ring) test of the
part of the business entity that suffered      For purposes of Executive Order            abrasion strip for evidence of debonding
damage if the primary activity of the        12612, SBA certifies that this rule has      or hidden corrosion voids; and removal
total entity was agricultural.               no federalism implications warranting        of any blade with an unairworthy
   SBA reconsidered the statutory            the preparation of a Federalism              abrasion strip and replacement with an
language above and re-evaluated its          Assessment.                                  airworthy blade. This amendment is
position with respect to the ‘‘primary         For purposes of Executive Order            prompted by four reports that indicate
activity rule’’ which it administratively    12778, SBA certifies that this rule is       that debonding and corrosion have
applied. The Act requires SBA to assist      drafted, to the extent practicable, in       occurred on certain blades where the
‘‘victims’’ of floods and other              accordance with standards set forth in       abrasion strip attaches to the blade skin.
catastrophes, without regard to the          Section 2 of that Order.                     The actions specified by this AD are
primary activity of a total business           An interim final rule was published        intended to prevent loss of the abrasion
entity. If the victim of a flood or other    in the Federal Register on July 1, 1997      strip from the blade and subsequent loss
catastrophe is a non-agricultural            (62 FR 35337). An open comment               of control of the helicopter.
business venture, SBA should assist that     period was provided for interested           EFFECTIVE DATE: October 7, 1998.
victim regardless of whether such            persons to respond to the interim final      FOR FURTHER INFORMATION CONTACT: Mr.
business is a part of a larger business      rule. Since the date of publication of the   Raymond Reinhardt, Aerospace
entity whose primary activity is             interim final rule, no comments were         Engineer, FAA, New York Aircraft
agricultural. Thus, if the total business    received. Accordingly, the interim final     Certification Office, Airframe and
operation is comprised of a retail store     rule is adopted without change as final.     Propulsion Branch, Engine and
and a ranch, and the retail store is
                                             List of Subjects in 13 CFR Part 123          Propeller Directorate, 10 Fifth Street,
destroyed by a flood, SBA should offer
                                                                                          3rd Floor, Valley Stream, New York
physical disaster assistance to the retail     Disaster assistance, Loan programs-
                                                                                          11581–1200, telephone (516) 256–7532,
store even if the ranching operation         business, Small businesses.
generated more revenue.                                                                   fax (516) 568–2716.
                                               Accordingly, the interim final rule
   Accordingly, SBA promulgates this                                                      SUPPLEMENTARY INFORMATION: A
                                             amending 13 CFR part 123 which was
final rule to continue to permit SBA to                                                   proposal to amend part 39 of the Federal
                                             published at 62 FR 35337 on July 1,
provide physical disaster business loan                                                   Aviation Regulations (14 CFR part 39) to
                                             1997, is adopted as a final rule without
assistance to a non-agricultural business                                                 include an AD that is applicable to
                                             change.
venture within the total business entity                                                  Schweizer Aircraft Corporation and
if the non-agricultural business has been      Dated: July 8, 1998.                       Hughes Helicopters, Inc. Model 269A,
damaged by a flood or other catastrophe,     Aida Alvarez,                                269A–1, 269B, 269C, 269D, and TH–
regardless of the primary activity of the    Administrator.                               55A series helicopters was published in
total business entity. The rule also         [FR Doc. 98–23658 Filed 9–1–98; 8:45 am]     the Federal Register on October 30,
makes clear that the business entity can     BILLING CODE 8025–01–P                       1996 (61 FR 55937). That action
be a sole proprietorship, corporation,                                                    proposed to require, for each blade, a
limited liability company, or                                                             visual inspection of the bond line
partnership.                                 DEPARTMENT OF TRANSPORTATION                 between the abrasion strip and the blade
                                                                                          for voids, separation, or lifting of the
Compliance With Executive Orders                                                          abrasion strip; a visual inspection of the
                                             Federal Aviation Administration
12612, 12778, and 12866, the                                                              adhesive bead around the perimeter of
Regulatory Flexibility Act (15 U.S.C.        14 CFR Part 39                               the abrasion strip for erosion, cracks, or
S601, et seq.), and the Paperwork                                                         blisters; a tap (ring) test of the abrasion
Reduction Act (44 U.S.C. Ch. 35)             [Docket No. 96–SW–10–AD; Amendment
                                             39–10727; AD 98–18–11]                       strip for evidence of debonding or
  SBA certifies that this rule is not a                                                   hidden corrosion voids; and removal of
significant rule within the meaning of       RIN 2120–AA64                                any blade with a defective abrasion strip
Executive Order 12866; it is not likely                                                   and replacement with an airworthy
                                             Airworthiness Directives; Schweizer
to have annual economic effect of $100                                                    blade. If any deterioration of the
                                             Aircraft Corporation and Hughes
million or more, result in a major                                                        abrasion strip adhesive bead was
                                             Helicopters, Inc. Model 269A, 269A–1,
increase in costs or prices, or have a                                                    discovered, restoration of the bead in
                                             269B, 269C, 269D, and TH–55A
significant adverse effect on competition                                                 accordance with the applicable
                                             Helicopters
or the United States economy. SBA also                                                    maintenance manual was proposed. If
certifies that this rule will not have a     AGENCY:  Federal Aviation                    an abrasion strip void was found or
significant economic impact on a             Administration, DOT.                         suspected, removing and replacing the
substantial number of small entities         ACTION: Final rule.                          blade with an airworthy blade was also
within the meaning of the Regulatory                                                      proposed.
Flexibility Act, 5 U.S.C. S601 et seq.       SUMMARY:   This amendment adopts a              Interested persons have been afforded
This rule makes eligible for physical        new airworthiness directive (AD),            an opportunity to participate in the
disaster loans only nonagricultural          applicable to Schweizer Aircraft             making of this amendment. Due
businesses that are part of a business       Corporation and Hughes Helicopters,          consideration has been given to the
entity that is primarily agricultural and,   Inc. Model 269A, 269A–1, 269B, 269C,         comments received.
therefore, does not meet the substantial     269D, and TH–55A helicopters, that              One commenter states that Model
number of small businesses criterion         requires a visual inspection of the bond     269C–1 helicopters should be included
anticipated by the Regulatory Flexibility    line between the main rotor blade            in the Applicability section of the AD,
Act.                                         abrasion strip (abrasion strip) and the      because this model, which was recently
  For purposes of the Paperwork              blade for voids, separation, or lifting of   type certificated, could be retro-fitted
Reduction Act (44 U.S.C. Ch 35), SBA         the abrasion strip; a visual inspection of   with any of the affected blades listed in
certifies that this final rule contains no   the adhesive bead around the perimeter       the proposed AD. The FAA concurs,


                                                                                                                       EXHIBIT E
                                                                                                                           Page 3
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 53 of 125




   EXHIBIT F
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 54 of 125




                                                                  EXHIBIT F
                                                                  EXHIBIT F

                                                                     Page 11
                                                                     Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 55 of 125




                                                                  EXHIBIT F
                                                                  EXHIBIT F

                                                                     Page 22
                                                                     Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 56 of 125




  EXHIBIT G
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 57 of 125




                                                                  EXHIBIT G
                                                                  EXHIBIT G

                                                                      Page 11
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 58 of 125




                                                                  EXHIBIT G
                                                                  EXHIBIT G

                                                                      Page 22
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 59 of 125




  EXHIBIT H
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 60 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                  800-659-2955
                                       Disaster Assistance                                 learing Impaired
                              Processing and Disbursement Center                             800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 23,2020
Roger Forbes
DeJa Vu-San Francisco, LLC
391 Broadway
San Francisco, CA 94133

RE: SBA Disaster Loan Application Number: 3601033572


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you arc facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy, Unfortunately, although we
have made every effort to approve your Ioan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcreconsQsba.gov.

Your request must:

         I. Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial, For more information on these services, please go to
www.sba.gov/locaI-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,

                                                                                                 EXHIBIT H
                                                                                                 EXHIBIT H
                                                                                                     Page 1
                                                                                                     Page 1
SBA Form 2157B
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 61 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 U.S.C. §1691, prohibits creditors from discrimination against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided that the applicant has the capacity to enter into a binding contract): because all or part of the applicant's income
derives from any public assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, Washington, D.C.
20580.




                                                                                                                                                      EXHIBIT H
                                                                                                                                                      EXHIBIT H
                                                                                                                                                      EXHIBIT H

                                                                                                                                                          Page
                                                                                                                                                          Pa
                                                                                                                                                          Page222
SBA Form 215713
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 62 of 125




    EXHIBIT I
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 63 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                  800-659-2955
                                       Disaster Assistance                                Hearing Impaired
                              Processing and Disbursement Center                             800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 7615
May 23, 2020
Roger Forbes
Bijou-Century, LLC
816 Larkin Street
San Francisco, CA 94109

RE: SBA Disaster Loan Application Number: 3601034048


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. ElDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability ❑f funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons@sba.gov.

Your request must:

         1. Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
www.sba.govilocal-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment,

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339),

Sincerely,

                                                                                                   EXHIBIT II
                                                                                                   EXHIBIT
                                                                                                      Page
                                                                                                      Pae  11
                                                                                                      Page 1
SBA Form 2157B
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 64 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 U.S.C. *1691, prohibits creditors from discrimination against credit applicants on the basis ❑ f race, color, religion,
national origin, sex, marital status, age (provided that the applicant has the capacity to enter into a binding contract]; because all or part of the applicant's income
derives from any public assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, Washington, D.C.
20580.




                                                                                                                                                        EXHIBIT III
                                                                                                                                                        EXHIBIT
                                                                                                                                                        EXHIBIT

                                                                                                                                                           Page
                                                                                                                                                           Page 22
                                                                                                                                                           Page 2
SBA Form 21578
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 65 of 125




    EXHIBIT J
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 66 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                  800-659-2955
                                       Disaster Assistance                                Hearing Impaired
                              Processing and Disbursement Center                             800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 23, 2020
Roger Forbes
San Francisco Garden of Eden, LLC
529 Broadway
San Francisco , CA 94109

RE: SBA Disaster Loan Application Number: 3601034706


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity, Business activity means the nature of the business conducted by the
applicant,

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons©sba.gov.

Your request must:

         1. Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
www.sba.gov/local-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,

                                                                                                  EXHIBIT JJ
                                                                                                  EXHIBIT
                                                                                                     Page
                                                                                                     Page
                                                                                                     Pae 111
SBA Form 215713
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 67 of 125




                                                                  EXHIBIT J
                                                                  EXHIBIT J

                                                                     Page 22
                                                                     Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 68 of 125




  EXHIBIT K
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 69 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                   800-659-2955
                                       Disaster Assistance                                [fearing Impaired
                              Processing and Disbursement Center                              800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 23, 2020
Roger Forbes
Deja Vu Showgirls of San Francisco, LLC
312 Columbus
San Francisco, CA 94133

RE: SBA Disaster Loan Application Number: 3601035167


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons@sha.gov.

Your request must:

         1.Be in writing and be received by this office as soon as possible(but n❑ later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please g❑ to
www.sbikgov/local-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,

                                                                                                  EXHIBIT K
                                                                                                  EXHIBIT  K
                                                                                                      Page
                                                                                                      Pay  1
                                                                                                      Page 1
SBA Form 2157B
               Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 70 of 125

Application Processing Department

The Federal Equal Credit Opportunity Act, 15 U.S.C. k1691, prohibits creditors from discrimination against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided that the applicant has the capacity to enter into a binding contract); because all or mint of the applicant's income
derives from any public assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Acl, The Foricral
agency that administers compliance vilth this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, WashMgton,LIC.
20580,




                                                                                                                                                       EXHIBIT K
                                                                                                                                                       EXHIBIT K
                                                                                                                                                       EXHIBIT K

                                                                                                                                                           Page
                                                                                                                                                           Pae  22
                                                                                                                                                           Page 2
SBA Form 21578
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 71 of 125




   EXHIBIT L
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 72 of 125



                         TT.S. SMALL BUSINESS ADMINISTIZA-FION                                800-659-2955
                                      Disaster Assistance                                 I leafing Impaired
                             Processing and Disbursement Center                               800-S77-8339
                                    14925 Kingsport Road
                                  Fort Worth, Texas 76155
May 22, 2020
Roger Forbes
Gold Club-SF, LLC
650 Howard Street
San Francisco, CA 94105

RE: SBA Disaster Loan Application Number: 3601005085


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing, The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant,

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons@sba.gov.

Your request must:

         1.Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the declinelwithdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able t❑ help you address the
underlying reason for your loan denial. For more information on these services, please go to
www.sba,gov/local-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,

                                                                                                  EXHIBIT L
                                                                                                  EXHIBIT  L
                                                                                                      Page
                                                                                                      Page
                                                                                                      Pae 111
SBA Form 215713
               Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 73 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 1.1.5.C. §1691, ohihits creditors from discrimination against in-edit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided that. the applicant has the capacity to enter into a hincling contract), because all or part of the applicant's income
derives from any pub:ic assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, Washington, D.C.
20580.




                                                                                                                                                         EXHIBIT L
                                                                                                                                                         EXHIBIT
                                                                                                                                                         EXHIBIT  L
                                                                                                                                                                  L

                                                                                                                                                             Page
                                                                                                                                                             Pa
                                                                                                                                                             Page222
SBA Form 215713
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 74 of 125




 EXHIBIT M
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 75 of 125




                                                                  EXHIBIT M
                                                                  EXHIBIT M

                                                                      Page 11
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 76 of 125




                                                                  EXHIBIT M
                                                                  EXHIBIT M

                                                                      Page 22
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 77 of 125




  EXHIBIT N
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 78 of 125




                                                                  EXHIBIT N
                                                                  EXHIBIT  N
                                                                      Page 11
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 79 of 125




                                                                  EXHIBIT N
                                                                  EXHIBIT N

                                                                      Page 22
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 80 of 125




  EXHIBIT 0
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 81 of 125




                                                                  EXHIBIT O
                                                                  EXHIBIT O

                                                                      Page 11
                                                                      Page
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 82 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 U.S.C. §I 691, prohibits creditors From discrimination against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age {provided that the applicant has the capacity to enter into a binding coati-oat); because all or part at" the applicant's income
derives from any public assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Canter, Federal Trade Commission, Washington, D.C.
20580.




                                                                                                                                                        EXHIBIT O
                                                                                                                                                        EXHIBIT
                                                                                                                                                        EXHIBIT O0
                                                                                                                                                            Page
                                                                                                                                                            Page 22
                                                                                                                                                            Page 2
SBA Form 2157B
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 83 of 125




  EXHIBIT P
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 84 of 125



                         U.S. SMALL BUSLHESS ADMINISTRATION                                  800-659-2955
                                       Disaster Assistance                                hearing Impaired
                              Processing and Disbursement Center                             800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 22, 2020
Roger Forbes
Dreamgirls of Lake City, LLC
11332 Lake City Way NE
Seattle, WA 98121

RE: SBA Disaster Loan Application Number: 3600975726


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant,

[he information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons@sba„gov.

Your request must:

         1, Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
wwl,v.sba,gov/10eal-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,



SBA Form 2157B
                                                                                                          P
                                                                                                  EXHIBIT P
                                                                                                  EXHIBIT
                                                                                                     Page 11
                                                                                                     Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 85 of 125




                                                                  EXHIBIT P
                                                                  EXHIBIT P

                                                                     Page 22
                                                                     Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 86 of 125




  EXHIBIT Q
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 87 of 125



     A
                             U.S. SMALL BUSINESS ADMINISTRATION                                  800-659-2955
                                          Disaster Assistance                                'fearing Impaired
                  •               Processing and Disbursement Center                             800-877-8339
                                         14925 Kingsport Road
    1‘irs   LW'                        Fort Worth, Texas 7G155
May 22, 2020
Roger FORBES
De.la Vu Seattle, LLC
2027 Westlake Ave
Seattle, WA 98121

RE: SBA Disaster Loan Application Number: 3600975833


Dear Roger FORBES,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every etTort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcrecons@sba.gov.

Your request must:

              1.Be in writing and be received by this office as soon as possible(but no later than 6 months from
                 the date of this letter.)
              2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
www.sba.gov/loca1-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (ITV: 1-800-877-8339).

Sincerely,



SBA Form 2I57B
                                                                                                             Q
                                                                                                     EXHIBIT Q
                                                                                                     EXHIBIT
                                                                                                         Page 11
                                                                                                         Page
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 88 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 LI.S.C. §169 I, prohibits creditors from discrimination against, credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided that the applicant has the capacity to enter into a binding contract); because all or part or the applicant's income
derives from any public assistance program; or because the app:icam has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, Washington, D.C.
20550.




SBA Form 2 1 5 7B                                                                                                                                           2
                                                                                                                                                      EXHIBIT Q
                                                                                                                                                      EXHIBIT
                                                                                                                                                      EXHIBIT Q
                                                                                                                                                              Q

                                                                                                                                                          Page
                                                                                                                                                          Page 22
                                                                                                                                                          Page 2
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 89 of 125




  EXHIBIT R
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 90 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                 800-659-2955
                                       Disaster Assistance                                Hearing impaired
                              Processing and Disbursement Center                            800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 22, 2020
Roger Forbes
De.la Vu Lake City, Inc.
14556 Bothell Way NE
Lake Forest Park, WA 98155

RE: SBA Disaster Loan Application Number: 3600976022


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. FADL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pclereconsgsba.gov,

Your request must:

         1.Be in writing and be received by this office as soon as possihle(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

 We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
 underlying reason for your loan denial. For more information on these services, please go to
,,vww.sba.govilocal-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,



SBA Form 215713
                                                                                                  EXHIBIT R
                                                                                                  EXHIBIT  R
                                                                                                      Page 11
                                                                                                      Page
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 91 of 125

Application Processing Department


The Federal Equal Credit Opportunity Act, 15 U.S.C. §1691, prohibits creditors from discrimination against credit applicants on the basis of race, color,
national origin, SW(.. marital status, age (provided that the applicant has the capacity to enter into a binding contract); because all or port of the applicant's income
derives from any public assists rice program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consmer Response Center, Federal Trade Commission, Washington, D.C.
20580.




SBA Form 2 1 5713
                                                                                                                                                        EXHIBIT R
                                                                                                                                                        EXHIBIT
                                                                                                                                                        EXHIBIT  R
                                                                                                                                                                 R

                                                                                                                                                            Page
                                                                                                                                                            Page 22
                                                                                                                                                            Page 2
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 92 of 125




   EXHIBIT S
         Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 93 of 125



                         U.S. SMALL BUSINESS ADMINISTRATION                                  800-659-2955
                                       Disaster Assistance                                Hearing Impaired
                              Processing and Disbursement Center                             800-877-8339
                                     14925 Kingsport Road
                                   Fort Worth, Texas 76155
May 22, 2020
Roger Forbes
Dreamgirls of Tacoma, LLC
10707 Pacific Ave S
Tacoma, WA 98444

RE: SBA Disaster Loan Application Number: 3600975953


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIUL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter,
          b. Fax your request TO: 202-481-5931.
          c. E-mail your request to: pdereconsOsbagov.

Your request must:

         1.Be in writing and be received by this office as soon as possible(but no later than 6 months from
            the date of this letter.)
         2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation. The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
www.sba.gov/local-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,



SBA Form 2 I 57B
                                                                                                  EXHIBIT S
                                                                                                  EXHIBIT S
                                                                                                     Page 1
                                                                                                     Page 1
              Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 94 of 125

Application Processing Department


The Federal Equal Credit Opportunity Acl, 15 U.S.C. *1691, prohibits creditors from discrimination against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided that the applicant has the capacity to enter into a binding contract); because all or part of the applicant's income
derives from any public assistance program; or because the applicant has in good faith exercised any right under the Consumer Protection Act. The Federal
agency that administers compliance with this law concerning this creditor is the Consumer Response Center, Federal Trade Commission, Washington, D.C.
20580.




SBA Form 21 57B                                                                                                                                                       2

                                                                                                                                                       EXHIBIT S
                                                                                                                                                       EXHIBIT
                                                                                                                                                       EXHIBIT S
                                                                                                                                                               S

                                                                                                                                                          Page
                                                                                                                                                          Page 22
                                                                                                                                                          Page 2
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 95 of 125




  EXHIBIT T
                  Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 96 of 125



                                 U.S. SMALL, BUSINESS ADMINISTRATION                                800-659-2955
                                               Disaster Assistance                               Hearing Impaired
 *7 ;.
   v
                                      Processing and Disbursement Center                            800-877-8339
  6.
         1' $.1
                                             14925 Kingsport Road
         S'I
                                           Fort Worth, Texas 76155
May 22, 2020
Roger Forbes
Dreamgirls of Seattle, LLC
1530 First Avenue South
Seattle, WA 98134

RE: SBA Disaster Loan Application Number: 3600975908


Dear Roger Forbes,

In these unprecedented times, we understand the challenges you are facing. The SBA is making every effort
to support small businesses, which are the backbone of the American economy. Unfortunately, although we
have made every effort to approve your loan request, we are unable to offer you a Economic Injury Disaster
Loan (EIDL) for the reason(s) described below.

Business activity is not eligible. EIDL assistance is available only to a small business engaged in an
eligible business activity. Business activity means the nature of the business conducted by the
applicant.

The information you submitted with your application does not meet SBA regulations for an eligible
business activity.

If you disagree with our decision, you may request reconsideration, subject to the availability of funds. You
can submit your request to any of the following:
          a. Mail your request to the address at the top of this letter.
          b. Fax your request to: 202-481-5931.
          c. E-mail your request to: pdcreeonsp,sba.gov.

Your request must:

                  1.Be in writing and be received by this office as soon as possible(but no later than 6 months from
                     the date of this letter.)
                  2. Contain all significant information that will overcome the decline/withdrawal reason(s).

We understand that this is a challenging time for your business and for the nation, The SBA has local
offices in your community which can refer you to resources that may be able to help you address the
underlying reason for your loan denial. For more information on these services, please go to
wwvv.sba.gov/local-assistance to locate the email address and phone number for the nearest SBA district
office and/or SBA's resource partners. Please call or email for a virtual appointment.

If you have any questions regarding this matter, please contact us at 800-659-2955 (TTY: 1-800-877-8339).

Sincerely,



SBA Form 2157E3
                                                                                                          EXHIBIT T
                                                                                                          EXHIBIT  T
                                                                                                              Page 11
                                                                                                              Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 97 of 125




                                                                  EXHIBIT T
                                                                  EXHIBIT T

                                                                      Page 22
                                                                      Page
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 98 of 125




  EXHIBIT U
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 99 of 125




                                                                  EXHIBIT U
                                                                  Page 1
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 100 of 125




   EXHIBIT V
        Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 101 of 125




     S B A %(IS.a dmenlstrannn
                   snug! Fluiii(tv.
                                                                                                                            Roof Forbes



                PucAT[oN                            PROCESSING                    FUNDING       BU SINES& PROF 'LE      Change Business



           Your Quote                                               Status                      Application It: 3601004SQ

011.1
                                                                                                BT California. LLC

              Status: Chte i nod                                       DICIPOn details lib be   412 5 madway
                                                                       communicated by email    San Frairristo CA NW

              $0
              U nionlanau.lv. r Nil loan cannot be oi7u1,15.ed at

                                                                                                Questions?

                                                                                                Call 1-800-659-2956
                                                                                                TTVITDD: 1-800-817-8339
                                                                                                Molcra,-5Loday m30m
            Steps to Complete



                                                                                                Need help 7 Send a request now.


            ....lectiorlic Disbursement                                               5-art


    Sian CIDE-ing DOCument,-
11116 .




                                                                                                                                          EXHIBIT V
                                                                                                                                          Page 1
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 102 of 125




 EXHIBIT W
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 54 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 103 of Page
                                                            PageID.2066   125 1 of 79




                                                                                                     1


                                   UNITED STATES DISTRICT COURT

                                   EASTERN DISTRICT OF MICHIGAN

                                           SOUTHERN DIVISION




            DV DIAMOND CLUB OF FLINT, LLC, et al.,

                                 Plaintiffs,

            v.                                                                  File No. 20-10899

            SMALL BUSINESS ADMINISTRATION, an agency
            of the United States, et al.

                               Defendants.
            ___________________________________________/




                             MOTION FOR TEMPORARY RESTRAINING ORDER

                           AND/OR PRELIMINARY INJUNCTION AND MOTION

                                              TO INTERVENE




                             BEFORE THE HONORABLE MATTHEW F. LEITMAN

                                   United States District Judge

                                      United States Courthouse

                                           600 Church Street

                                       Flint, Michigan 48502

                                      Thursday, April 30, 2020




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 1
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 54 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 104 of Page
                                                            PageID.2067   125 2 of 79




                                                                                                     2



            APPEARANCES:


            For the Plaintiffs:         BRADLEY J. SHAFER
                                        Shafer Assoc.
                                        3800 Capital City Boulevard
                                        Suite 2
                                        Lansing, MI 48906-2110
                                        517-886-6560
                                        Email: Brad@BradShaferLaw.com


                                        MATTHEW J. HOFFER
                                        Shafer and Assoc
                                        3800 Capital City Boulevard
                                        Suite 2
                                        Lansing, MI 48906
                                        517-886-6560
                                        Email: matt@bradshaferlaw.com


                                        PETER E. GARRELL
                                        Fortis LLP
                                        650 Town Center Drive
                                        Suite 1530
                                        Costa Mesa, CA 92626
                                        714-839-3800
                                        Email: pgarrell@fortislaw.com


                                        GARY S. EDINGER
                                        Benjamin, Aaronson, Edinger & Patanzo, P.A.
                                        1700 E. Las Olas Blvd.
                                        Suite 202
                                        Ft. Lauderdale, FL 33301
                                        954-779-1700
                                        gsedinger12@gmail.com




            For Intervenor
                    Plaintiffs:         JENNIFER M. KINSLEY
                                        Kinsley Law Office
                                        PO BOx 19478
                                        Cincinnati, OH 45219
                                        513-708-2595
                                        Email: kinsleylawoffice@gmail.com




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 2
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 54 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 105 of Page
                                                            PageID.2068   125 3 of 79




                                                                                                     3


            APPEARANCES: (Continued)

            For Intervenor
                    Plaintiffs:         DANIEL A. SILVER
                                        Silver & Silver, LP
                                        One Liberty Square
                                        New Britain, CT 06051
                                        860-225-3518
                                        Email: Daniel@lawsilver.com




            For the Defendants:         JAMES J. GILLIGAN
                                        DOJ-Civ
                                        Federal Programs Branch
                                        1100 L St., N.W.
                                        Ste 11200
                                        Washington, DC 20005
                                        202-514-3358
                                        Email: james.gilligan@usdoj.gov


                                        PETER A. CAPLAN
                                        United States Attorney's Office
                                        211 W. Fort Street
                                        Suite 2001
                                        Detroit, MI 48226-3211
                                        313-226-9784
                                        Email: peter.caplan@usdoj.gov


                                        INDRANEEL SUR
                                        U.S. Department of Justice,
                                        Civil Division, Federal Programs Branch
                                        1100 L St., N.W.
                                        Ste 11200
                                        Washington, DC 20005
                                        202-514-3358
                                        indraneel.sur@usdoj.gov




            Transcribed by:             PEG L. GOODRICH, CSR-0258, RMR
                                        Federal Official Court Reporter
                                        www.transcriptorders.com




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 3
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 54 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 106 of Page
                                                            PageID.2069   125 4 of 79




                                                                                                     4


                                 T A B L E       O F     C O N T E N T S
                                                                                                 PAGE

            PRELIMINARY COMMENTS:                                                                   5




            QUESTIONS BY THE COURT:

                  To Defendants                                                                     8
                  To Plaintiffs                                                                    15




            ARGUMENT ON MOTIONS:

                  By Plaintiffs                                                                    29
                  By Defendants                                                                    37
                  By Plaintiffs                                                                    69




            CLOSING COMMENTS:                                                                      72




            COURT'S RULING ON MOTION TO INTERVENE:                                                 77




            CERTIFICATE OF COURT REPORTER:                                                         79




            EXHIBITS:                                                     IDENTIFIED RECEIVED

                  None marked.




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 4
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 54 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 107 of Page
                                                            PageID.2073   125 8 of 79




                                                                                                     8


         1 argument.

         2            Okay. Mr. Gilligan, so my first set of questions are for

         3 you. And what I'm trying to do, when I think about this case, is to

         4 get my head around how the core regulation at issue here, 13 CFR

         5 120.110(p) works. And Mr. Gilligan, when I look at that regulation,

         6 I see that it doesn't ban SBA funding for companies that produce live

         7 performances if that's all they do. It doesn't ban funding for

         8 companies that produce live performances of a sexual nature if that's

         9 all they do. But what it does ban is funding for companies that

        10 present live performances of a prurient sexual nature.

        11            Can you help me understand what the SBA means by the term

        12 "prurient" and the phrase "prurient sexual nature?"

        13            MR. GILLIGAN: Yes, I can, your Honor. Very briefly, when

        14 the SBA uses the term "prurient" in this regulation, it is not using

        15 the term as it is used, for example, in the Miller test for obscenity

        16 which interprets the term to mean a morbid or shameful interest in

        17 sex. The SBA applies the lay person, if you will, dictionary

        18 definition of "prurient" which means, you know, tending to arouse a

        19 "lustful" or, you know, "lascivious" interest in sex.

        20            THE COURT: Mr. Silver, could you mute your line again,

        21 there, please?

        22            MR. SILVER: Yes.

        23            THE COURT: Thank you. Okay. Mr. Gilligan, can you help me

        24 understand the criteria that the SBA uses to determine whether a live

        25 performance is of a prurient sexual nature?




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 5
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 54 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 108 ofPage
                                                           PageID.2122    125 57 of 79




                                                                                                    57


         1             All right. So then if you go to the dictionary definition

         2 of "lascivious," which is what you told me "prurient" means, you get

         3 to "wanton and lewd" is the first definition. So if -- help me

         4 understand how that is different from the Supreme Court saying that

         5 "immoral" is viewpoint.

         6             MR. GILLIGAN: Several things, your Honor. I'm not familiar

         7 with the Iancu case your Honor referred to. I am a little bit more
         8 familiar with the trademark case that preceded it and was cited in

         9 the plaintiffs' reply, the Mattel case. And the -- the lead opinion

        10 there, I believe, was by Justice Alito that distinguished federal

        11 trademark regulation from the government subsidy cases.

        12             THE COURT: Hold on. I get that. What I'm talking about

        13 here is the narrow question of whether something is viewpoint or

        14 content-based. And your position is that the -- because this is a

        15 funding or a subsidy case, government has broad discretion to make

        16 distinctions based on content. Prurient sexual nature is content,

        17 not viewpoint.

        18             So you say we are comfortably in this realm where we have

        19 broad discretion, even to consider content. And you acknowledge that

        20 in the government subsidy cases, what you can't do is have viewpoint

        21 discrimination. And you want to talk about invidious viewpoint

        22 discrimination. The Supreme Court in Iancu doesn't -- even though

        23 it's not a benefit case, says all viewpoint discrimination is bad

        24 stuff. It's equally bad. You don't have non-invidious viewpoint

        25 discrimination when you're the government. It's all invidious.




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 6
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 54 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 109 ofPage
                                                           PageID.2123    125 58 of 79




                                                                                                    58


         1             And the Supreme Court says immoral is viewpoint. How is

         2 immoral -- an immoral trademark different from a prurient expression

         3 of sexual conduct?

         4             MR. GILLIGAN: Well, "lascivious and lustful," your Honor,

         5 the SBA's interpretation of "prurient," simply refers to, you know,

         6 invoking, you know, an avert strong sexual interest. It doesn't make

         7 the term -- doesn't make a value judgment about whether that's good

         8 or bad. Obviously, when you use a term like "immoral" and a term

         9 like that, certainly there is more of an inherent value judgment

        10 being made with the term "immoral."

        11             THE COURT: But look, I pressed you on this. You offered

        12 the term "lascivious" as an element of the definition of "prurient."

        13 "Lascivious," I just read you the regular definition. That's not one

        14 that would just be a healthy lustful reaction. That's kind of

        15 immoral stuff. That's -- that's what I think of when I think of

        16 "lascivious."

        17             MR. GILLIGAN: That's -- that's -- that is not -- this is

        18 one point that I had an opportunity to consult with my client about

        19 in preparation for today's argument. That is not the -- that is not

        20 the way that the agency looks at it. It is -- it is simply, you

        21 know, "lustful" may be perhaps a better way for the Court to think

        22 about it.

        23             THE COURT: Isn't this -- I don't mean to be -- I don't mean

        24 to be rude, Mr. Gilligan, but isn't your struggles today to provide a

        25 definition with any precision Exhibit A to the problem with this




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 7
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 54 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 110 ofPage
                                                           PageID.2124    125 59 of 79




                                                                                                    59


         1 regulation?

         2             You know, first it means -- it could potentially mean the

         3 "prurient" in the Miller context but no, no, it doesn't. It means

         4 something less. But it really doesn't mean something less when the

         5 something less runs into the Iancu decision. We are going to keep

         6 dialing it back until we clear every possible hurdle and it just --

         7 it seems to me Exhibit A for the notion that this is a moving
         8 scale.

         9             MR. GILLIGAN: Your Honor, it's -- I couldn't -- if your

        10 Honor asked me what do, you know, general standards of decency or

        11 respect for the diverse values of the American people mean, I

        12 couldn't -- I couldn't begin to tell you what those mean. But

        13 those were the --

        14             THE COURT: You would cite me to the NEA case which is

        15 distinguishable here in so many ways. That was one factor that was

        16 considered among many. It wasn't a dispositive factor. It was a

        17 statute that expressly built in subjective value judgments just like
        18 that. Congress said we want grants that look at things that sound

        19 like decency. I mean, that case, I understand your reliance on it.

        20 If I was you, I would be relying on it, too. But I'm not yet

        21 prepared to make the jump that just because that term was okay there,

        22 this is necessarily okay.

        23             MR. GILLIGAN: Well, there are several things to say about

        24 that, your Honor. And I've got a few points I think I need to make

        25 in light of our colloquy here.




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT W
                                                                                                   Page 8
Case 3:20-cv-03982-LB Document 66 Filed 08/06/20 Page 111 of 125




  EXHIBIT X
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 55 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 112 of Page
                                                            PageID.2145   125 1 of 57




                                                                                                     1


                                   UNITED STATES DISTRICT COURT

                                   EASTERN DISTRICT OF MICHIGAN

                                           SOUTHERN DIVISION




            DV DIAMOND CLUB OF FLINT, LLC, et al.,

                                 Plaintiffs,

            v.                                                                  File No. 20-10899

            SMALL BUSINESS ADMINISTRATION, an agency
            of the United States, et al.

                               Defendants.
            ___________________________________________/




                             MOTION FOR TEMPORARY RESTRAINING ORDER

                             AND/OR PRELIMINARY INJUNCTION CONTINUED




                             BEFORE THE HONORABLE MATTHEW F. LEITMAN

                                   United States District Judge

                                      United States Courthouse

                                           600 Church Street

                                       Flint, Michigan 48502

                                        Tuesday, May 5, 2020




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 1
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 55 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 113 of Page
                                                            PageID.2146   125 2 of 57




                                                                                                     2



            APPEARANCES:


            For the Plaintiffs:         BRADLEY J. SHAFER
                                        Shafer Assoc.
                                        3800 Capital City Boulevard
                                        Suite 2
                                        Lansing, MI 48906-2110
                                        517-886-6560
                                        Email: Brad@BradShaferLaw.com


                                        MATTHEW J. HOFFER
                                        Shafer and Assoc
                                        3800 Capital City Boulevard
                                        Suite 2
                                        Lansing, MI 48906
                                        517-886-6560
                                        Email: matt@bradshaferlaw.com


                                        PETER E. GARRELL
                                        Fortis LLP
                                        650 Town Center Drive
                                        Suite 1530
                                        Costa Mesa, CA 92626
                                        714-839-3800
                                        Email: pgarrell@fortislaw.com


                                        GARY S. EDINGER
                                        Benjamin, Aaronson, Edinger & Patanzo, P.A.
                                        1700 E. Las Olas Blvd.
                                        Suite 202
                                        Ft. Lauderdale, FL 33301
                                        954-779-1700
                                        gsedinger12@gmail.com




            For Intervenor
                    Plaintiffs:         JENNIFER M. KINSLEY
                                        Kinsley Law Office
                                        PO BOx 19478
                                        Cincinnati, OH 45219
                                        513-708-2595
                                        Email: kinsleylawoffice@gmail.com




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 2
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 55 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 114 of Page
                                                            PageID.2147   125 3 of 57




                                                                                                     3


            APPEARANCES: (Continued)

            For Intervenor
                    Plaintiffs:         DANIEL A. SILVER
                                        Silver & Silver, LP
                                        One Liberty Square
                                        New Britain, CT 06051
                                        860-225-3518
                                        Email: Daniel@lawsilver.com




            For the Defendants:         JAMES J. GILLIGAN
                                        DOJ-Civ
                                        Federal Programs Branch
                                        1100 L St., N.W.
                                        Ste 11200
                                        Washington, DC 20005
                                        202-514-3358
                                        Email: james.gilligan@usdoj.gov


                                        PETER A. CAPLAN
                                        United States Attorney's Office
                                        211 W. Fort Street
                                        Suite 2001
                                        Detroit, MI 48226-3211
                                        313-226-9784
                                        Email: peter.caplan@usdoj.gov


                                        INDRANEEL SUR
                                        U.S. Department of Justice,
                                        Civil Division, Federal Programs Branch
                                        1100 L St., N.W.
                                        Ste 11200
                                        Washington, DC 20005
                                        202-514-3358
                                        indraneel.sur@usdoj.gov




            Transcribed by:             PEG L. GOODRICH, CSR-0258, RMR
                                        Federal Official Court Reporter
                                        www.transcriptorders.com




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 3
        Case 3:20-cv-03982-LB ECF
Case 4:20-cv-10899-MFL-DRG     Document
                                  No. 55 66filed
                                               Filed 08/06/20
                                                 06/12/20     Page 115 of Page
                                                            PageID.2148   125 4 of 57




                                                                                                     4


                                 T A B L E       O F     C O N T E N T S
                                                                                                 PAGE

            PRELIMINARY COMMENTS:                                                                   5




            QUESTIONS BY THE COURT:

                  To Plaintiffs                                                                     7
                  To Defendants                                                                    15
                  To Plaintiffs                                                                    44




            DISCUSSION ON TAKING OF DEPOSITIONS:                                                   48




            CERTIFICATE OF COURT REPORTER:                                                         57




            EXHIBITS:                                                     IDENTIFIED RECEIVED
                  None marked.




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 4
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 116 ofPage
                                                           PageID.2157    125 13 of 57




                                                                                                    13


         1 on that one term and saying that term has a commonly understood

         2 meaning. Why doesn't that mode of analysis apply to "prurient" which

         3 arguably means the same thing as "lascivious?"

         4             MR. SHAFER: For a couple of reasons, your Honor. First of

         5 all, as we have seen in this case, there is no one standard. There

         6 are -- some of the clients are getting approved under these

         7 standards. Some of them are getting denied. Some of them are not

         8 being able to file applications.

         9             We've also seen the fact that, you know, irrespective of

        10 what Mr. Gilligan said last week, the fact that the brothel had a

        11 restaurant, Mr. Hoffer was pretty elaborate in regard to his

        12 complaint -- the amended complaint which he prepared that went

        13 through all of the various licenses that all the plaintiffs have and

        14 they in fact -- a number of them have food permits as well.

        15             But, your Honor, what I would more call the Court's

        16 attention to is while the government submitted late last night the

        17 stay order from the Seventh Circuit -- or the temporary stay order,

        18 what they did not submit to your Honor were first their motion to

        19 Judge Adelman, their emergency motion. Second, Judge Adelman's order

        20 giving them another 36 hours. And third, their emergency stay order

        21 in the Seventh Circuit. And the language, your Honor --

        22             THE COURT: I -- I read all those.

        23             MR. SHAFER: Okay. So you now know, you now know, we are

        24 not at "lewd and lascivious." We are now at "erotic." That's what

        25 the SBA's newest position is, that "prurient" apparently equates to




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 5
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 117 ofPage
                                                           PageID.2158    125 14 of 57




                                                                                                    14


         1 "erotic."

         2             And, your Honor, if I could, one of the other things that

         3 they cited in those materials is the case of Barnes v. Glen Theatre,

         4 United States Supreme Court, that I was on and this is what Justice

         5 Souter says, this is the language that the government relies on.

         6             Your Honor, if you look at Sixth Circuit precedent, judge,

         7 Barnes is a polarity opinion under Marks v. United States. The Sixth
         8 Circuit has determined that Justice Souter's opinion is the

         9 constitutional holding on Barnes. It says:

        10             "Pasties and a G-string moderate the expression to some

        11        degree, to be sure, but only to a degree. Dropping the final

        12        stitch is prohibited but the limitation is minor when measured

        13        against the dancer's remaining capacity and opportunity to

        14        express an erotic message."

        15             And this is in fact, your Honor, the language that the SBA

        16 in the Seventh Circuit and in front of Judge Adelman, that's what

        17 they were saying. Nor so far as we were told is the dancer or her

        18 employer limited by anything short of obscenity laws from expressing

        19 an erotic message.

        20             And your Honor has been, you know, interested in the

        21 viewpoint aspect of this. And so, your Honor, if you can go back to

        22 the legislative history that we have cited for this particular

        23 prohibition, they talk about that; for example, our clients are not

        24 precluded from expressing their message. So the government is now

        25 admitting this is message distinct. They are now trying to limit




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 6
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 118 ofPage
                                                           PageID.2159    125 15 of 57




                                                                                                    15


         1 this to "erotic." It has nothing to do with "lewd and lascivious."

         2 You can't be lewd -- you can't be lewd if you're fully -- if you're

         3 fully clothed. But they are just saying, okay, now this is "erotic."

         4 That message of eroticism, that is in fact what we are not going to

         5 fund, your Honor. They have themselves admitted in these pleadings,

         6 this is viewpoint specific.

         7             THE COURT: What is the -- your argument here is that

         8 "erotic" is viewpoint?

         9             MR. SHAFER: Absolutely, your Honor. As we -- as I pointed

        10 out last week, this is a message that nudity, eroticism, sexuality,

        11 is okay. That, you know, it's nothing that is supposed to be thrown

        12 under the bus. It's not anything that has to be hidden. And it is

        13 that message, your Honor, they have now -- they are now admitting,

        14 it's that message that they don't want to fund. Now, you know,

        15 gambling is okay now but not my client's message.

        16             THE COURT: Okay. That's all the questions that I had for

        17 you at this point, Mr. Shafer.

        18             So let me turn to Mr. Gilligan, if I could. Mr. Gilligan,

        19 can you unmute, please?

        20             MR. GILLIGAN: Yes, your Honor.

        21             THE COURT: All right. Good morning to you.

        22             MR. GILLIGAN: Good morning.

        23             THE COURT: Mr. Gilligan, I have read all of the papers in

        24 the Camelot case before Judge Adelman. And one of the things I noted

        25 in the government's motion for a stay before Judge Adelman or motion




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 7
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 119 ofPage
                                                           PageID.2164    125 20 of 57




                                                                                                    20


         1             "This Court faulted the government for not pausing to

         2        address the threshold issue of whether the SBA's regulation

         3        applies to plaintiffs. But no pause is necessary as plaintiffs'

         4        conduct falls within the heart of the regulation."

         5             And then it goes on:

         6             "Plaintiffs themselves didn't argue that they are entitled

         7        to loans because the regulation doesn't apply to them. Instead,

         8        they attacked it on the First Amendment grounds."

         9             But the -- the part of that that jumped out at me was the

        10 statement that:

        11             "Knowing nothing more, the government took the position that

        12        plaintiffs' conduct falls within the heart of the regulations."

        13             And then the last sentence of this section of the filing

        14 says:

        15             "Even if dancers at some of the plaintiffs' establishments

        16        wore certain materials in accordance with local law to make the

        17        dancing slightly less graphic, plaintiffs' businesses are

        18        nonetheless licensed to offer live performances that are

        19        explicitly intended to be erotic and the regulation applies."

        20             So that suggested to me that the government's position is,

        21 if I know there's a live performance that involves semi-nude dancing

        22 that's intended to be erotic, the regulation applies and there is no

        23 need for an individualized assessment.

        24             I know this is unfair because you haven't read this but do

        25 you have any reaction to that?




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 8
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 120 ofPage
                                                           PageID.2165    125 21 of 57




                                                                                                    21


         1             MR. GILLIGAN: Well, as I said, your Honor, it is -- it is

         2 my understanding just in discussion with my client about how the

         3 statute -- excuse me -- the regulation is administered in individual

         4 cases when a lender says, hey, I have this applicant, you know, they

         5 are an adult-oriented establishment, are they covered by this

         6 regulation. What the agency will do is, it will -- it will, as I

         7 said, not simply rely on labels which is essentially what the

         8 plaintiffs are asking the Court to do in this case. But what they

         9 will do is they will investigate using the advantages of technology

        10 that the 21st century provides, the actual kind of entertainment

        11 that the -- that the establishment itself is telling the world is

        12 provided -- that they provide.

        13             And so it is not -- it is not simply, as I say, you know,

        14 nude dancing, period, that's it. Or some sort of label, erotic

        15 entertainment. They actually -- they actually will try to

        16 investigate what kind of entertainment is actually presented at the

        17 establishment. Now --

        18             THE COURT: Let me ask you this.

        19             MR. GILLIGAN: Can I expound on one part, your Honor?

        20             THE COURT: Sure.

        21             MR. GILLIGAN: Regarding Judge Adelman's opinion, I believe

        22 it's page 12, I think that's the portion of the opinion you're also

        23 referring to. He says:

        24             "Plaintiffs contend that the erotic entertainment they offer

        25        is not prurient. More specifically, they allege -- they allege,




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                   Page 9
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 121 ofPage
                                                           PageID.2166    125 22 of 57




                                                                                                    22


         1        that their entertainment is not obscene and appeals to the

         2        healthy human interests and desires in sexual matters."

         3             So there was no evidence, at least as described by Judge

         4 Adelman. It was an allegation. And then --

         5             THE COURT: Excuse me. Mr. Gillian, wasn't it a verified

         6 complaint like in our case?

         7             MR. GILLIGAN: Yes, but, your Honor, as the Supreme Court

         8 said in Lujan v. National Wildlife Federation, when a plaintiff's

         9 burden is to come forth with evidence, one cannot simply substitute

        10 conclusory allegations in a complaint with conclusory allegations in

        11 an affidavit. There has to be some sort of presentation of specific

        12 facts that would allow the Court to decide whether or not the

        13 entertainment provided is prurient or not. And in a simple verified

        14 complaint which is the equivalent of an affidavit, that is, itself,

        15 utterly conclusory on that point. It doesn't carry their burden as

        16 far as -- as far as that would go.

        17             THE COURT: All right. You mentioned what your client would

        18 do or will do if faced with an inquiry about a loan guarantee for one

        19 of these adult-oriented businesses. Has your client in fact actually

        20 done that? Has there been any occasion on which an inquiry to your

        21 knowledge has made its way to the general counsel's office as

        22 directed in the SOP and the general counsel has undertaken to

        23 determine whether an adult-oriented business qualifies or doesn't

        24 qualify?

        25             MR. GILLIGAN: Yes. It happens with some regularity, your




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                  Page 10
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 122 ofPage
                                                           PageID.2185    125 41 of 57




                                                                                                    41


         1 the statute reaches a substantial amount of speech beyond its

         2 legitimate applications, that an overbreadth challenge could not

         3 be -- could not be made there.

         4             So I think what that tells us here is that since -- since we

         5 are, yes, dealing with speech or expressive conduct, that the Supreme

         6 Court has said does fall within the outer perimeters of the First

         7 Amendment, the overbreadth doctrine might apply but there has been no

         8 showing that the situation that we have -- that your Honor has

         9 posited is a situation that comes up with such frequency or in such

        10 numbers that this regulation is reaching far beyond, in practice,

        11 its -- its intended scope.

        12             That would certainly be true, your Honor, I think of part

        13 one of the regulation which talks about businesses which present live

        14 performances of a prurient sexual nature. So that provision doesn't

        15 even apply to the -- to the kind of establishments that sell books or

        16 have videos or have the separate room for adults behind the red

        17 curtain.

        18             THE COURT: Well, let me ask you, when you -- this circles

        19 back to the discussion that you and I had at our prior hearing about

        20 what the term "prurient" means and where the government has come down

        21 on that in this case and Judge Adelman's case.

        22             My recollection was, when you and I were last together, you

        23 had settled on something in the neighborhood of "lustful," not

        24 necessarily requiring "lasciviousness." And in front of Adelman and

        25 the Seventh Circuit, your colleagues have taken the view that if




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                  Page 11
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 123 ofPage
                                                           PageID.2186    125 42 of 57




                                                                                                    42


         1 something is "erotic," that would fall within the core of the

         2 regulation.

         3             If that's what "prurient sexual conduct" means, then why

         4 isn't there a real overbreadth problem? There's all sorts of

         5 entertainment, live entertainment that is erotic, all sorts of plays,

         6 dances, poetry readings, you name it, that are meant to arouse

         7 thoughts about sex in an erotic way that nobody would question for a

         8 second is improper or unlawful.

         9             Is your answer that just as a practical matter, you're not

        10 enforcing the regulations against those entities? Because if the --

        11 if the word is the equivalent of "erotic," then it seems to me there

        12 is a potential to reach a lot of clearly protected speech and the

        13 overbreadth exception might apply.

        14             MR. GILLIGAN: Well, your Honor, as we discussed the last

        15 time, last Thursday, as I said, the agency described the standard to

        16 mean "lascivious" or "lustful" speech. And as I look at the

        17 dictionaries online, they are pretty synonymous. "Lasciviousness" is

        18 described as "inclined to lustfulness, arousing sexual desire."

        19             So it seems to me that in terms of simply identifying speech

        20 that the government has simply determined it does not wish to fund,

        21 that that is -- that is a perfectly, as the Second Circuit said in

        22 General Media, commonsensical standard, which actually distinguishes

        23 it from a broader category of expression that might be deemed to fall

        24 within -- if you simply use, you know, the term of a sexual nature.

        25             I think, though, your Honor, we have to recall, the




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                  Page 12
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 124 ofPage
                                                           PageID.2187    125 43 of 57




                                                                                                    43


         1 plaintiffs have not made an overbreadth argument here. And so I

         2 think that, you know, if that is -- if that is an issue that we are

         3 going to -- that we are going to explore, that there should be

         4 further briefing on it. But I don't think that a provision that says

         5 the government is simply going to refuse to fund expression of a

         6 "lascivious or lustful" nature is properly subject to an overbreadth

         7 or is -- it can be invalidated on overbreadth grounds.

         8             There is a certain overlap here in the analysis between

         9 vagueness and overbreadth because the concern with overbreadth is

        10 that a statute, because of its overreach, might chill expression,

        11 might cause people to curtail their speech or conform it to an

        12 approved government message. That's the same concern that the

        13 Court -- that the cases look at, at least in the funding context,

        14 when they are examining the statute -- or the regulation for

        15 vagueness purposes.

        16             THE COURT: Can you give an example -- can you give an

        17 example of a live entertainment performance of a sexual nature?

        18 I've now eliminated the word "prurient." A live entertainment

        19 performance of a sexual nature that would qualify for funding?

        20             MR. GILLIGAN: Your Honor, if I had some time to think about

        21 it and I could confer with my client about it, maybe they -- you

        22 know, a live performance of a sexual nature that wouldn't be

        23 considered -- wouldn't be considered prurient, your Honor? Is that

        24 the question?

        25             THE COURT: Yeah.




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                  Page 13
        Case 3:20-cv-03982-LBECF
Case 4:20-cv-10899-MFL-DRG    Document
                                 No. 55 66
                                         filedFiled 08/06/20
                                               06/12/20       Page 125 ofPage
                                                           PageID.2188    125 44 of 57




                                                                                                    44


         1             MR. GILLIGAN: I -- your Honor, I would have to give that

         2 some thought.

         3             THE COURT: Okay. All right. I will -- I want to move on.

         4 The last issue I want to talk about is Mr. Shafer's request for a

         5 deposition but I will give Mr. Shafer three minutes to respond to my

         6 colloquy with Mr. Gilligan.

         7             MR. SHAFER: Sure, your Honor. And I will try to be quick.

         8 Obviously, we didn't make a facial overbreadth argument because it

         9 was not until last night that we found out that the government is now

        10 taking the position that all erotic speech is in fact subject to this

        11 regulation. And your Honor, if -- the example that Mr. Gilligan

        12 couldn't come up with -- you read Southeastern Performances v.
        13 Conrad, United States Supreme Court, go to the concurring opinion.

        14 Because the concurring opinion discusses the depictions in the play

        15 "Hair." So I think Mr. Gilligan would have to acknowledge they are

        16 not going to fund the play "Hair."

        17             Your Honor, I call the Court's attention to a case --

        18 another one of the sanctuary city cases, City of Los Angeles v.
        19 William Barr. That's at 929 F. 3d 1163. It's a 2019 case, your

        20 Honor. And here, this was where they were trying to attach not

        21 getting police funding from the United States government through the

        22 sanctuary city laws. And what the -- and this is the Ninth Circuit.

        23             What the Ninth Circuit says, in quoting directly the United

        24 States Supreme Court in South Dakota v. Dole -- I won't give you the

        25 cite, it's in here -- it says when Congress decides to impose




                              DV Diamond Club, et al. v Small Business Admin, et al #20-1089
                                                                                               EXHIBIT X
                                                                                                  Page 14
